Exhibit 10.1

 

MARGIN LOAN AGREEMENT

 

dated as of November 7, 2018

 

among

 

CANNAE FUNDING, LLC,
as Borrower,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

CREDIT SUISSE SECURITIES (USA) LLC

as Calculation Agent,

 

and the Lenders from time to time party hereto.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Times Of Day

26

Section 1.03

Terms Generally

26

Section 1.04

Accounting Terms; GAAP

27

 

 

ARTICLE 2

 

AMOUNTS AND TERMS OF THE ADVANCES

27

 

 

 

Section 2.01

The Advances

27

Section 2.02

Requests For Advances

27

Section 2.03

Termination Of Agreement and Facility

28

Section 2.04

Repayment Of Advances

28

Section 2.05

Interest

28

Section 2.06

Fees

30

Section 2.07

Interest Rate Determinations

30

Section 2.08

Prepayments Of Advances; Collateral Call Trigger Events; Withdrawal Of
Collateral

30

Section 2.09

Increased Costs

35

Section 2.10

Taxes

36

Section 2.11

Illegality

40

Section 2.12

Break-Funding

40

Section 2.13

Evidence Of Debt

40

Section 2.14

Payments And Computations

41

Section 2.15

Accelerating Lenders

42

Section 2.16

Periodic Rebalancing

42

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

43

 

 

 

Section 3.01

Organization; Powers

43

Section 3.02

Authorization; Enforceability

43

Section 3.03

Governmental Approvals; No Conflicts

43

Section 3.04

Financial Condition; No Material Adverse Change

44

Section 3.05

Share Transactions

44

Section 3.06

Litigation Matters

44

Section 3.07

Compliance With Laws And Agreements

44

Section 3.08

No Default

44

Section 3.09

Investment Company Status

44

Section 3.10

Taxes

44

Section 3.11

Disclosure

45

 

i

--------------------------------------------------------------------------------



 

Section 3.12

Material Agreements

45

Section 3.13

Solvency

45

Section 3.14

Trading And Other Restrictions

46

Section 3.15

No Subsidiaries

46

Section 3.16

Anti-Corruption Laws and Sanctions

46

Section 3.17

Material Nonpublic Information

47

Section 3.18

Conduct of Business

47

Section 3.19

Employee Matters

47

Section 3.20

No Plan Assets

47

Section 3.21

Organization Documents

47

Section 3.22

Beneficial Ownership

47

 

 

ARTICLE 4

 

CONDITIONS OF LENDING

47

 

 

 

Section 4.01

Conditions Precedent to the Effective Date

47

Section 4.02

Conditions Precedent To Each Advance

49

 

 

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

50

 

 

 

Section 5.01

Financial Statements

50

Section 5.02

Notices Of Material Events

51

Section 5.03

Existence; Conduct Of Business

52

Section 5.04

Payment Of Obligations

52

Section 5.05

Compliance With Laws

52

Section 5.06

Provision Of Public Information

52

Section 5.07

Disclosure

53

Section 5.08

Payment of PIK

53

Section 5.09

Further Assurances

53

Section 5.10

Books And Records

53

Section 5.11

Compliance with Organization Documents; Independent Director

53

Section 5.12

ERISA Plan Assets

53

Section 5.13

Independent Director Fees

53

 

 

 

ARTICLE 6

 

NEGATIVE COVENANTS

54

 

 

 

Section 6.01

Indebtedness

54

Section 6.02

Liens

54

Section 6.03

Conduct of Business; Fundamental Changes

54

Section 6.04

Asset Sales

54

Section 6.05

Investments And Acquisitions

54

Section 6.06

Restricted Payments

55

Section 6.07

Investment Company

55

Section 6.08

No Amendment Of Organization Documents, Etc.

55

Section 6.09

Transactions With Affiliates

55

 

ii

--------------------------------------------------------------------------------



 

Section 6.10

Formation Of Subsidiaries

55

Section 6.11

Share Transactions

55

Section 6.12

No Impairment of Collateral Shares

56

Section 6.13

Tax Status

56

Section 6.14

Agreements

56

Section 6.15

Anti-Corruption Laws and Sanctions

56

Section 6.16

Employee Matters

56

 

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

57

 

 

 

Section 7.01

Events Of Default

57

 

 

 

ARTICLE 8

 

AGENTS

61

 

 

 

Section 8.01

Authorization and Authority

61

Section 8.02

Agent Individually

61

Section 8.03

Duties of Agents; Exculpatory Provisions

62

Section 8.04

Authority

64

Section 8.05

Reliance by Agent

64

Section 8.06

Delegation of Duties

64

Section 8.07

Resignation of Agent

64

Section 8.08

Non-Reliance on Agents and Other Lenders

65

Section 8.09

Removal of Administrative Agent

66

 

 

 

ARTICLE 9

 

MISCELLANEOUS

67

 

 

 

Section 9.01

Amendments, Adjustments, Etc.

67

Section 9.02

Notices; Effectiveness; Electronic Communications

69

Section 9.03

No Waiver; Remedies

71

Section 9.04

Costs And Expenses; Indemnification; Damage Waiver

72

Section 9.05

Payments Set Aside

74

Section 9.06

Governing Law; Submission To Jurisdiction

74

Section 9.07

Successors and Assigns

75

Section 9.08

Severability

77

Section 9.09

Counterparts; Integration; Effectiveness

77

Section 9.10

Survival Of Representations

77

Section 9.11

Confidentiality

78

Section 9.12

No Advisory Or Fiduciary Relationship

79

Section 9.13

Right Of Setoff

79

Section 9.14

Judgment Currency

79

Section 9.15

USA PATRIOT Act Notice

80

Section 9.16

Interest Rate Limitation

80

Section 9.17

Disclosure

80

Section 9.18

Calculation Agent Determinations

80

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule I

 

Commitments and Lender Information

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

Form of Borrowing Notice

 

 

 

Exhibit B

 

Form of Security Agreement

 

 

 

Exhibit C

 

Form of Control Agreement

 

 

 

Exhibit D-1

 

Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

 

 

 

Exhibit D-2

 

Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

 

 

 

Exhibit D-3

 

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

 

 

 

Exhibit D-4

 

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

 

 

Exhibit E

 

Form of Guarantee Agreement

 

iv

--------------------------------------------------------------------------------



 

This MARGIN LOAN AGREEMENT, dated as of November 7, 2018 (as it may be amended
or modified from time to time, this “Agreement”), by and among CANNAE FUNDING,
LLC, a limited liability company organized under the laws of Delaware, as
borrower (“Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent, CREDIT SUISSE SECURITIES (USA) LLC, as Calculation Agent,
and the lenders from time to time a party hereto (each, a “Lender”, and
collectively, the “Lenders”).

 

Borrower has requested that Lenders provide it with loans in an aggregate
principal amount not exceeding the Commitments (as hereinafter defined), and
each Lender is prepared to do so upon the terms and subject to the conditions
set forth in this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                             Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Accelerating Lenders” means Lenders that have accelerated their Loans upon an
Event of Default in accordance with the Margin Loan Documentation.

 

“Acceptable Collateral” means the following assets of Borrower, as long as such
assets are (x) held in the Collateral Accounts, (y) subject to a first priority
Lien in favor of the relevant Applicable Lender and not subject to any other
Lien (other than Permitted Liens), and (z) the Collateral Requirement has been
satisfied with respect thereto:

 

(a)                                 Cash and Cash Equivalents; and

 

(b)                                 security entitlements in respect of
Collateral Shares that were deposited into the Collateral Accounts on, and have
remained Collateral since, the Closing Date, so long as (i) such Collateral
Shares are registered in the name of DTC or its nominee, maintained in the form
of book entries on the books of DTC, and are allowed to be settled through DTC’s
regular book-entry settlement services, (ii) such Collateral Shares and such
security entitlements are not subject to any Transfer Restrictions (other than
Existing Transfer Restrictions) (and, for the avoidance of doubt, are not
subject to any restricted legend), and (iii) such Collateral Shares are duly
authorized, validly issued, fully paid and non-assessable.

 

“Adjustment Determination Date” means, in respect of any Facility Adjustment
Event or Potential Facility Adjustment Event, the date on which Calculation
Agent has notified Borrower of (i) the adjustments that will be made to the
terms of the Facility on account thereof or (ii) its determination that no such
adjustments under Section 9.01 are necessary.

 

1

--------------------------------------------------------------------------------



 

“Adjustment Determination Period” means the period beginning on, and including,
the date on which a Facility Adjustment Event or Potential Facility Adjustment
Event occurs and ending on, and including, the earlier of (i) the related
Adjustment Determination Date and (ii) the fifth (5th) Business Day following
such occurrence.

 

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent under any of the Margin Loan Documentation, or
any successor administrative agent hereunder, subject to Section 2.15.

 

“Advance” has the meaning specified in Section 2.01.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that the only
Affiliates of the  Borrower shall be the Guarantor and the Guarantor’s
Subsidiaries, and the only Affiliates of the Guarantor shall be its
Subsidiaries, including the Borrower.  For the avoidance of doubt, the Issuer
and its Subsidiaries shall not be considered Affiliates of the Guarantor or any
of its Subsidiaries, including the Borrower.

 

“Agent” means each of Administrative Agent and Calculation Agent.

 

“Agented Lender” means any Lender who has taken an Advance hereunder by
assignment, but has not yet entered into its Control Agreement and a joinder to
the Security Agreement with respect to the Collateral securing the Obligations
owing to it.  Any reference in the Margin Loan Documentation to the Applicable
Lender with respect to an Agented Lender shall be to the Lender who assigned an
Advance to such Agented Lender, and vice versa.

 

“Aggregate Collateral Share Value” means, at any time, (i) the product of
(a) the Market Price at such time and (b) the number of Shares that constitute
Acceptable Collateral at such time plus (ii) the market value (as reasonably
determined by the Calculation Agent) of all securities or securities
entitlements received in connection with Collateral Shares as described in
Section 2.08(e), subject to a valuation percentage (which may, for the avoidance
of doubt, be any percentage from, and including, 0% to, and including, 100%)
determined by each Lender in its sole discretion (it being understood that, in
making such determination, each Lender may take into account, among other
factors, volatility, correlation, liquidity and free float of the Shares or any
other relevant securities, the credit profile of Issuer or the issuer of such
other securities and Transfer Restrictions, in each case, relative to the Shares
or, if applicable, any other securities prior to giving effect to the relevant
event).

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or Guarantor from time to time concerning or
relating to bribery or corruption.

 

“Applicable Lender” means any Lender other than an Agented Lender.

 

2

--------------------------------------------------------------------------------



 

“Applicable Percentage” means, subject to Section 2.14, with respect to any
Lender at any time, (a) the aggregate principal amount of such Lender’s Advances
and unfunded Commitments divided by (b) the aggregate principal amount of the
Advances and unfunded Commitments owed to all Lenders.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Lender” has the meaning set forth in the Fee and Ratio Letter.

 

“Assigning Lender” has the meaning set forth in the definition of “Required
Lenders”.

 

“Attributable Debt” means, on any date, (a) in respect of any capital lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

“Availability Period” means the period from but excluding the Closing Date to
the date that is three hundred and sixty four (364) days following the Closing
Date.

 

“Bankruptcy Action” means any of the following, with respect to any Person:
(a) to institute any proceedings to adjudicate such Person as bankrupt or
insolvent, (b) to institute or consent to the institution of bankruptcy,
reorganization or insolvency proceedings against such Person or file a
bankruptcy petition or any other petition seeking, or consenting to,
reorganization or relief with respect to such Person under any Debtor Relief
Law, (c) to file or consent to a petition seeking liquidation, reorganization,
dissolution, winding up or similar relief with respect to such Person, (d) to
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or conservator (or other similar official) of such Person or any
part of its property, (e) to make any assignment for the benefit of such
Person’s creditors, (f) to cause such Person to admit in writing its inability
to pay its debts, or (g) to take any action in furtherance of any of the
foregoing.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Directors” means, with respect to any Person, the board of directors
(or analogous governing body) of such Person or a committee of such board (or
other governing body) duly authorized under such Person’s Organization Documents
and applicable Law to act for it.

 

3

--------------------------------------------------------------------------------



 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Financial Statements” means the financial statements of Borrower
delivered pursuant to Section 5.01.

 

“Borrowing Notice” has the meaning specified in Section 2.02(a).

 

“Business Day” means any day on which commercial banks are open for business in
New York City, United States, and, if such day relates to any interest rate
setting for any Advance or payments in respect of any Advance, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

 

“Calculation Agent” means Credit Suisse Securities (USA) LLC, in its capacity as
calculation agent under any of the Margin Loan Documentation, or any successor
calculation agent hereunder, subject to Section 2.15. All calculations and
determinations hereunder or in connection with the transactions contemplated
hereby or as otherwise provided herein shall be made by Calculation Agent
without any required consent or approval of any other party hereto but in
consultation with each Original Lender; provided that, in no event shall such
consultation obligation (x) cause Calculation Agent to unduly delay any
calculation, determination or delivery of any notice or (y) expose the
Calculation Agent to any liability.

 

“Cash” means all cash in Dollars at any time and from time to time deposited in
the Collateral Accounts.

 

“Cash Equivalents” means any readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States having a maturity of not greater than twelve
(12) months from the date of issuance thereof.

 

“Change in Law” means the occurrence, after the date of this Agreement, of
(a) the adoption of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority or (c) compliance by any Lender (or, for purposes
of Section 2.09(b), by any lending office of any Lender or by any Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been introduced or adopted after the Closing Date, regardless of
the date enacted, adopted or issued.

 

“Change of Control” means that (i) with respect to Issuer, (x) a “person” or
“group” (other than a group including the THL Entities) becomes the “beneficial
owner” of more than 50% of Issuer’s voting equity (all within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder) or
(y) any THL Entity, or any “group” including the THL Entities, becomes the
“beneficial owner” of more than 60% of Issuer’s voting equity (all within

 

4

--------------------------------------------------------------------------------



 

the meaning of Section 13(d) of the Exchange Act and the rules promulgated
thereunder) or (ii) with respect to Borrower, (a) Guarantor ceases to directly
or indirectly hold and control 100% of the Equity Interests of Borrower or
(b) Guarantor (1) is involved in any merger, consolidation, amalgamation or
similar transaction, in which Guarantor is not the continuing Person, or
(2) sells or otherwise disposes, or its Subsidiaries sell or dispose, of all or
substantially all of Guarantor’s consolidated assets.

 

“Charges” has the meaning specified in Section 9.16.

 

“Closing Date” means the earliest date on which the conditions precedent set
forth in Section 4.01 shall have been satisfied or waived in accordance with
Section 9.01 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Shares (including security entitlements in respect
thereof), Cash, Cash Equivalents and other personal property over which a Lien
is purported to be granted under the Security Agreement.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Call LTV Level” has the meaning specified in the Fee and Ratio
Letter.

 

“Collateral Call Notice” has the meaning specified in Section 2.08(c).

 

“Collateral Call Notice Deadline” has the meaning specified in Section 2.08(c).

 

“Collateral Call Trigger Event” means, at any time, that the LTV Level exceeds
the Collateral Call LTV Level, in each case, at such time, as determined by
Calculation Agent.  A Collateral Call Trigger Event shall be considered “cured”
and no longer be in effect at the time that Borrower voluntarily prepays the
Advances and/or delivers a sufficient amount of Cash and/or Cash Equivalents to
the Collateral Accounts pursuant to Section 2.08(c) to cause the LTV Level
(determined based on the Market Price as in effect as of the date of the
Collateral Call Trigger Event) to be less than or equal to the Maintenance LTV
Level.

 

“Collateral Requirement” means, at any time, the requirement that all steps
required under applicable Law, if any, or reasonably requested by any Applicable
Lender or any Custodian to ensure that the Security Agreement creates a valid,
first priority, perfected Lien (subject to no other Liens, other than Permitted
Liens) in favor of such Applicable Lender on all the Collateral have been taken.

 

“Collateral Shares” means any Shares held in the Collateral Accounts.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Advances, as set forth in Schedule I hereto, subject to reduction
pursuant to Section 2.01(a).

 

“Communication” has the meaning specified in Section 5.06.

 

5

--------------------------------------------------------------------------------



 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreements” means those certain Account Control Agreements, in each
case, dated as of the date hereof (or any later date on which any Person becomes
an Applicable Lender), among Borrower, Custodian and an Applicable Lender,
substantially in the form of Exhibit C.

 

“Cure Time” means, in respect of any Collateral Call Trigger Event in respect of
which Administrative Agent or any Lender has delivered a Collateral Call Notice
to Borrower, 5:00 p.m. on the second succeeding Scheduled Trading Day following
the Scheduled Trading Day on which Borrower has received (in accordance with
Section 9.02) the relevant Collateral Call Notice; provided that if any
Collateral Call Notice is received on a day that is not a Scheduled Trading Day,
or after the Collateral Call Notice Deadline on any Scheduled Trading Day, such
Collateral Call Notice shall be deemed to have been received at the open of
business on the immediately following Scheduled Trading Day after delivery of
such Collateral Call Notice.

 

“Custodian” means each “Intermediary” (as defined in the Control Agreements)
that is a party to a Control Agreement, or any successor appointed by Borrower
with the consent of the relevant Applicable Lender.

 

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

 

(i) purchases by way of assignment or transfer any Commitment or Loan;

 

(ii) enters into any sub-participation in respect of any Commitment or Loan; or

 

(iii) enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of any Commitment or
Loan.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Delisting” means that the Shares are no longer listed or admitted for trading
on any Designated Exchange.

 

6

--------------------------------------------------------------------------------



 

“Designated Exchange” means any of The New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market, or, in each case, any
successor thereto.

 

“Disrupted Day” means any Scheduled Trading Day on which, due to any failure of
the Exchange to open for trading during its regular trading session or the
occurrence or existence of a Market Disruption Event or otherwise, Calculation
Agent is unable to determine the Market Price by reference to the closing sale
price on the Exchange; provided that no Disrupted Day will result from any
failures experienced only by the Calculation Agent and not the Exchange in
general and/or market participants generally with respect to the Shares.

 

“Disqualified Person” has the meaning specified in the definition of
“Independent Director”.

 

“Dollars” and “$” mean the lawful money of the United States.

 

“DTC” means The Depositary Trust Company, a New York corporation, or its
successor.

 

“Early Closure” means the closure on any Exchange Business Day of the Exchange
prior to its scheduled closing time for such day unless such earlier closing
time is announced by the Exchange at least one hour prior to the actual closing
time for the regular trading session on the Exchange on such Exchange Business
Day.

 

“Early Termination Fee” has the meaning specified in Section 2.06(c).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, whether economic or non-economic, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.  For the avoidance of doubt, when any provision of this
Agreement relates to a past event or period of time, the term “ERISA Affiliate”
includes any person who was, as to the time of such past event or period of
time, an “ERISA Affiliate” within the meaning of the preceding sentence.

 

7

--------------------------------------------------------------------------------



 

“ERISA Plan” has the meaning specified in Section 3.20.

 

“Event of Default Notice” has the meaning specified in Section 7.01.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Exchange” means The New York Stock Exchange or its successor, or if not listed
for trading on such exchange, the Designated Exchange which is the primary
trading market for the Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Business Day” means any day on which the Exchange is open for trading
during its regular trading session, notwithstanding the Exchange closing prior
to its scheduled closing time.

 

“Exchange Disruption” means any event that disrupts or impairs the ability of
market participants in general to effect transactions in, or obtain market
values for, the Shares, on the Exchange on any Scheduled Trading Day as
determined by Calculation Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or required to be withheld or deducted from a payment to any Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
Federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.10,
amounts with respect to such Taxes were payable either to Lender’s assignor
immediately before such Lender acquired the applicable interest in an Advance or
Commitment or to Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with
Section 2.10(e) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Transfer Restrictions” means (I) solely with respect to Shares
(including, for the avoidance of doubt, Collateral Shares) in the hands of the
Borrower and not with respect to any Shares in the hands of any Applicable
Lender exercising its remedies under the Margin Loan Documentation, the Transfer
Restrictions on such Shares expressly set forth in (i) the THL Voting Agreement
or (ii) the Registration Rights Agreement and (II) legal restrictions on the
Shares under the federal securities laws of the United States arising solely as
a result of (x) being deemed “restricted securities” (within the meaning of
Rule 144(a)(3)(i) under the Securities Act) due to the Shares being issued on or
before April 30, 2018 in a transaction exempt from the registration requirements
of the Securities Act pursuant to Section 4(a)(2) thereof, with a “holding
period” (within the meaning of Rule 144(d) under the Securities Act) in the
hands of the Borrower and in the hands of any Applicable Lender exercising its
remedies under the Margin Loan Documentation that commenced on such date or,
solely with respect to the

 

8

--------------------------------------------------------------------------------



 

Collateral Shares in the hands of an Applicable Lender and solely (A) at any
time during which the Guarantee Agreement will not be enforced pursuant to the
proviso to Section 1.08 of the Guarantee Agreement or (B) after the Guarantee
Termination Date, the Closing Date or (y) Borrower’s status as an “affiliate”
(within the meaning of Rule 144) of the Issuer (it being understood that this
clause (y) does not constitute a representation as to such status).

 

“Extended Cure Sale” has the meaning specified in Section 2.08(c)(ii).

 

“Extended Cure Time” means, in respect of any Collateral Call Trigger Event in
respect of which Administrative Agent or any Lender has delivered a Collateral
Call Notice to Borrower, 5:00 p.m. on the fifth (5th) succeeding Scheduled
Trading Day after the date of the Cure Time.

 

“Facility” means the credit facility contemplated by this Agreement.

 

“Facility Adjustment Event” means any of the following:

 

(i)                                     (a) any subdivision, consolidation or
reclassification of Shares or any free distribution or dividend of Shares in
respect of Shares, by way of bonus, capitalization or similar issue, (b) any
dividend or distribution of cash, securities, rights, warrants, assets or
property by Issuer to all or substantially all holders of its Shares (whether as
a result of a spin-off or other similar transaction or otherwise), other than an
Ordinary Cash Dividend; (c) a repurchase by Issuer or any Subsidiary thereof of
Shares, whether the consideration is cash, securities or otherwise, (d) an event
that results in any shareholder rights being distributed in respect of, or
becoming separated from, Shares pursuant to a shareholder rights plan or similar
transaction or arrangement, (e) a call by Issuer in respect of Shares that are
not fully paid or (f) any other event with a dilutive or concentrative effect on
the theoretical value of the Shares as determined by Calculation Agent taking
into account as it deems applicable, the particular security, any distributions
(or lack of, or change to, any distributions) thereon, the resale market for
such security, any Transfer Restrictions relating to such security (whether in
the hands of Borrower or in the hands of any Applicable Lender exercising its
rights and remedies under the Margin Loan Documentation), any limitations on the
type or status, financial or otherwise, of any purchaser, pledgee, assignee or
transferee of such securities and such other factors as Calculation Agent deems
relevant; provided that (i) any Ordinary Cash Dividend paid by Issuer entirely
in Cash, or (ii) any broadly distributed primary or secondary offering of any
Shares for cash so long as the size of such offering does not exceed 20% of the
market capitalization of the Issuer at the time such offering is priced shall
not constitute a Facility Adjustment Event; or

 

(ii)                                  the failure or inability by Borrower to
provide any documentation pursuant to Section 2.10(h) or any transaction or
event, or series of transactions or events (including, without limitation, a
Change in Law), or the announcement of any transaction or event, if consummated,
completed or effected, that would result, in the reasonable determination of any
Lender, in the imposition of any withholding Tax with respect to the Collateral
or on a prospective sale of Shares upon foreclosure;

 

9

--------------------------------------------------------------------------------



 

(iii)                               any event that would impose a Transfer
Restriction (other than an existing Transfer Restriction) on any Collateral
Shares;

 

(iv)                              Borrower or any of its Affiliates or Issuer or
any of its Affiliates enters into any Debt Purchase Transaction; or

 

(v)                                 the announcement by any Person of any
transaction or event, or series of transactions or events, that, if consummated,
completed or effected, could reasonably be expected to constitute or result in
any Merger Event, Tender Offer, or Change of Control of Issuer or Borrower
(other than an intercompany reorganization, as determined by Calculation Agent),
Nationalization or Delisting or the imposition of any Transfer Restriction
(other than Existing Transfer Restrictions) on the Collateral.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it (provided that such rate shall not be less than zero
(0%)).

 

“Fee and Ratio Letter” means that certain Fee and Ratio Letter, dated as of the
date hereof, delivered by Administrative Agent, Calculation Agent and each
Original Lender to Borrower and Guarantor, and acknowledged and agreed to in
writing by Borrower and Guarantor.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Float” means, the number of Shares equal to (i) the total number of Shares
then issued and outstanding (as increased in accordance with the last sentence
of Rule 13d-3(d)(1)(i) under the Exchange Act to the extent any “Controlling
Shareholder” beneficially owns Shares to which such sentence applies) minus
(ii) the total number of Shares “beneficially owned” within the meaning of
Section 13(d) under the Exchange Act or otherwise held, without duplication, by
(a) any officer or director of Issuer or (b) any “person” or “group” that
“beneficially owns” (in each case, within the meaning of Section 13(d) of the
Exchange Act) more than 10% of the total Shares issued and outstanding, as
determined by Calculation Agent by reference to any publicly

 

10

--------------------------------------------------------------------------------



 

available information issued by Issuer, any publicly available filings with, or
order, decree, notice or other release or publication of, any Governmental
Authority and/or any other publicly available information Calculation Agent
reasonably deems relevant.  For purposes of clause (ii) above, any Long Position
relating to Shares held by any “person” or “group” (within the meaning of
Section 13(d) of the Exchange Act) shall be deemed to be “beneficial ownership”
of the full number of Shares underlying such Long Position; provided that, for
the avoidance of doubt, for purposes of clause (ii) above, Shares that are
“beneficially owned” by more than one officer, director, “person” or group”
shall be included only once in determining the total number of Shares
“beneficially owned” by all officers, directors, “persons” and “groups”.

 

“Free Float Percentage” means, as of any date of determination, the ratio,
expressed as a percentage, the numerator of which is the Free Float and the
denominator of which is the number of Shares issued and outstanding as of such
date (as increased in accordance with the last sentence of
Rule 13d-3(d)(1)(i) under the Exchange Act to the extent any “Controlling
Shareholder” beneficially owns Shares to which such sentence applies).

 

“Funding Account” means the deposit account of Borrower to which Administrative
Agent is authorized by Borrower in the relevant Borrowing Notice to transfer the
proceeds of any Advance requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part) or (v) as an
applicant in respect of any letter of credit or letter of credit guaranty issued
to support such Indebtedness or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).

 

11

--------------------------------------------------------------------------------



 

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means that certain Guaranty, dated as of the date hereof,
executed by Guarantor in favor of the Administrative Agent for the benefit of
the Lenders on a Pro Rata Basis, in the form of Exhibit E.

 

“Guarantee Termination Date” has the meaning provided for in the Guarantee
Agreement.

 

“Guarantor” means Cannae Holdings, Inc.

 

“Guarantor Financial Statements” means the financial statements of Guarantor
delivered pursuant to Section 5.01.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent payment obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net payment or delivery obligations of
such Person under any Swap Contract; (d) all payment obligations of such Person
to pay the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than sixty (60) days after the date on which such trade account
payable was created); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) capital leases and Synthetic Lease
Obligations; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and (h) all Guarantees of such Person in
respect of any of the foregoing.  For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Debt in respect thereof as of such date.

 

12

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Margin Loan Documentation and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 9.04(b).

 

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member, who is provided
by Puglisi & Associates, CT Corporation System, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Lord Securities
Corporation (or another nationally-recognized company that is not an Affiliate
of Borrower, Guarantor or Issuer and that provides independent managers and
other corporate services in the ordinary course of its business), and, with
respect to Borrower, which individual:

 

(i)                                     is not, has never been, and will not
while serving as Independent Director be, a Related Party of Borrower, Guarantor
or Issuer (a “Disqualified Person”) other than as an Independent Director;

 

(ii)                                  to the fullest extent permitted by law
shall consider only the interests of Borrower, including its respective
creditors, in acting or otherwise voting on Independent Director Matters; and

 

(iii)                               is under no fiduciary duty to any
Disqualified Person other than in its capacities as an independent director,
independent manager, independent member, “springing member” or “special member”
for such Disqualified Person, if applicable.

 

“Independent Director Matters” means those matters on which the relevant
Independent Director must act, vote or otherwise participate in, as set forth in
Borrower’s Organization Documents, as in effect on the date hereof.

 

“Information” has the meaning specified in Section 9.11.

 

“Initial Collateral Shares” means 25,000,000 Shares to be deposited in the
Collateral Accounts on or prior to the Closing Date.

 

“Initial LTV Level” has the meaning specified in the Fee and Ratio Letter.

 

“Interest Payment Date” means the last Business Day of each calendar quarter and
the Maturity Date.

 

“Interest Period” means, for any Advance, each period (a) commencing on, and
including, the calendar day immediately following any Interest Payment Date or,
in the case of the initial such period for such Advance, the date on which such
Advance is made and (b) ending on, and including, the next succeeding Interest
Payment Date.

 

“Interest Rate” means, with respect to any Interest Period, the applicable LIBOR
plus the Spread; provided, however, if LIBOR cannot be determined for such
Interest Period for whatever reason, “Interest Rate” means, with respect to each
day in such Interest Period, a rate per annum

 

13

--------------------------------------------------------------------------------



 

equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1% plus the
Spread.  Any change in the Interest Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment Company Act” means the United States Investment Company Act of 1940.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” means Ceridian HCM Holding Inc., a Delaware corporation.

 

“Issuer Agreement” means each Issuer Agreement, dated as of the date hereof (or
any later date on which any Person becomes an Applicable Lender), executed by
Issuer and a Lender, substantially in the form to be agreed to between the
Lenders and the Issuer.

 

“Judgment Currency” has the meaning specified in Section 9.14.

 

“Law” means, with respect to any Person, collectively, all international,
foreign, U.S. Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case that is applicable to such Person or such
Person’s business or operation and whether or not having the force of law.

 

“Lender” has the meaning specified in the preamble hereto.

 

“Lender of Record” has the meaning set forth in the definition of “Required
Lenders”.

 

“Lending Office” means the office of a Lender specified in Schedule I hereto, or
such other office of such Lender as such Lender may from time to time specify in
writing to Borrower.

 

“LIBOR” means, with respect to any LIBOR Advance for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for U.S.
Dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Bloomberg

 

14

--------------------------------------------------------------------------------



 

Page “US0003M Index <GO>” (or, in the event such rate does not appear on a
Bloomberg Page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion from time to time; in each
case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided further that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then LIBOR shall be the Interpolated  Rate; provided
further that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.  Notwithstanding the
foregoing, LIBOR shall not be less than zero (0%)

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any instrument or arrangement having
substantially the same economic effect as any of the foregoing).

 

“Long Position” means, with respect to shares of any type, any option, warrant,
convertible security, stock appreciation right, swap agreement or other
security, contract right or derivative position, whether or not presently
exercisable, in respect of such shares that is (i) a “call equivalent position”
within the meaning of Rule 16a-1(b) of the Exchange Act, including any of the
foregoing that would have been a “call equivalent position” but for the
exclusion in Rule 16a-1(c)(6) of the Exchange Act, or (ii) otherwise constitutes
an economic long position in respect of such shares in each case as determined
by Calculation Agent by reference to any publicly available information issued
by Issuer or the relevant holder of such position (or an Affiliate thereof or a
member of a group therewith), any publicly available filings with, or order,
decree, notice or other release or publication of, any Governmental Authority
and/or any other publicly available information Calculation Agent reasonably
deems relevant.

 

“LTV Level” means, at any time, the quotient (expressed as a percentage) of
(i) the Net Obligations divided by (ii) the Aggregate Collateral Share Value, in
each case, at such time.

 

“Maintenance LTV Level” has the meaning specified in the Fee and Ratio Letter.

 

“Mandatory Prepayment Event” means any of the following:

 

(i)                                     a Trading Suspension;

 

(ii)                                  at any time, the price per Share on the
Exchange, plus, solely during the period beginning on the ex-dividend date for
any Ordinary Cash Dividend thereon and ending on the date such Ordinary Cash
Dividend is paid, the net Dollar value of such Ordinary Cash Dividend (after
giving effect to any withholding, deduction or other reduction in the amount
thereof, as applicable), is less than the Threshold Price;

 

15

--------------------------------------------------------------------------------



 

(iii)                               the occurrence of the consummation or
completion of any Merger Event, or Change of Control of Issuer or Borrower
including any Merger Event or Change of Control following a Tender Offer (other
than an intercompany reorganization, as determined by Calculation Agent),
Nationalization or Delisting, or delivery of notice by Borrower to
Administrative Agent, of any transaction or event, or series of transactions or
events, that, if consummated, completed or effected, could reasonably be
expected to constitute or result in any of the foregoing;

 

(iv)                              any Facility Adjustment Event or Potential
Facility Adjustment Event occurs and Calculation Agent reasonably determines
that no adjustment could be made to the terms of the Facility pursuant to
Section 9.01 that would produce a commercially reasonable result;

 

(v)                                 at any time, the Free Float Percentage is
less than the Threshold Percentage; or

 

(vi)                              a Regulatory Event occurs.

 

“Margin Loan Documentation” means, collectively, this Agreement, the Fee and
Ratio Letter, the Security Agreement, each Control Agreement, each Issuer
Agreement, any Borrowing Notice, the Guarantee Agreement and each agreement or
instrument delivered pursuant to the foregoing (including, without limitation,
Section 5.08).

 

“Margin Regulation” means Regulation U or X, as applicable.

 

“Market Disruption Event” means an Early Closure, an Exchange Disruption, or a
Trading Disruption, or any failure of the Exchange to open on any Scheduled
Trading Day.

 

“Market Price” means, at any time, (i) if the relevant determination is being
made after the scheduled close of trading on the Exchange on any Scheduled
Trading Day, the closing price per Share on the Exchange on such Scheduled
Trading Day, and (ii) otherwise, the closing price per Share on the Exchange on
the immediately preceding Scheduled Trading Day, as reported on Bloomberg
Page “CDAY” (or, any successor or replacement reporting entity or page selected
by Calculation Agent); provided that with respect to any Scheduled Trading Day
that is a partial Disrupted Day due to an intra-day Trading Disruption or
Exchange Disruption relating to the Shares, the “Market Price” shall be the last
price at which transactions in the Shares were effected on the Exchange.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities and financial operations, or condition, financial or
otherwise, of the Borrower, (b) the ability of the Borrower or Guarantor to
perform any of its obligations under the Margin Loan Documentation,  or (c) the
Collateral, or an Applicable Lender’s Liens on the Collateral or the priority of
such Liens.

 

“Material Indebtedness” means all Indebtedness in excess of the Threshold
Amount.

 

“Material Nonpublic Information” means information (i) that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD and

 

16

--------------------------------------------------------------------------------



 

(ii) to which an investor would reasonably attach importance in reaching a
decision to buy, sell or hold Shares of Issuer.

 

“Maturity Date” means the Scheduled Maturity Date or any earlier date on which
the Advances become due and payable.

 

“Maximum Rate” has the meaning specified in Section 9.16.

 

“Merger Event” means any transaction or event, or series of related
transaction(s) and/or event(s), that is, or results in, or would, if
consummated, result in, (i) a reclassification or change of the Shares that
results in a transfer of or an irrevocable commitment to transfer all of the
Shares outstanding to another Person or (ii) (A) a consolidation, amalgamation,
merger or binding share exchange of Issuer with or into, or a sale or other
disposition of all or substantially all of Issuer’s consolidated assets to,
another Person (other than a consolidation, amalgamation, merger or binding
share exchange in which Issuer is the continuing Person and the Shares are not
exchanged for, or converted into, any other securities or property), or (B) any
acquisition or similar transaction (including pursuant to a consolidation,
amalgamation, merger or binding share exchange) by Issuer or any Subsidiary
thereof, excluding (a) any transaction between Issuer and any of its
wholly-owned Subsidiaries or among any such wholly-owned Subsidiaries and
(b) any transaction for which (x) Issuer or the relevant Subsidiary is the
continuing Person and the Shares are not exchanged for, or converted into, any
other securities or property, and (y) the enterprise value of the Person or
Persons being acquired (or, in the case of an acquisition of assets, the fair
market value thereof) is less than 50% of the enterprise value of Issuer, in
each case, as of the date on which the transaction is announced and as
reasonably determined by Calculation Agent.

 

“Nationalization” means any Governmental Authority shall have condemned,
nationalized, seized, or otherwise expropriated all or any substantial part of
the property, shares of capital stock or equity or other assets of Issuer.

 

“Net Obligations” means, at any time, (i) the Total Accrued Loan Amount less
(ii) the sum of (a) the face amount of Cash constituting Acceptable Collateral
and (b) 99% of the aggregate Value of Cash Equivalents constituting Acceptable
Collateral, in each case, at such time.

 

“Net PIK Amount” means, initially zero (0) Dollars, (i) as increased, from time
to time, by the aggregate amount of any interest paid in kind pursuant to the
first sentence of Section 2.05(a), and (ii) as reduced from time to time, but
not below zero (0) Dollars, by the aggregate amount of any prepayment of
principal pursuant to Section 2.08(a).

 

“Notice Deadline” has the meaning specified in Section 2.08(c).

 

“Obligations” means all Advances to, and all debts, liabilities, obligations,
covenants, indemnifications, and duties of, Borrower arising under any Margin
Loan Documentation or otherwise with respect to the Advances, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws naming Borrower as the
debtor in

 

17

--------------------------------------------------------------------------------



 

such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“Ordinary Cash Dividends” means, with respect to any calendar period, quarterly,
annual or periodic cash dividends announced by Issuer as the regular periodic
cash dividend for such period.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Original Lender” means any Lender who is a party to this Agreement as of the
date hereof.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between any Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Margin Loan Documentation, or sold or assigned an interest in
any Advance or Margin Loan Documentation).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Margin Loan Documentation, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

“Patriot Act” has the meaning specified in Section 9.15.

 

“Participant” has the meaning specified in Section 9.07(b).

 

“Participant Register” has the meaning specified in Section 9.07(c).

 

“Pension Plan” means any Employee Benefit Plan that is subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
Borrower or any of its ERISA Affiliates.

 

“Permitted Collateral Share Sale” has the meaning specified in
Section 2.08(d)(ii).

 

“Permitted Liens” means (a) Liens imposed by Law for Taxes that are not yet due;
provided that no Collateral would be reasonably expected to become subject to
forfeiture or loss

 

18

--------------------------------------------------------------------------------



 

as a result of such Lien, (b) Liens granted to any Applicable Lender or
Custodian pursuant to the Margin Loan Documentation, (c) Liens permitted under
the applicable Control Agreement arising under the Custodian’s standard terms
and conditions in connection with the account opening process solely with
respect to the Collateral Accounts, (d) Liens routinely imposed on all
securities by the facilities of DTC or the Exchange and (e) any Lien deemed to
result solely from the imposition of a Permitted Transfer Restriction of the
type described in clause (c) of the definition thereof.

 

“Permitted Transactions” means, so long as no Default, Event of Default, or
Mandatory Prepayment Event has occurred and is continuing:

 

(a)                                 any Permitted Collateral Share Sale;

 

(b)                                 the issuance of Indebtedness exchangeable
into or with a payout referencing the Shares; provided that the aggregate number
of Shares issuable upon any exchange of and/or otherwise underlying any such
Indebtedness shall at all times be less than or equal to the number of Shares
owned by the Borrower and its Affiliates that do not constitute Collateral
Shares and any related capped call option (or substantively equivalent
derivative transaction) relating to the Shares purchased in connection with the
issuance of such Indebtedness; provided further that the purchase price for such
capped call transaction does not exceed the net proceeds received by the issuer
of such Indebtedness from the issuance of such Indebtedness;

 

(c)                                  any “collar”, “funded collar”, “variable
prepaid forward” or similar transaction; provided that (x) any sales of Shares
to establish any “hedge position” with respect to such transaction complies with
the requirements of clause (d) below and (y) to the extent such transaction
relates to Collateral Shares, such Collateral Shares are released from the
Collateral Accounts in compliance with the requirements of
Section 2.08(d)(ii)(D);

 

(d)                                 a sale of Shares that do not constitute
Collateral Shares for Cash by an Affiliate of Borrower at fair market value and
on an arm’s length basis, as long as (x) the LTV Level immediately prior to such
sale is less than, or equal to, the Maintenance LTV Level or (y) a sufficient
number of Collateral Shares are sold concurrently, consistent with the
requirements for a Permitted Collateral Share Sale, such that the LTV Level
immediately following such sale and the receipt of the proceeds into the
Collateral Accounts is less than or equal to the Maintenance LTV Level; and

 

(e)                                  agreements to (x) “lock-up” Shares that do
not constitute Collateral Shares or (y) vote, tender or otherwise deliver Shares
(including, for the avoidance of doubt, in connection with an agreement entered
into by the Borrower or any Affiliate in it capacity as a shareholder of the
Issuer in connection with a Tender Offer, a transaction which, when consummated,
will constitute a Merger Event, Change of Control or a sale permitted by
immediately preceding clause (d), in connection with which a Mandatory
Prepayment Event will occur upon consummation of the sale or transfer
contemplated by such agreement), to the extent such agreement does not
(1) breach Sections 6.02 or 6.12 or (2) impose Transfer Restrictions on any
Collateral Shares other than Permitted

 

19

--------------------------------------------------------------------------------



 

Transfer Restrictions; provided that to the extent such agreement relates to a
transaction involving the release of any Collateral Shares from the Collateral
Accounts, the requirements of Section 2.08(d)(ii)(C) are complied with.

 

“Permitted Transfer Restrictions” means (a) the Existing Transfer Restrictions,
(b) any Transfer Restrictions expressly set forth in Section 2 of the Issuer
Agreements or (c) any other Transfer Restriction on the Collateral Shares that
expressly acknowledges and permits the pledge of the Collateral Shares and the
Lender’s rights and remedies under the Margin Loan Documentation, including the
foreclosure over any Collateral Shares, a copy of which (or the relevant portion
thereof) has been provided to each Lender prior to its effectiveness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan Asset Regulation” means Department of Labor Regulation 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

“Potential Facility Adjustment Event” means the announcement by any Person of
any transaction or event that, if consummated, completed or effected, would
constitute a Facility Adjustment Event, or of any material change therein or the
termination or abandonment thereof, all as reasonably determined by Calculation
Agent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Administrative Agent as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.  Any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Prohibited Transaction” has the meaning specified in Section 6.11.

 

“Pro Rata Basis” means (i) for purposes of determining the allocation of
Collateral of any type among the Collateral Accounts controlled by the
Applicable Lenders, in proportion to each Applicable Lender’s Applicable
Percentage (in each case, taken together with the Applicable Percentages of all
Agented Lenders with respect to such Applicable Lender), (ii) for purposes of
determining the allocation of interest payments among Lenders, in proportion to
the interest that has accrued and remains unpaid on each Lender’s Advances and
(iii) for all other purposes, in proportion to each Lender’s Applicable
Percentage, subject, in each case, to rounding to the nearest Share, $ 0.01 or
item or unit of other securities or property, as applicable.

 

“Purchaser Representations” means the following representations, warranties and
agreements made by an assignee or participant, as applicable: (i) a
representation and warranty that such assignee or participant is a QIB, a QP and
an “accredited investor” as defined in Section 2(a)(15)(ii) of the Securities
Act and is entering into such assignment or participation as principal and not
for the benefit of any third party, (ii) a representation that such assignee or
participant is not Borrower or Issuer or an Affiliate of Borrower or Issuer,
(iii) an acknowledgment that such assignee or participant fully understands any
restrictions on transfers, sales and other dispositions in the Margin Loan
Documentation or relating to any Collateral consisting of the Shares, (iv) an
acknowledgment that such assignee or participant is able to bear the economic
risk

 

20

--------------------------------------------------------------------------------



 

of its investment in the participation and is currently able to afford a
complete loss of such investment, (v) a covenant that such assignee or
participant will only assign its Loans or sell its participation or
participations therein pursuant to documentation including such Purchaser
Representations, (vi) an acknowledgment by such assignee or participant that the
Collateral Shares forming part of the Collateral cannot be sold by Borrower
without registration under, or in a transaction exempt from the registration
requirements under, the Securities Act, (vii) an acknowledgment that such
assignee or participant is not entering into such assignment or participation on
the basis of any Material Nonpublic Information with respect to Borrower, the
relevant Issuer, their Subsidiaries or their securities, and, if applicable, it
has implemented reasonable policies and procedures, taking into consideration
the nature of its business, to ensure that individuals making investment
decisions would not violate the laws prohibiting trading on the basis of
Material Nonpublic Information (it being understood that such assignee or
participant may have Material Nonpublic Information on the private side of its
information wall, sometimes referred to as a “Chinese Wall,” at the time of such
assignment or participation); provided that, for the avoidance of doubt,
Material Nonpublic Information concerning Borrower, Issuer, their Subsidiaries
or their securities shall not include any information made available to both the
assignee and the assignor or both the participant and the seller of a
participation interest, as the case may be and (viii) an acknowledgment that it
has made an independent decision to purchase its Loans or participation based on
information available to it, which it has determined adequate for the purpose.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

 

“QP” means a “qualified purchaser” within the meaning of Section 2(a)(51) of the
Investment Company Act.

 

“Register” has the meaning specified in Section 9.07(a).

 

“Registration Rights Agreement” means the Registration Rights Agreement entered
into as of April 30, 2018, by and among the Issuer, the Person listed as THL
Party on the signature pages therein, Cannae Holdings, LLC, a Delaware limited
liability company, and the other Person listed as an Other Stockholder on the
signature pages thereto.

 

“Regulation U” means Regulation U issued by the FRB.

 

“Regulation X” means Regulation X issued by the FRB.

 

“Regulatory Event” means any investigation made by any Governmental Authority
for violation or breach of Law by the Borrower or, prior to the Guarantee
Termination Date, the Guarantor that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

21

--------------------------------------------------------------------------------



 

“Requested Amount” has the meaning set forth in Section 9.07(b).

 

“Required Lenders” means, at any time, Lenders with Applicable Percentages that
in the aggregate exceed 33%, subject to Section 9.07(b); provided that for the
purposes of calculating “Required Lenders”, (a) if a Lender (the “Assigning
Lender”) has assigned any portion of its Advances to an Affiliate, such
Affiliate shall vote its Advances (or related exposure thereto) in the same way
as such Assigning Lender and the aggregate amount of all Advances held by any
Lender (or related exposure thereto) shall be voted in the same way and (b) with
respect to a Lender that has entered into a participation or derivative hedging
transaction which is permitted under Section 9.07(b) or Section 9.07(e),
respectively, or any Lender hereunder (each, a “Lender of Record”), such Lender
of Record shall only be entitled to vote its entire Applicable Percentage in one
way and no split voting shall be permitted.

 

“Responsible Officer” means any manager or member of Borrower or any officer of
Guarantor, as applicable.

 

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests in such Person, (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in such Person or (iii) any option,
warrant or other right to acquire any such Equity Interests in such Person.

 

“Rule 144” means Rule 144 under the Securities Act.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of territorial Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or any Person directly or indirectly 50 percent (50%) or more owned by
any such Person, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Governmental Authority of any Sanctioned Country or any
entity owned or controlled by any such Governmental Authority.

 

“Scheduled Maturity Date” means the 36-month anniversary of the Closing Date.

 

“Scheduled Trading Day” means any day on which the Exchange is scheduled to be
open for trading for its regular trading session or, in the event that the
Shares are not listed, traded or quoted on any Designated Exchange, any Business
Day.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

22

--------------------------------------------------------------------------------



 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among the Borrower, as grantor, Credit Suisse AG, Cayman
Islands Branch, as administrative agent for the Lenders, and each Lender from
time to time party thereto or party to a joinder agreement thereto, as
collateral agent for the benefit of itself, the Agents, the Agented Lenders and
each other Applicable Lender, in the form of Exhibit B.

 

“Set-off Party” has the meaning specified in Section 9.13.

 

“Shares” means the shares of common stock, par value $0.01 per share, of Issuer.

 

“Sponsor Entities” means each of Guarantor, the THL Entities, or any successor
thereto.

 

“Spread” has the meaning specified in the Fee and Ratio Letter.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which the majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person,
except that, in any event, neither the Issuer nor any of the Issuer’s
subsidiaries shall be considered Subsidiaries of the Guarantor or any of the
Guarantor’s Subsidiaries, including the Borrower.

 

“Swap Contract” means (a) any and all rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions),
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

23

--------------------------------------------------------------------------------



 

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
any Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tender Offer” means a takeover offer, tender offer, exchange offer,
solicitation, proposal or other event (i) by any Person or “group” (within the
meaning of Rule 13d-5 under the Exchange Act), excluding the Sponsor Entities,
that results in such Person or “group” purchasing, or otherwise acquiring or
having the right to acquire, by conversion or other means, greater than 15% of
the Free Float or (ii) by any Sponsor Entity that results in any reduction of
Free Float, in each case, as determined by Calculation Agent, based upon the
making of filings with governmental or self-regulatory agencies or such other
information as Calculation Agent deems relevant.

 

“THL Entities” means Thomas H. Lee Equity Fund VI, L.P., a Delaware limited
partnership, Thomas H. Lee Parallel Fund VI, L.P., a Delaware limited
partnership, Thomas H. Lee Parallel (DT) Fund VI, L.P., a Delaware limited
partnership, Great-West Investors, L.P., a Delaware limited partnership, Putnam
Investments Employees’ Securities Company III, LLC, a Delaware limited liability
company, THL Coinvestment Partners, L.P., a Delaware limited partnership, THL
Operating Partners, L.P., a Delaware limited partnership, THL Equity Fund VI
Investors (Ceridian), L.P., a Delaware limited partnership, THL Equity Fund VI
Investors (Ceridian) II, L.P., a Delaware limited partnership, THL Equity Fund
VI Investors (Ceridian) III, LLC, a Delaware limited liability company, THL
Equity Fund VI Investors (Ceridian) IV, LLC, a Delaware limited liability
company, THL Equity Fund VI Investors (Ceridian) V, LLC, a Delaware limited
liability company, and any Affiliate thereof.

 

“THL Voting Agreement” means that certain Voting Agreement, dated as of
April 30, 2018, entered into by and among Guarantor, the THL Entities and the
Issuer.

 

“Threshold Amount” has the meaning specified in the Fee and Ratio Letter.

 

“Threshold Percentage” has the meaning specified in the Fee and Ratio Letter.

 

“Threshold Price” has the meaning specified in the Fee and Ratio Letter.

 

“Total Accrued Loan Amount” means, at any time, the aggregate outstanding
principal amount of all Advances (including, for the avoidance of doubt, the Net
PIK Amount), the accrued and unpaid fees, including the applicable Upfront Fee,
Undrawn Fee, Early Termination

 

24

--------------------------------------------------------------------------------



 

Fee, and all reimbursable expenses and other Obligations, in each case, together
with accrued and unpaid interest thereon.

 

“Total Drawn Amount” means, at any time, the aggregate principal amount of
Advances outstanding at such time.

 

“Trading Disruption” means any suspension of or limitation imposed on trading by
the Exchange on any Exchange Business Day (whether by reason of movements in
price exceeding limits permitted by the Exchange or otherwise) relating to the
Shares.

 

“Trading Suspension” means the occurrence of (i) two (2) or more consecutive
Disrupted Days, if such Disrupted Days occur due to a Trading Disruption or
Exchange Disruption relating to the Shares or (ii) otherwise, five (5) or more
consecutive Disrupted Days.

 

“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of the Margin Loan Documentation to which they are a party and
transactions contemplated hereunder (including any sales of Shares pursuant to
Section 2.08(d)) or under any other Margin Loan Documentation, the grant of the
security interest contemplated hereby or thereby, the borrowing of the Advances
and the use of the proceeds thereof.

 

“Transfer Restrictions” means, with respect to any item of Collateral, any
condition to or restriction on the ability of the owner or pledgee thereof to
pledge, sell, assign or otherwise transfer such item of Collateral or enforce
the provisions thereof or of any document related thereto whether set forth in
such item of Collateral itself or in any document related thereto, including,
without limitation, (i) any requirement that any sale, assignment or other
transfer or enforcement for such item of Collateral be consented to or approved
by any Person, including, without limitation, the issuer thereof or any other
obligor thereon, (ii) any limitations on the type or status, financial or
otherwise, of any purchaser, pledgee, assignee or transferee of such item of
Collateral, (iii) any requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any Person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
item of Collateral, prior to the sale, pledge, assignment or other transfer or
enforcement of such item of Collateral and (iv) any registration or
qualification requirement or prospectus delivery requirement for such item of
Collateral pursuant to any federal, state, local or foreign securities law
(including, without limitation, any such requirement arising under Section 5 of
the Securities Act, as a result of such item of Collateral being a “restricted
security” or Borrower being an “affiliate” of the issuer of such item of
Collateral, as such terms are defined in Rule 144); provided, however, that
solely with respect to Shares in the hands of Borrower and not with respect to
any Shares in the hands of any Applicable Lender, the required delivery of a
customary assignment, instruction or entitlement order from Borrower, together
with any evidence of the corporate or other authority of Borrower, shall not
constitute a “Transfer Restriction”.

 

“Undrawn Amount” means, at any time, the excess, if any, of the aggregate
Commitments over the Total Drawn Amount at such time.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

25

--------------------------------------------------------------------------------



 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.10(e)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Undrawn Fee” has the meaning specified in Section 2.06(b).

 

“Undrawn Fee Percentage” has the meaning specified in the Fee and Ratio Letter.

 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee” has the meaning specified in Section 2.06(a).

 

“Upfront Fee Percentage” has the meaning specified in the Fee and Ratio Letter.

 

“Value”, on any date of determination, means with respect to any Shares or Cash
Equivalents, the net proceeds that a Lender would receive upon sale of such
asset, as determined in good faith by Calculation Agent.

 

Section 1.02                             Times Of Day.  Unless otherwise
specified, all references herein to times of day shall be references to New York
City time (daylight or standard, as applicable).

 

Section 1.03                             Terms Generally.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the provisions hereof relating to
assignment), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  In the
computation of periods of time from a specified date to a later specified date,
unless expressly specified otherwise, the word “from” means “from and including”
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

 

26

--------------------------------------------------------------------------------



 

(b)                                 Section headings herein and in the other
Margin Loan Documentation are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Margin Loan
Documentation.

 

(c)                                  Determinations, consents, approvals or any
other actions or non-actions taken by or determined by any Lender or Agent,
shall be made in good faith and, unless otherwise stated herein, its sole
discretion.

 

Section 1.04                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01                             The Advances.

 

(a)         Subject to the terms and conditions set forth herein, each Lender
agrees to make one or more loans in Dollars to Borrower (each, an “Advance”)
during the Availability Period, each in an amount equal to the Requested Amount
for such Advance multiplied by such Lender’s Applicable Percentage (up to an
aggregate amount equal to the amount of such Lender’s Commitment as set forth on
Schedule I hereto), by making immediately available funds available to
Administrative Agent on the date of such Advance.  After Administrative Agent’s
receipt of such funds on the date of such advance, and upon fulfillment of the
conditions set forth in Article 4, Administrative Agent shall make such funds as
it has received available to Borrower by depositing such funds into the Funding
Account; provided that Administrative Agent shall, at Borrower’s request, net
any Advance due to Borrower against any amount payable hereunder in accordance
with each Lender’s respective Applicable Percentage.  Borrower may, at any time,
terminate all or any part of the Commitments by notifying Administrative Agent
in writing and making any payments required under Section 2.04.

 

(b)                   Any Advance, or a portion thereof, once repaid or prepaid
may not be reborrowed.

 

Section 2.02                             Requests For Advances.

 

(a)                                           (i) To request an Advance,
Borrower shall notify Administrative Agent and each Lender of such request no
later than 11:00 a.m. on the second (2nd) Business Day prior to the date of such
proposed Advance.

 

27

--------------------------------------------------------------------------------



 

(ii)          Notice of a request for an Advance (a “Borrowing Notice”) shall be
in writing in substantially the form of Exhibit A, specifying therein: (x) the
proposed date of such Advance, which shall be a Business Day, (y) the aggregate
amount of such Advance, which shall be an amount not less than the lesser of
$50,000,000 and the Commitment, (the “Requested Amount”), and (z) the Funding
Account.  If a Borrowing Notice is not given by the time referred to in
Section 2.02(a)(i) above, it shall be deemed to have been given on the next
succeeding Business Day.

 

(b)                                 Each Borrowing Notice shall be irrevocable
and binding on Borrower.

 

(c)                                  Any delivery of a Borrowing Notice shall be
deemed to be a repetition of the representations and warranties set forth in
Article 3.

 

Section 2.03                             Termination Of Agreement and Facility. 
If the Closing Date has not occurred on or prior to the date that is seven
Business Days following the date hereof, this Agreement shall automatically
terminate and be of no further force and effect.  Unless previously terminated,
the Commitment shall terminate on the last day of the Availability Period.

 

Section 2.04                             Repayment Of Advances.  Borrower hereby
unconditionally promises to pay to Administrative Agent (or to an account
designated by Administrative Agent) the Total Accrued Loan Amount on the
Maturity Date or any earlier date on which the Total Accrued Loan Amount becomes
due and payable pursuant to the terms hereof. Administrative Agent shall
promptly notify each Lender of the amount of such Lender’s Applicable Percentage
of such repayment. After Administrative Agent’s receipt of the entire amount of
the repayment, Administrative Agent shall transfer the repayment to each Lender,
in accordance with such Lender’s Applicable Percentage.

 

28

--------------------------------------------------------------------------------



 

Section 2.05                             Interest.

 

(a)                                 Ordinary Interest.  Subject to
Section 2.05(b), on each Interest Payment Date, interest on the unpaid principal
amount of any Advance, from the date of such Advance until such principal amount
shall be paid in full, at a rate per annum equal to the Interest Rate, will be
added, as of each Interest Payment Date, to the outstanding principal amount of
the Advances on a Pro Rata Basis; provided that if (x) Borrower elects, by
written notice to Administrative Agent at least five (5) Business Days’ prior to
any Interest Payment Date to pay all or any portion of the interest payable on
such Interest Payment Date in cash or (y) as a result of paying such interest in
kind, the Net PIK Amount would exceed the product of the Total Drawn Amount
(exclusive of the Net PIK Amount) multiplied by eighteen (18) percent, such
interest or the relevant portion thereof will be payable in cash, in arrears, on
the relevant Interest Payment Date; provided further that (i) interest accrued
pursuant to Section 2.05(b) shall be payable in cash within one (1) Business Day
of demand and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.  The total amount of interest due on
each such day shall be computed by Administrative Agent on the immediately
preceding Business Day.  The Interest Rate shall be computed by Administrative
Agent based on a year of 360 days and actual days elapsed in the Interest Period
for which interest is payable.

 

(b)                                 Default Interest.  Notwithstanding the
foregoing, during the occurrence and continuance of an Event of Default,
Administrative Agent may, or upon the request by the Required Lenders, shall, by
notice to Borrower, declare that (i) all Advances shall bear interest at 2% plus
the Interest Rate or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the Interest Rate.

 

(c)                                  Alternate Rate of Interest.  If prior to
the commencement of any Interest Period the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that:

 

(i)             adequate and reasonable means do not exist for ascertaining
LIBOR (including, without limitation, because LIBOR is not available or
published on a current basis) for such Interest Period and such circumstances
are unlikely to be temporary; or

 

(ii)          the circumstances set forth in clause (c)(i) have not arisen but
the supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans;

 

then Administrative Agent may deliver a notice to Borrower and all Lenders of
such determination.  Upon receipt of such notice, Borrower and Administrative
Agent shall endeavor to establish an alternate rate of interest for LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall propose amendments to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable. 
Administrative Agent shall deliver a notice to all Lenders with a copy of the
proposed alternate rate of interest and amendments to this Agreement. 
Notwithstanding anything to the contrary in Section 9.01, such amendments shall
become effective without any further action or consent of

 

29

--------------------------------------------------------------------------------



 

any other party to this Agreement so long as Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such proposed
alternate rate of interest and amendments is provided to Lenders, a written
notice from Required Lenders stating that such Required Lenders object to such
amendment; provided that if such alternate rate of interest is less than zero on
any day in any Interest Period, such rate shall be deemed to be zero for such
day.

 

Section 2.06                             Fees.

 

(a)                                 Upfront Fee.  On the Closing Date, Borrower
shall pay an upfront fee (the “Upfront Fee”) to each Original Lender in an
amount equal to the Upfront Fee Percentage multiplied by such Original Lender’s
Commitment as of the date hereof.  The Upfront Fee shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.  For the avoidance
of doubt, no Upfront Fee shall be payable by Borrower or any Original Lender to
any Lender that is not an Original Lender.

 

(b)                                 Undrawn Fee.  Borrower shall pay each Lender
an undrawn fee (the “Undrawn Fee”), which shall accrue on a daily basis on such
Lender’s outstanding Commitment from the Closing Date through the last date of
the Availability Period at a rate equal to the Undrawn Fee Percentage
(regardless of whether the conditions set forth in Article 4 are met on any such
day), calculated on the basis of the actual days elapsed and a year of 360 days,
and shall be payable quarterly in arrears on each Interest Payment Date in Cash.

 

(c)                                  Early Termination Fee.  If any Advance is
prepaid or repaid in whole or in part by Borrower prior to the Scheduled
Maturity Date, Borrower shall pay to each Lender on a Pro Rata Basis on the date
of such prepayment, an early termination fee (the “Early Termination Fee”) in an
amount equal to the product of (i) the principal amount of the Advance so
prepaid, (ii) 50% of the Spread and (iii) a fraction, the numerator of which is
the number of days remaining from the date of such prepayment until the 18-month
anniversary of the Closing Date and the denominator of which is 360; provided
that no such Early Termination Fee will be payable in respect of (1) the
prepayment or repayment of the Net PIK Amount, (2) the prepayment or repayment
of the Loan following a Collateral Call Notice or an Event of Default or (3) as
a result of a Mandatory Prepayment Event.

 

Section 2.07                             Interest Rate Determinations. 
Administrative Agent shall give notice to Borrower of the applicable interest
rates for the purposes of Section 2.05.

 

Section 2.08                             Prepayments Of Advances; Collateral
Call Trigger Events; Withdrawal Of Collateral.

 

(a)                       Borrower may prepay the outstanding Advances, in whole
or in part, in an amount equal to the sum of (i) the principal amount of the
Advances being prepaid, (ii) accrued interest to the date of such prepayment on
the amount prepaid and (iii) the Early Termination Fee (if applicable) pursuant
to Section 2.06(b), upon irrevocable notice thereof.  Such notice shall be given
to Administrative Agent by Borrower not later than 11:00 a.m. on the date five
(5) Business Days prior to the date of any such prepayment; provided, however,
that each partial prepayment of the Advances shall be in an aggregate principal
amount of $10,000,000 or a

 

30

--------------------------------------------------------------------------------



 

whole multiple of $1,000,000 in excess thereof, or, if less, the Total Accrued
Loan Amount, and on a Pro Rata Basis.

 

(b)                                 Borrower shall prepay all obligations in an
aggregate amount equal to the Total Accrued Loan Amount on the Maturity Date or,
if earlier, the second (2nd) Business Day immediately following notice by
Administrative Agent of the occurrence of a Mandatory Prepayment Event.

 

(c)                                  If a Collateral Call Trigger Event occurs,
Calculation Agent shall promptly notify Administrative Agent and Administrative
Agent shall notify Borrower and each Lender and Agent of the occurrence of such
Collateral Call Trigger Event (such notice, a “Collateral Call Notice”);
provided that, if a Collateral Call Trigger Event has occurred and is continuing
and Administrative Agent has not delivered the Collateral Call Notice to
Borrower by 7:00 p.m. on any Scheduled Trading Day, any Lender may deliver such
Collateral Call Notice to Borrower, each other Lender and each Agent on such
Scheduled Trading Day.  If Administrative Agent or any Lender delivers a
Collateral Call Notice to Borrower, Borrower shall, prior to the Cure Time,
either:

 

(i)                       (x) voluntarily prepay the Total Accrued Loan Amount
and/or (y) deposit Cash and/or Cash Equivalents constituting Acceptable
Collateral into the Collateral Accounts on a Pro Rata Basis, collectively in
such amount necessary, after giving effect to such prepayment and/or deposit, to
cause the LTV Level (determined based on the Aggregate Collateral Share Value as
of the date the Collateral Call Trigger Event occurred) to be less than the
Maintenance LTV Level; or

 

(ii)                    deliver to Administrative Agent a written plan, which
all Lenders have consented to, providing for a sale (an “Extended Cure Sale”) of
Shares in a Permitted Transaction, the proceeds of which shall be (A) sufficient
after giving effect to the deposit of such proceeds into the Collateral Accounts
on a Pro Rata Basis and, if applicable, used to partially prepay the outstanding
Advances, to cause the LTV Level (determined based on the Market Price as of the
date of such plan or, if applicable, the reasonably expected proceeds based on
the sales price specified therein and as of the Extended Cure Time and after
giving effect to any release of any Collateral Shares being sold in respect of
such Extended Cure Sale) to be less than the Maintenance LTV Level and
(B) deposited into the Collateral Accounts and, if applicable, applied to
partially prepay the outstanding Advances prior to the Extended Cure Time; for
the avoidance of doubt, and without limitation of any Lender’s rights, any
Lender will have the right to withhold its consent to any such plan if any of
the following conditions are not satisfied:

 

(A)                                         if such plan contemplates the
Extended Cure Sale being a registered sale, the Issuer has filed a registration
statement under the Securities Act in respect of all such Shares, and such
registration statement has been declared effective by the Securities and
Exchange Commission and is not subject to a stop order or otherwise suspended;

 

(B)                                         if such plan contemplates the
Extended Cure Sale being conducted pursuant to Rule 144, such plan contains
evidence satisfactory to such

 

31

--------------------------------------------------------------------------------



 

Lender that such Extended Cure Sale will be conducted in compliance with the
provisions of Rule 144; and

 

(C)                                         such plan contains evidence
satisfactory to such Lender that (x) the Extended Cure Sale will occur at a time
at which the Issuer is not in a “blackout period” with respect to the trading of
its securities, (y) such Extended Cure Sale does not otherwise violate any
corporate or trading policy of the Issuer and (z) the sale otherwise complies
with applicable Law and Transfer Restrictions.

 

Not later than 1:00 p.m. on the next Scheduled Trading Day following delivery of
a Collateral Call Notice (the “Notice Deadline”), Borrower shall (x) deliver a
notice to Administrative Agent (which notice may be given by email)
acknowledging Borrower’s receipt of such Collateral Call Notice, confirming that
Borrower will cure any Collateral Call Trigger Event prior to the Cure Time and
notifying Administrative Agent of the manner in which Borrower intends to cure
any Collateral Call Trigger Event (including, whether any Cash deposited in the
Collateral Accounts shall remain in the Collateral Accounts as Collateral or
shall be applied to prepay the Advances), (y) if the Collateral Call Trigger
Event is to be cured pursuant to clause (i) above, deliver to Administrative
Agent prior to the Notice Deadline a copy of an irrevocable instruction to
Borrower’s bank to transfer immediately available funds from Borrower’s account
with such bank to the Collateral Accounts in an amount that is sufficient to
cure such Collateral Call Trigger Event prior to the Cure Time and (z) if the
Collateral Call Trigger Event is to be cured pursuant to clause (ii) above,
cause the proceeds of the Extended Cure Sale (and additional Cash if necessary)
to be deposited into the Collateral Accounts and/or applied to partially prepay
the outstanding Advances prior to the relevant Extended Cure Time in such amount
necessary, after giving effect to such deposit and, if applicable, prepayment,
to cause the LTV Level (determined based on the Market Price as of the Extended
Cure Time) to be less than the Maintenance LTV Level.

 

(d)                       Borrower shall not withdraw any Collateral from the
Collateral Accounts, except that Borrower shall be permitted to request the
release of Collateral from the Collateral Accounts on a Pro Rata Basis, upon
written notice thereof delivered by Borrower to Administrative Agent on or
before 11:00 a.m. three (3) Scheduled Trading Days prior to the requested date
of the release, if Administrative Agent is reasonably satisfied that the
conditions set forth in either clause (i) or (ii) are met:

 

(i)             in the case of a release of Cash or Cash Equivalents:

 

(A)                                         on each of the five (5) consecutive
Scheduled Trading Days immediately prior to such request, the LTV Level shall
have been less than or equal to the Maintenance LTV Level; and

 

(B)                                         immediately prior to, and
immediately after, and giving effect to such release and any other release
otherwise requested or effected pursuant to this Section 2.08(d)(i), (x) no
Default, Event of Default, Adjustment Determination Period or Mandatory
Prepayment Event shall have occurred and

 

32

--------------------------------------------------------------------------------



 

be continuing or would result therefrom and (y) the LTV Level shall be less than
or equal to the Maintenance LTV Level; or

 

(ii)          in the case of a release of Collateral Shares:

 

(A)                 on each of the five (5) consecutive Scheduled Trading Days
immediately prior to such request, the LTV Level shall have been less than or
equal to the Initial LTV Level;

 

(B)                 immediately prior to, and immediately after, and giving
effect to such release and any other release otherwise requested or effected
pursuant to this Section 2.08(d)(ii), (x) no Default, Event of Default,
Adjustment Determination Period or Mandatory Prepayment Event shall have
occurred and be continuing or would result therefrom and (y) the LTV Level shall
be less than or equal to the Initial LTV Level;

 

(C)                 if the Collateral Shares are being released for the purpose
of settling sales of Shares, such sales meet the following requirements (any
such sale, a “Permitted Collateral Share Sale”):

 

(1)                                 the scheduled settlement date for such sale
is no later than the second (2nd) Exchange Business Day (or, if such sale is
executed after 4:00 p.m., the third (3rd) Exchange Business Day) following
execution of such sale (unless Lenders consent, in their sole discretion, to a
later settlement date);

 

(2)                                 Borrower represents to Lenders that it is
not in possession of any Material Nonpublic Information with respect to the
Issuer or the Shares at the time of such sale (after giving effect to the filing
of any related prospectus or press release) and that the sale otherwise complies
with applicable Law and Transfer Restrictions;

 

(3)                                 Administrative Agent is reasonably satisfied
that such sale is executed pursuant to documentation or other arrangements that
provide for 100% of the proceeds of such sales (or, if less, the Total Accrued
Loan Amount) being paid, on a delivery-versus-payment basis to the Collateral
Accounts on a Pro Rata Basis (or pursuant to other arrangements reasonably
satisfactory to Lenders), to be (x) released pursuant to
Section 2.08(d)(i) and/or (y) used to partially prepay the outstanding Advances;
provided that if a Collateral Call Trigger Event has occurred and is continuing
prior to such sales, the proceeds of such sales shall remain in the Collateral
Accounts for a minimum of seven (7) Business Days;

 

(4)                                 such sale of Collateral Shares shall be on a
Pro Rata Basis;

 

33

--------------------------------------------------------------------------------



 

(5)                                 immediately after and giving effect to such
release, the receipt of the sale proceeds into the Collateral Accounts and, if
applicable, prepayment of the outstanding Advances and any other release
otherwise requested or effected pursuant to this Section 2.08(d), the LTV Level
would be equal to or less than the Maintenance LTV Level, unless such proceeds
are used to repay the Obligations in full (for the avoidance of doubt, nothing
in this clause (5) shall limit the applicability of clause (3) above);

 

(6)                                 immediately prior to, and immediately after
and giving effect to, such release, no Default, Event of Default, Mandatory
Prepayment Event, or Adjustment Determination Period shall have occurred and be
continuing or would result therefrom (after giving effect to any other
Acceptable Collateral deposited in conjunction therewith); and

 

(7)                                 if a Collateral Call Trigger Event has
occurred and is continuing prior to such sales (x) Borrower has (I) notified the
Original Lenders of its intention to sell such Collateral Shares, stating the
expected number of Collateral Shares subject to such sales and (II) consulted
with the Original Lenders regarding the execution strategy (including with
respect to pricing and the manner of sale), communication to current and
prospective investors and public announcements and disclosures in filings with
respect to such sales and the Transactions; or

 

(D)                 if the Collateral Shares are being released in conjunction
with any Permitted Transaction that is not a Permitted Collateral Share Sale:

 

(1)                                 Administrative Agent is reasonably satisfied
that such transaction is executed pursuant to documentation or other
arrangements that provide for 100% of the proceeds of such transactions (or, if
less, the Total Accrued Loan Amount) being paid, on a delivery-versus-payment
basis to the Collateral Accounts on a Pro Rata Basis (or pursuant to other
arrangements reasonably satisfactory to Lender) and, if applicable, to partially
prepay the outstanding Advances, to be released pursuant to Section 2.08(d);

 

(2)                                 immediately prior to, and immediately after
and giving effect to, such release, the receipt of the transaction proceeds into
the Collateral Accounts and any other release otherwise requested or effected
pursuant to this Section 2.08(d), the LTV Level would be equal to or less than
the Initial LTV Level;

 

(3)                                 immediately after and giving effect to such
release, no Default, Event of Default, Collateral Call Trigger Event, Mandatory

 

34

--------------------------------------------------------------------------------



 

Prepayment Event, or Adjustment Determination Period shall have occurred and be
continuing or would result therefrom; and

 

(4)                                 Borrower represents to Lenders that it is
not in possession of Material Nonpublic Information with respect to the Issuer
or the Shares at the time of such transaction and that the transaction otherwise
complies with applicable Law and Transfer Restrictions.

 

For the avoidance of doubt, no Lender or any Affiliate of a Lender shall have
any obligation to act as broker or underwriter in any Permitted Collateral Share
Sales.

 

(e)                        The  Borrower shall use its commercially reasonable
efforts to cause Issuer to deposit into the Collateral Accounts, or, in the case
of any property or assets other than Cash and securities entitlements, deliver
to the Applicable Lenders (subject to its reasonable delivery instructions), on
a Pro Rata Basis, any dividend or distribution paid or distributed on the
Collateral Shares, or any securities or securities entitlements (x) exchanged
for, or delivered upon conversion of, the Collateral Shares in a Merger Event or
(y) delivered in respect of the Collateral Shares in connection with a spin-off,
and if any such Cash, securities, securities entitlements or other property or
assets are received by Borrower or its Affiliate for any reason, Borrower shall,
or shall cause its Affiliate to, make such deposit or delivery as promptly as
practicable and in any event no later than two (2) Business Days following such
receipt (and pending such delivery, shall hold such property in trust for the
Applicable Lenders), subject, in each case, to any subsequent release thereof in
accordance with Section 2.08(d).  Borrower shall not tender any Collateral
Shares in any exchange offer (including, without limitation, a split-off)
without the consent of the Required Lenders (as if, for such purposes, the
reference to 33% in the definition thereof were replaced with 67%, and such
consent not to be unreasonably withheld or delayed).

 

Section 2.09                             Increased Costs.

 

(a)                       If any Change in Law shall:

 

(i)                       impose, modify or deem applicable any reserve, special
deposit or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(ii)                    impose on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender or participation therein; or

 

(iii)                 subject any Lender to any Taxes (other than
(1) Indemnified Taxes, (2) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (3) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining the Advances hereunder (or of maintaining its
Commitment) or to reduce the

 

35

--------------------------------------------------------------------------------



 

amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then Borrower will pay to such Lender, such
additional amount or amounts as will compensate Lender for such reasonable
additional costs incurred or reduction suffered.

 

(b)                       If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Advances made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request from a Lender, Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided that no
Lender shall be entitled to obtain such compensation unless it is the general
policy or practice of such Lender (as determined by such Lender) to request
compensation for similar amounts from similar borrowers under comparable
provisions of similar loan facilities (to the extent such Lender has the right
to request such compensation thereunder).

 

(c)                        A certificate of the relevant Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.09(a) or (b) shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)                       Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate such Lender pursuant to this Section 2.09 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

(e)                        Survival.  All of Borrower’s obligations under this
Section 2.09 shall survive termination of the Facility and repayment of all
other Obligations hereunder.

 

Section 2.10                             Taxes.

 

(a)                       Payments Free of Taxes.  Any and all payments by or on
account of any obligation of Borrower, as applicable, under any Margin Loan
Documentation shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by such withholding
agent, then such withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower

 

36

--------------------------------------------------------------------------------



 

shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.10), each Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)                       Payment of Other Taxes by Borrower.  Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the relevant Lender timely reimburse it for, Other
Taxes.

 

(c)                        Evidence of Payments.  As soon as practicable after
any payment of Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.10, Borrower shall deliver to the relevant Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to such Lender.

 

(d)                       Indemnification by Borrower.  Borrower shall indemnify
any Lender, within thirty (30) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.10) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to Borrower by such Lender shall be conclusive absent
manifest error.

 

(e)                        Status of Lender.

 

(i)                       If any Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Margin Loan
Documentation, it shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, such Lender, if
reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.10(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
such Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)                                         if such Lender is a U.S. Person, it
shall deliver to Borrower on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower),

 

37

--------------------------------------------------------------------------------



 

executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding;

 

(B)                                         if such Lender is a Foreign Lender,
it shall, to the extent it is legally entitled to do so, deliver to Borrower (in
such number of copies as shall be requested by Borrower) on or prior to the date
on which such Foreign Lender becomes Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower), whichever of the
following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Margin Loan Documentation, executed copies of IRS Form W-8BEN
or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Margin Loan
Documentation, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                                             any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to Borrower (in such number of
copies as shall be requested by Borrower) on or prior to the date on which such
Foreign Lender becomes a

 

38

--------------------------------------------------------------------------------



 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

 

(D)                                             if a payment made to any Lender
under any Margin Loan Documentation would be subject to U.S. Federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

 

(f)                         Treatment of Certain Refunds.  If any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.10 (including by the payment of additional amounts pursuant to this
Section 2.10), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.10 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
Lender, shall repay to such Lender the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will such Lender be required to
pay any amount to an indemnifying party pursuant to this paragraph (f) the
payment of which would place such Lender in a less favorable net after-Tax
position than such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(g)                        Survival.  Each party’s obligations under this
Section 2.10 shall survive the assignment of rights by, or the replacement of,
Lender, the termination of the Commitment and

 

39

--------------------------------------------------------------------------------



 

the repayment, satisfaction or discharge of all obligations under any Margin
Loan Documentation.

 

(h)                       Borrower Tax Forms.  Borrower shall deliver to
Administrative Agent, on or before the Closing Date (and from time to time
thereafter upon the reasonable request of Administrative Agent or any Lender),
(i) a duly executed copy of IRS Form W-9 indicating that Borrower’s regarded
owner is Guarantor and Guarantor is a U.S. Person for U.S. federal income tax
purposes and (ii) a duly executed certification in accordance with Treasury
Regulations Section 1.1445-2(b)(2) to the effect that Borrower is a disregarded
entity of Guarantor as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii) and its sole owner for U.S. federal income tax
purposes is not a “foreign person.”  Borrower shall promptly notify
Administrative Agent at any time it determines that it is no longer in a
position to provide the IRS Form or certification described in the preceding
sentence.

 

Section 2.11                             Illegality.  Notwithstanding any other
provision of this Agreement, if any Lender shall notify Borrower that any Law
makes it unlawful, or any Governmental Authority asserts that it is unlawful,
for such Lender to perform its obligations to make or maintain Advances
hereunder, the obligation of such Lender to make the Advances shall be
terminated and all of such Lender’s Advances, all interest thereon and all other
amounts payable under this Agreement to such Lender shall become due and payable
either on the last day of the then current Interest Period, if such Lender may
lawfully continue to maintain the Advances to such day, or immediately, if such
Lender may not lawfully continue to maintain the Advances.

 

Section 2.12                             Break-Funding.  In the event of the
payment of any principal of an Advance other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), or the
failure to borrow, continue or prepay any Advance on the date specified in any
notice delivered pursuant hereto, then, in any such event, Borrower shall upon
demand compensate any Lender for the loss, cost and expense attributable to such
event.  In the case of an Advance, such loss, cost or expense to such Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the LIBOR that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow or continue, for the period that would have been the initial
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of such Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.12 shall be
delivered to Borrower and shall be conclusive absent manifest error.  All of
Borrower’s obligations under this Section 2.12 shall survive termination of the
Facility or repayment of all other Obligations hereunder.

 

Section 2.13                             Evidence Of Debt.

 

(a)                       Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of Borrower to
Lender resulting from each Advance from time to time, including the amounts of
principal and interest payable and paid to Lender from

 

40

--------------------------------------------------------------------------------



 

time to time hereunder.  Administrative Agent shall also maintain accounts in
which it will record (i) the amount of each Advance made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Borrower to each Lender hereunder, and (iii) the amount of any sum received
by Administrative Agent hereunder from Borrower and each Lender’s Applicable
Percentage thereof.

 

(b)                       The entries maintained in the accounts maintained
pursuant to Section 2.13(a) shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided that the failure of any
Lender or Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of Borrower to repay such
obligations in accordance with their terms.

 

(c)                        No promissory note shall be required to evidence the
Advances by any Lender to Borrower.  Upon the request of any Lender, Borrower
shall prepare, execute and deliver to such Lender a promissory note, payable to
such Lender and its registered assigns and in a form approved by such Lender,
which shall evidence the Advances to Borrower by such Lender in addition to such
records.  Thereafter, the Advances evidenced by such promissory note and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

Section 2.14                             Payments And Computations.

 

(a)                       All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Borrower shall make each payment hereunder not later than 11:00
a.m. New York City time on the day when due in Dollars to Administrative Agent
in immediately available funds.  Administrative Agent shall promptly distribute
to each Lender its share, determined on a Pro Rata Basis (or other applicable
basis as provided herein), of such payment in like funds as received by wire
transfer to such Lender.  All payments received by Administrative Agent after
11:00 a.m. New York City time shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b)                       Whenever any payment hereunder would be due on a day
other than a Business Day (except in the case of a payment made to cure a
Collateral Call Trigger Event), such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or any fees, as the case may
be.

 

(c)                        All payments (including prepayments and any other
amounts received hereunder in connection with the exercise of any Lender’s
rights after an Event of Default) made by Borrower to Administrative Agent under
any Margin Loan Documentation shall be applied to amounts then due and payable,
ratably in accordance with the percentage of any such amounts owed to each
Lender, in the following order: (i) to any expenses and indemnities payable by
Borrower to Lenders or Agents under any Margin Loan Documentation; (ii) to any
accrued and unpaid interest and fees due under this Agreement; (iii) to
principal payments on the outstanding Advances; and (iv) to the extent of any
excess, to the payment of all other Obligations under the Margin Loan
Documentation.

 

41

--------------------------------------------------------------------------------



 

Section 2.15                             Accelerating Lenders.

 

(a)                       Notwithstanding anything to the contrary herein (but
subject to clause (b) below), if one or more Lenders become Accelerating
Lenders:

 

(i)                       each Accelerating Lender, solely for purposes of
determining the rights and obligations of such Lender vis a vis Borrower, shall
be deemed to be:

 

(A)                          Administrative Agent and Calculation Agent
hereunder; and

 

(B)                          the sole Lender hereunder for all purposes and, for
the avoidance of doubt, no other Lender’s consent shall be necessary for any
modification of such rights and obligations; and

 

(ii)               solely for purposes of determining the rights and obligations
of all Lenders that are not Accelerating Lenders among themselves and vis a vis
Borrower:

 

(A)                          each Accelerating Lender shall be deemed to no
longer be a Lender hereunder and, for the avoidance of doubt, such Accelerating
Lender’s consent shall not be necessary for any modification of such rights and
obligations; and

 

(B)                          if Administrative Agent or Calculation Agent is an
Accelerating Lender, a replacement therefor shall be selected from among Lenders
that are not Accelerating Lenders as if such Agent had resigned.

 

(b)                       Notwithstanding the foregoing, following one or more
Lenders becoming Accelerating Lenders, Borrower, for the avoidance of doubt,
shall not make any payments of its Obligations or post any Collateral except on
a Pro Rata Basis (without regard to clause (a) above).  For the avoidance of
doubt, the application of proceeds received by an Applicable Lender in respect
of an exercise of its remedies under the Margin Loan Documentation shall not be
considered a payment by Borrower for purposes of this Section 2.15(b).

 

Section 2.16                             Periodic Rebalancing.

 

(a)                       Subject to Section 2.15, if as of any Interest Payment
Date, the Collateral is not held on a Pro Rata Basis for any reason, then on, or
as promptly as practicable following, such Interest Payment Date, the Applicable
Lenders shall cause any transfers of Collateral from the Collateral Accounts
that they control to Collateral Accounts controlled by other Applicable Lenders
as may be necessary, as determined by Administrative Agent, to ensure that the
Collateral is held on a Pro Rata Basis.  Each Applicable Lender agrees to
cooperate in good faith with Administrative Agent to effect such rebalancing,
including, for the avoidance of doubt, by submitting written instructions to
each Custodian to effect such transfers.  Borrower hereby consents to such
transfers.

 

(b)                       In connection with the extension of any new Advances
under Section 2.01 or any transfer of Collateral Shares to a Collateral Account
pursuant to this Section 2.16 or otherwise, Borrower shall comply and use
reasonable efforts to cause each Custodian to comply, with any

 

42

--------------------------------------------------------------------------------



 

request of the Applicable Lender that controls such Collateral Account or is
making such new Advances, as the case may be, to transfer such Collateral Shares
or any Collateral Shares securing such new Advances, as the case may be, to a
separate sub-account under the relevant Collateral Account controlled by such
Applicable Lender.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to each Agent and each Lender that, on the date
hereof and on the Closing Date:

 

Section 3.01                             Organization; Powers.  Each of the
Borrower and the Guarantor (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to enter into, and perform its obligations under,
the Margin Loan Documentation to which it is a party, and consummate the
Transactions, and in case of Borrower, to hold Shares and (c) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.  All licenses, permits, approvals, concessions or
other authorizations necessary for (i) the consummation of the Transactions and
(ii) the conduct of the business of the Borrower and Guarantor have been
obtained and are in full force and effect except where the failure to obtain and
maintain any of the foregoing would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.02                             Authorization; Enforceability.  The
Transactions are within the powers of, and have been duly authorized by all
necessary action by the Borrower and Guarantor.  The Margin Loan Documentation
has been duly executed and delivered by the Borrower or Guarantor, as
applicable, and constitutes the legal, valid and binding obligation of the
Borrower or Guarantor, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts. 
The Transactions do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Margin Loan
Documentation, will not violate any Law (except where such violation would not
reasonably be expected to result in a Material Adverse Effect) or corporate
policy of Issuer applicable to the Borrower, Issuer or any Affiliate of the
foregoing or the Organization Documents of Issuer or the Borrower, will not
violate or result in a default under the THL Voting Agreement, the Registration
Rights Agreement, any other agreement with any THL Entity or any other
indenture, agreement or other instrument binding upon the Borrower, Issuer or
any Affiliate of the foregoing or its assets, or give rise to a right thereunder
to accelerate or to require any payment to be made by the Borrower, Issuer or
any such Affiliate, and will not result in the creation or imposition of any
Lien on any asset of the Borrower, Issuer or any Affiliate of the foregoing,
except Liens created pursuant to the Margin Loan Documentation, or, in the case
of assets not constituting Collateral, such as would not reasonably be expected
to result in a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------



 

Section 3.04                             Financial Condition; No Material
Adverse Change.

 

(a)                       Borrower has heretofore furnished to Administrative
Agent the Guarantor Financial Statements.  The Guarantor Financial Statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Guarantor and its consolidated Subsidiaries, as of
the dates and periods stated to be covered thereby, all in accordance with GAAP,
subject, in the case of quarterly financial statements, to year-end audit
adjustments and the absence of footnotes.

 

(b)                       No event, change or condition has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect, on the
financial position and results of operations and cash flows of Guarantor and its
consolidated Subsidiaries since June 30, 2018.

 

Section 3.05                             Share Transactions.  Neither the
Borrower nor any of its Affiliates has created, granted, incurred, or permitted
to exist, any Lien on any Shares owned by the Borrower or such Affiliate, other
than, with respect to the Collateral Shares, Permitted Liens.  Neither the
Borrower nor any of its Affiliates is party to a Prohibited Transaction.

 

Section 3.06                             Litigation Matters.  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower or the Guarantor,
threatened against or affecting Borrower.  In addition, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or the Guarantor,
threatened against or affecting any Affiliates of Borrower that (x) would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (y) involve the Margin Loan Documentation or the
Transactions.

 

Section 3.07                             Compliance With Laws And Agreements. 
Each of Borrower and Guarantor is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower and its
Affiliates is in compliance with its reporting obligations under Sections 13 and
16 of the Exchange Act with respect to the Collateral Shares, including in
respect of the transactions contemplated hereunder.

 

Section 3.08                             No Default.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the Transactions, and no Mandatory Prepayment Event or Adjustment Determination
Period has occurred and is continuing or would result from the consummation of
the Transactions.

 

Section 3.09                             Investment Company Status.  Each of the
Borrower and the Guarantor is not, and after giving effect to the Transactions
will not be, required to register as an “investment company” and is not a Person
“controlled by” an “investment company,” as such terms are defined in the
Investment Company Act.

 

Section 3.10                             Taxes.  The Borrower and Guarantor have
timely filed all U.S. federal income Tax returns and other material Tax returns
which are required to be filed by them in all

 

44

--------------------------------------------------------------------------------



 

jurisdictions and have paid all Taxes, assessments, claims, governmental charges
or levies imposed on them or their properties, except for Taxes contested in
good faith by appropriate proceedings diligently conducted and as to which
adequate reserves have been provided in accordance with GAAP; provided that
(i) the relevant Taxes, assessments, claims, charges or levies would not result
in aggregate liabilities in excess of the Threshold Amount and (ii) the contest,
if adversely determined, would not reasonably be expected to subject the
Collateral to forfeiture or loss or otherwise have a Material Adverse Effect. 
There is no proposed Tax assessment asserted in writing against Borrower or
Guarantor.  Borrower is treated as an entity disregarded as separate from its
owner for U.S. federal income tax purposes.  Borrower’s regarded owner for U.S.
federal income tax purposes is Guarantor, which is treated as a domestic
corporation for U.S. federal income tax purposes.  Neither Borrower or Guarantor
are subject to Tax in any jurisdiction other than the United States or any
subdivision thereof.  The Issuer currently is not, has not been at any time
within the last five (5) years, and is not expected to become in any subsequent
taxable year, a “United States real property holding corporation” as defined in
Section 897 of the Code.

 

Section 3.11                             Disclosure.  Neither the Borrower nor
the Guarantor is a party to any agreement that is prohibited under
Section 6.14.  All information provided with respect to the Borrower or
Guarantor by or on behalf of the Borrower or Guarantor to any Agent or Lender in
connection with the negotiation, execution and delivery of this Agreement and
the other Margin Loan Documentation or the transactions contemplated hereby and
thereby, was or will be, on or as of the applicable date of provision thereof or
as otherwise stated therein, complete and correct in all material respects and
did not (or will not) contain any material misstatement of fact or omit to state
a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made.

 

Section 3.12                             Material Agreements.  Each of the
Borrower and the Guarantor is not in default under any provision of the THL
Voting Agreement, the Registration Rights Agreement, any other agreement with
any THL Entity or any other indenture, mortgage, deed of trust, credit
agreement, loan agreement or any other material agreement or instrument, in each
case, to which such Person is a party or by which such Person or any of its
properties or assets is bound other than any such default that could not
reasonably be expected to result in a Material Adverse Effect. Borrower and its
Affiliates have fulfilled their consultation obligations under Article III of
the THL Voting Agreement with respect to the Transactions (including, for the
avoidance of doubt, the pledge of the Pledged Shares and any exercise of any
Applicable Lender’s rights and remedies under the Security Agreement (subject to
compliance with the conditions and limitations set forth therein) following an
Event of Default under the Loan Agreement).

 

Section 3.13                             Solvency.  (i) The present fair market
value of each of the Guarantor’s and the Borrower’s assets exceeds the total
amount of such Person’s liabilities (including contingent liabilities),
(ii) each of the Guarantor and the Borrower has capital and assets sufficient to
carry on its businesses, (iii) each of the Guarantor and the Borrower is not
engaged and is not about to engage in a business or a transaction for which its
remaining assets are unreasonably small in relation to such business or
transaction and (iv) each of the Guarantor and the Borrower does not intend to
incur, or believe that it will incur, debts beyond its ability to pay as they
become due. Each of the Guarantor and the Borrower will not be rendered
insolvent by the consummation of the Transactions.

 

45

--------------------------------------------------------------------------------



 

Section 3.14                             Trading And Other Restrictions.

 

(a)                       Borrower owns all Collateral free and clear of Liens,
other than Permitted Liens. Borrower has not made nor consented to, nor is
Borrower aware of, any registrations, filings or recordations in any
jurisdiction evidencing a security interest in the Collateral or any other
assets of Borrower, including the filing of a register of mortgages, charges and
other encumbrances or filings of UCC-1 financing statements, other than with
respect to Liens granted to Applicable Lenders under the Margin Loan
Documentation.

 

(b)                       Borrower (or its Affiliate) acquired and paid the full
purchase price for the Collateral Shares on or before April 30, 2018 and has
continuously owned such Collateral Shares since it acquired them and the holding
period (as determined in accordance with Rule 144) of Borrower as to the
Collateral Shares (in the hands of Borrower and in the hands of any Applicable
Lender exercising its remedies under the Margin Loan Documentation) began on
such date or, solely with respect to the Collateral Shares in the hands of an
Applicable Lender and solely (A) at any time during which the Guarantee
Agreement will not be enforced pursuant to the proviso to Section 1.08 of the
Guarantee Agreement or (B) after the Guarantee Termination Date, the Closing
Date.

 

(c)                        The Collateral Shares (i) are not subject to any
Transfer Restrictions, other than Existing Transfer Restrictions, (ii) do not
contain any legends on the certificates therefor or other similar types of
restrictions on such Collateral Shares, and do not require any opinions from
Issuer’s counsel or other documentation, or the removal of any “stop transfer
order” prior to the sale of such Collateral Shares and (iii) are not subject to
any shareholders agreement, investor rights agreements or any other similar
agreements or any voting or other contractual restrictions other than the THL
Voting Agreement and the Registration Rights Agreement.

 

(d)                       Each Loan contemplated hereunder is entered into by
Borrower in good faith and at arm’s length and is a bona fide loan.  Such Loan
is not entered into with an expectation that Borrower would default in its
obligations thereunder.  The Lien created under the Margin Loan Documentation
(including without limitation, the pledge of the Collateral Shares) is a bona
fide pledge to secure Borrower’s obligations under the Margin Loan
Documentation, which obligations provide for full recourse to Guarantor under
the Guarantee Agreement in accordance with the terms of the Guarantee
Agreement.  Such Margin Loan Documentation is not entered into by Borrower with
the intent of facilitating a disposition of the Shares subject to the Margin
Loan Documentation.

 

Section 3.15                             No Subsidiaries.  Borrower has no
Subsidiaries.

 

Section 3.16                             Anti-Corruption Laws and Sanctions. 
Each of the Borrower and the Guarantor has implemented and maintains in effect
policies and procedures designed to facilitate compliance by such Person and its
managers, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and each such Person and its managers, officers and
employees and to its knowledge, its agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) each of the Borrower and the Guarantor or any of such person’s managers,
Responsible Officers or employees, or (b) to the knowledge of each of the
Borrower and the Guarantor, any agent of any such Person that will act

 

46

--------------------------------------------------------------------------------



 

in any capacity in connection with or benefit from the Facility, is a Sanctioned
Person.  No Advance, use of proceeds or other Transaction will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 3.17                             Material Nonpublic Information.  As of
any date on which Borrower delivers a Borrowing Notice, none of Borrower or its
Affiliates is in possession of any Material Nonpublic Information with respect
to the Issuer or the Shares that could have a material adverse effect on the
Issuer or the Shares.

 

Section 3.18                             Conduct of Business.  Borrower has not
conducted transactions or otherwise engaged in, or committed to conduct,
transact or otherwise engage in, any business other than (a) holding Shares,
Cash and Cash Equivalents and ministerial activities incidental thereto,
(b) performing its obligations under the Margin Loan Documentation and the
Transactions and (c) paying taxes and administrative fees necessary for
compliance with this Agreement and incidental to its existence.

 

Section 3.19                             Employee Matters.  Borrower does not
and has never had (a) any employees and it has never directly contracted with
individuals who are not independent contractors, (b) to maintain or contribute
to, or any direct obligation to maintain or contribute to, any Employee Benefit
Plan and (c) any actual or potential liabilities with respect to any Pension
Plan, including as a result of its affiliation with any of its ERISA Affiliates.

 

Section 3.20                             No Plan Assets.  The assets of Borrower
and its ERISA Affiliates do not constitute “plan assets” of (i) any Employee
Benefit Plan that is subject to Title I of ERISA, (ii) any “plan” (as defined in
Section 4975 of the Code) that is subject to Section 4975 of the Code, (iii) any
Employee Benefit Plan or plan that is not subject to Title I of ERISA or
Section 4975 of the Code but is subject to any law, rule or regulation
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or (iv) an entity the underlying assets of which include assets
of Employee Benefit Plans or plans as a result of investments by such plans in
the entity pursuant to the Plan Asset Regulation (each of the immediately
preceding clauses (i), (ii), (iii) and (iv), an “ERISA Plan”).

 

Section 3.21                             Organization Documents.  Borrower is,
and has at all times since its formation been, in compliance with its
Organization Documents.

 

Section 3.22                             Beneficial Ownership.  As of the
Funding Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

ARTICLE 4
CONDITIONS OF LENDING

 

Section 4.01                             Conditions Precedent to the Effective
Date.  The obligation of each Lender under this Agreement is subject to
satisfaction of each the following conditions precedent:

 

(a)                       Each Lender shall have received each of the following
documents, with respect to executed documents duly executed, each dated on or
prior to the Closing Date, in each case, in form and substance reasonably
satisfactory to each Lender:

 

47

--------------------------------------------------------------------------------



 

(i)             duly executed counterparts of the Margin Loan Documentation and
all documents contemplated thereby;

 

(ii)          certificates of the Guarantor and the Borrower, each dated as of
the Closing Date and executed by such Person’s Secretary or Assistant Secretary,
which shall (A) certify the resolutions of such Person’s Board of Directors
authorizing the execution, delivery and performance of the Margin Loan
Documentation to which it is a party, (B) identify by name and title and bear
the signatures of the Responsible Officers and any other officers of such Person
authorized to sign the Margin Loan Documentation and (C) contain appropriate
attachments, including the Organization Documents of such Person certified by
the relevant authority of the jurisdiction of organization of such Person and a
long form good standing certificate for such Person from its jurisdiction of
organization;

 

(iii)       a solvency certificate with respect to each of Borrower and
Guarantor from a Responsible Officer thereof.

 

(iv)      a favorable opinion of counsel to the Borrower addressed to each
Lender and the Administrative Agent;

 

(v)         the results of a recent lien and judgment search in each of the
jurisdictions where assets of Borrower are located, and such search shall reveal
no liens or judgments on any of the assets of Borrower except for Permitted
Liens;

 

(vi)      any form requested by any Lender necessary to comply with Regulation
T, U, or X, or any other provisions of the Regulations of the FRB, including
Form U-1;

 

(vii)  Tax forms required in connection with Section 2.10(h);

 

(viii) proper financing statement(s) (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interest purported to be created by the
Security Agreement;

 

(ix)      evidence that the Collateral Accounts have been established by
Borrower, the Collateral Accounts are standing with and subject to a pledge in
favor of the Applicable Lenders and the security entitlements in respect of the
Shares constituting Initial Collateral Shares have been credited, transferred or
delivered to the Collateral Accounts on a Pro Rata Basis free from all Transfer
Restrictions (other than Existing Transfer Restrictions), and constituting
Acceptable Collateral by book entry transfer through DTC as depositary;

 

(x)         if Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to Borrower; and

 

(xi)      such other certificates or documents as any Lender reasonably may
require.

 

(b)                       all fees and other amounts due and payable on or prior
to the Closing Date, including reimbursement or payment of all reasonable
out-of-pocket expenses required to be paid

 

48

--------------------------------------------------------------------------------



 

under the Margin Loan Documentation, including the Upfront Fee and counsel fees
invoiced prior to the Closing Date, shall have been paid.

 

(c)                        each of the representations and warranties contained
in Article 3 or in any other Margin Loan Documentation shall be true and correct
on and as of the date hereof and the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date;

 

(d)                       the Collateral Requirement shall have been satisfied
in all respects;

 

(e)                        all applicable “know your customer” and other account
opening documentation required by applicable “know your customer” and anti-money
laundering rules and regulations, including the information described in
Section 9.15, shall have been provided by Borrower and each Original Lender
shall have completed all applicable “know your customer” procedures; and

 

(f)                         Administrative Agent shall have received from
Borrower a certificate from a Responsible Officer of Borrower, dated as of the
Closing Date, which shall contain representations that the conditions set forth
in Section 4.01(c) and (d) have been satisfied.

 

Section 4.02                             Conditions Precedent To Each Advance. 
The obligation of each Lender to make any Advance (including the initial
Advance) shall be subject to the following further conditions precedent:

 

(a)                       Each of the representations and warranties contained
in Article 3 or in any other Margin Loan Documentation shall be true and correct
on and as of the date of such Advance, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(b)                       No event or condition shall have resulted in a
continuing, or would be reasonably expected to cause, either individually or in
the aggregate, a Material Adverse Effect;

 

(c)                        Borrower shall have delivered a Borrowing Notice in
accordance with the requirements hereof;

 

(d)                       Each Lender and each Agent shall have received a
certificate of a Responsible Officer of Borrower dated the date of such Advance
certifying that after giving effect thereto, (x) the LTV Level shall not exceed
the Initial LTV Level and (y) all types and amounts of Collateral shall be held
on a Pro Rata Basis;

 

(e)                        No Default, Event of Default, Mandatory Prepayment
Event, Collateral Call Trigger Event or Adjustment Determination Period shall
have occurred and be continuing, or would result from such Advance or from the
application of the proceeds therefrom;

 

(f)                         The Collateral Requirement shall have been satisfied
in all respects; and

 

(g)                        The LTV Level after giving effect to the proposed
Advances shall not exceed the Initial LTV Level.

 

49

--------------------------------------------------------------------------------



 

(h)                       Substantially all of the Borrower’s assets are
comprised of the Collateral and substantially all of the Borrower’s liabilities
are those created under the Margin Loan Documentation.

 

(i)                           Administrative Agent shall have received from
Borrower a certificate from a Responsible Officer of Borrower, dated as of the
Advance Date, which shall contain representations that the conditions set forth
in Section 4.02(a), (b), (d), (e), (f), (g) and (h) have been satisfied;
provided that this Section 4.02(i) shall be deemed satisfied by the delivery by
the Borrower of a Borrowing Notice .

 

The borrowing of an Advance on the Advance Date shall be deemed to constitute a
representation and warranty by Borrower on the date thereof as to the matters
specified in Section 4.02(a) through Section 4.02(h).

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

On and after the date hereof and so long as any Obligations remain outstanding,
Borrower will comply with each of the following covenants.

 

Section 5.01                             Financial Statements.  Borrower will
furnish to Administrative Agent or cause to be furnished to Administrative
Agent:

 

(a)                       within ninety (90) days after the end of each fiscal
year of Guarantor, the audited consolidated financial statements of Guarantor as
of the end of and for such year (in each case, together with any accompanying
information delivered to such Person’s shareholders, and in the form delivered
to such Person’s shareholders), all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Guarantor and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants; provided that no such financial
statements shall be required to be delivered under this Section 5.01(a) so long
as Guarantor is current with its public reporting requirements to the Securities
and Exchange Commission;

 

(b)                       within forty-five (45) days after the end of each of
the first three fiscal quarters of any fiscal year of Guarantor, Guarantor’s
unaudited financial statements, all certified by one of its Responsible Officers
as presenting fairly in all material respects the financial condition and
results of operations of Guarantor and its consolidated Subsidiaries on a
consolidated basis, in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that no
such financial statements shall be required to be delivered under this
Section 5.01(b) so long as Guarantor is current with its public reporting
requirements to the Securities and Exchange Commission;

 

(c)                        within twenty (20) days after the end of each fiscal
quarter, a certificate of a Responsible Officer of Borrower certifying as to
whether (i) a Default or Mandatory Prepayment

 

50

--------------------------------------------------------------------------------



 

Event has occurred or is occurring and setting forth in reasonable detail the
assets and liabilities of Borrower or a statement that substantially all of the
Borrower’s assets are comprised of the Collateral and substantially all of the
Borrower’s liabilities are those created under the Margin Loan Documentation;
and

 

(d)                       concurrently with any delivery of financial statements
under Section 5.01(b), a certificate of a Responsible Officer of Borrower
certifying as to whether any relevant change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 5.01(a) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.

 

Borrower shall promptly furnish to any Agent or Lender such additional
information regarding the business, financial or corporate affairs of the
Borrower or, until the Guarantee Termination Date, the Guarantor, or compliance
with the terms of the Margin Loan Documentation, as such Agent or Lender may
from time to time reasonably request.

 

Section 5.02                             Notices Of Material Events.  Borrower
shall as promptly as practicable (or, in the case of Section 5.02(e), within
three (3) Business Days) furnish to Administrative Agent or cause to be
furnished to Administrative Agent notice of:

 

(a)                       the occurrence of (i) any Default or Event of Default
or the occurrence of, or any pending event or transaction that, if consummated,
completed or effected, would constitute or result in a Potential Facility
Adjustment Event, Mandatory Prepayment Event, Facility Adjustment Event or
Material Adverse Effect or (ii) the receipt of any notice of material violation
received by Borrower or, prior to the Guarantee Termination Date, Guarantor from
any Governmental Authority;

 

(b)                       the commencement of any proceedings and investigations
by or before any Governmental Authority and any actions and proceedings in any
court or before any arbitrator against or involving (x) any of Borrower’s
Affiliates or any of its properties, assets or businesses that would reasonably
be expected to have a Material Adverse Effect or (y) Borrower or any of its
properties, assets or businesses;

 

(c)                        a request for release pursuant to Section 2.08;

 

(d)                       any Lien (other than Permitted Liens) or claim made or
asserted against any of the Collateral;

 

(e)                        the fact that Borrower or any Affiliate thereof has
entered into a Permitted Transaction or a Prohibited Transaction or an amendment
to a Permitted Transaction or a Prohibited Transaction, together with the
material terms of such Permitted Transaction or Prohibited Transaction and, in
the case of a Permitted Transaction, evidence satisfactory to the Administrative
Agent that such Permitted Transaction complies with the requirements of the
Margin Loan Documentation (which shall be delivered within two Business Days);

 

(f)                         the imposition of any Transfer Restriction (other
than Existing Transfer Restrictions) on any of the Collateral, or any
transaction or event that, if consummated, effected or completed, would
reasonably be expected to result in any such imposition; and

 

51

--------------------------------------------------------------------------------



 

(g)                        the failure of Borrower to maintain at least one
Independent Director or the removal of any Independent Director without cause
(unless promptly replaced with a different Independent Director) or without
giving prior written notice to Administrative Agent; provided that Borrower
shall furnish to Administrative Agent (i) at least five (5) Business Days’ prior
written notice of any proposed change to Borrower’s Independent Director and
(ii) as soon as reasonably practicable after receipt thereof, copies of any
notices received from any Independent Director and/or the employer of such
Independent Director.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

Section 5.03                             Existence; Conduct Of Business. 
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

Section 5.04                             Payment Of Obligations.  Borrower shall
pay and discharge as the same shall become due and payable, all of its
obligations and liabilities, as and when due and payable, including all Taxes,
assessments, claims and governmental charges or levies imposed upon it or upon
its property, except where (a) the validity or amount thereof is being
diligently contested in good faith and by appropriate proceedings and (b) the
contest, if adversely determined, would not reasonably be expected to subject
the Collateral to forfeiture or loss or otherwise have a Material Adverse Effect
(after giving effect to any reserves maintained therefor by the Borrower).

 

Section 5.05                             Compliance With Laws.  Each of Borrower
and, until the Guarantee Termination Date, Guarantor shall comply with (a) the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or its property and (b) all indentures, agreements, contracts
and other instruments binding upon each of them or their properties. Borrower
shall, and shall not take any action that would cause any of Borrower or its
Affiliates to fail to, maintain policies and procedures designed to ensure
compliance with Anti-Corruption Laws and applicable Sanctions by such Person and
its managers, officers, employees and agents.

 

Section 5.06                             Provision Of Public Information. 
Notwithstanding anything to the contrary in the Margin Loan Documentation,
Borrower shall not, and shall not be obligated to, and shall cause its
Affiliates not to, provide any Agent or Lender with any Material Nonpublic
Information with respect to the Issuer, its Subsidiaries or their securities in
any document or notice required to be delivered pursuant to this Agreement or
communication in connection with this Agreement (each, a “Communication”). 
Borrower shall be deemed to have represented that any such Communication
contains no such Material Nonpublic Information.  If at any time, Borrower is
unable to make the representation required under the immediately preceding
sentence, it shall use its reasonable best efforts to put itself in a position
of being able to provide such a representation as promptly as practicable. 
Notwithstanding anything to the contrary in the Margin Loan Documentation,
Borrower acknowledges and agrees that if any Agent or Lender or any Affiliate of
any Agent or Lender receives from Borrower or any Affiliate thereof any

 

52

--------------------------------------------------------------------------------



 

Material Nonpublic Information at any time, such Agent, Lender or Affiliate may
disclose such Material Nonpublic Information publicly to any potential purchaser
of the Collateral or to any other Person.

 

Section 5.07                             Disclosure.  Each of Borrower and
Guarantor shall promptly comply with its reporting obligations under Sections 13
and 16 of the Exchange Act, in respect of the transactions contemplated
hereunder.

 

Section 5.08                             Payment of PIK.  Not later than five
(5) Business Days following any payment of dividends on the Collateral Shares
into the Collateral Accounts, if the Net PIK Amount is greater than zero
Dollars, Borrower shall cause such Cash to be paid to Lenders, on a Pro Rata
Basis, in an aggregate amount equal to the lesser of (x) the amount of such
dividends and (y) the amount necessary to reduce the Net PIK Amount to zero
Dollars; for the avoidance of doubt, the Net PIK Amount shall be reduced by the
aggregate amount of any such payments.

 

Section 5.09                             Further Assurances.  Upon the request
of any Applicable Lender, Borrower shall execute and/or deliver any additional
agreements, documents and instruments, and take such further actions, in each
case, as such Applicable Lender may reasonably deem necessary or desirable to
assure such Applicable Lender’s Lien on the Collateral is a valid, perfected,
first priority Lien (subject to no other Lien, other than Permitted Liens) and
to carry out the provisions and purposes of the Margin Loan Documentation.

 

Section 5.10                             Books And Records.  Borrower shall keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP consistently applied are made of all dealings and
transactions in relation to its business and activities and, upon any reasonable
request of any Agent or Lender from time to time, allow such Agent or Lender to
examine and make extracts therefrom of any such information that is not
confidential, and make its managers or officers available to discuss Borrower’s
financial condition and affairs with such Agent or Lender from time to time.

 

Section 5.11                             Compliance with Organization Documents;
Independent Director.  Borrower shall comply with all of the terms and
provisions of its Organization Documents (as in effect on the date hereof,
subject to any amendment, supplement, modification or waiver made or given in
accordance with Section 6.08).  Without limiting the foregoing, Borrower shall
ensure, at all times, that Borrower has an Independent Manager (as defined in
Borrower’s Organization Documents, as in effect on the date hereof, subject to
any amendment, supplement, modification or waiver made or given in accordance
with Section 6.08), and Borrower shall pay the fees and expenses under the
engagement letter for such “Independent Manager” as and when they become due.

 

Section 5.12                             ERISA Plan Assets.  Borrower agrees to
notify Administrative Agent immediately in writing if it knows or believes that
the assets of Borrower constitute or would reasonably be expected to constitute
assets of an ERISA Plan.

 

Section 5.13                             Independent Director Fees.  Borrower
will, as soon as reasonably practicable following request from Lender, provide
evidence satisfactory to the Lender, that the Borrower is current on the payment
of its fees to the Independent Director.

 

53

--------------------------------------------------------------------------------



 

Section 5.14                             Delivery of Initial Collateral Shares. 
Borrower will use its commercially reasonable best efforts to cause the Initial
Collateral Shares to be deposited into the Collateral Accounts on a pro rata
basis on or prior to the date that is seven Business Days immediately following
the date of this Agreement.

 

ARTICLE 6
NEGATIVE COVENANTS

 

On and after the date hereof and so long as any Lender has a commitment to make
an Advance or any Obligations remain outstanding, each of Borrower and Guarantor
will comply, with each of the following covenants as applicable.

 

Section 6.01                             Indebtedness.  Borrower shall not
create, incur, assume or suffer to exist any Indebtedness, other than the
Obligations under the Margin Loan Documentation.

 

Section 6.02                             Liens.  Borrower shall not create,
incur, assume or suffer to exist any Lien upon the Collateral or any other
property or asset, whether now owned or hereafter acquired by Borrower, except
for Permitted Liens.

 

Section 6.03                             Conduct of Business; Fundamental
Changes.

 

(a)                       Borrower shall not: (i) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any activity
other than (x) acquiring and holding the Collateral Shares, Cash and Cash
Equivalents, and activities incidental thereto or otherwise expressly permitted
hereby and (y) accepting capital contributions, making distributions permitted
by Section 6.06 and activities incidental to any of the foregoing; (ii) acquire
or own any material assets other than the Collateral Shares and Cash and Cash
Equivalents; (iii) engage in any business other than businesses of the type
conducted by Borrower on the date of execution of this Agreement; or (iv) change
its capital structure.

 

(b)                       Borrower shall not engage in any merger,
consolidation, amalgamation or similar transaction.

 

Section 6.04                             Asset Sales.  Borrower shall not sell,
transfer, lease or otherwise dispose of any asset, except (x) Permitted
Collateral Share Sales pursuant to Section 2.08(d)(ii) and (y) sales of Cash
Equivalents that do not constitute Collateral pursuant to Section 2.08(d)(i).

 

Section 6.05                             Investments And Acquisitions.  Borrower
shall not purchase, hold or acquire (including pursuant to any merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), other than holding the Collateral
Shares and Cash Equivalents in accordance with the Margin Loan Documentation.

 

54

--------------------------------------------------------------------------------



 

Section 6.06                             Restricted Payments.  Borrower shall
not declare or make, or agree to pay or make any Restricted Payments, or incur
any obligation to do so, unless (x) no Default, Event of Default, Mandatory
Prepayment Event, Collateral Call Trigger Event or Adjustment Determination
Period shall have occurred and be continuing or would result therefrom and
(y) the cash, securities or property so paid or distributed does not constitute,
and is not required under the Margin Loan Documentation to be posted as,
Collateral.

 

Section 6.07                             Investment Company.  Each of Borrower
and, until the Guarantee Termination Date, Guarantor shall not be required to
register as an “investment company”, as such terms are defined in the Investment
Company Act.

 

Section 6.08                             No Amendment Of Organization Documents,
Etc.  Borrower shall not consent to any amendment, supplement or other
modification to, or waiver under, Borrower’s Organization Documents (i) relating
to (a) the terms and provisions therein that permit Borrower to be party to, and
perform its obligations under, the Margin Loan Documentation, (b) Section 12 of
the Organization Documents of the Borrower as of the date hereof (subject to any
amendment, supplement or modification thereof, or waiver thereunder in
accordance with this Section 6.08) without the written consent of each of the
Required Lenders (as if, for such purposes, the reference to 33% in the
definition thereof were replaced with 67%)  or (c) the Independent Director or
the Independent Director Matters without the written consent of Administrative
Agent or (ii) if such amendment, supplement, modification or waiver (a) would
materially impair or diminish, or circumvent, any term or provision described in
immediately preceding clause (i) or (b) would reasonably be expected to result
in a Material Adverse Effect.

 

Section 6.09                             Transactions With Affiliates.  Borrower
shall not sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, other than
(i) receiving capital contributions with respect to its Equity Interests,
(ii) making Restricted Payments permitted under Section 6.06, (iii) receiving
dividends or other distributions on the Collateral Shares or (iv) otherwise in
the ordinary course of business and upon commercially reasonable terms no less
favorable to Borrower than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of Borrower.

 

Section 6.10                             Formation Of Subsidiaries.  Borrower
shall not form, create, organize, incorporate or acquire any Subsidiaries.

 

Section 6.11                             Share Transactions.  None of Borrower
or any of its Affiliates shall enter into (i) any financing transaction (other
than the Transactions) secured by any Shares, (ii) any swap or hedge (including
by means of a physically- or cash-settled derivative or otherwise) that is
economically similar to a financing transaction secured by or referencing any
Shares (iii) any issuance of Indebtedness exchangeable into or with a payout
referencing the Shares or (iv) any sale or other direct or indirect transfer of
any Shares or economic exposure thereto, in the case of each of immediately
preceding clauses (i), (ii), (iii) and (iv), other than a Permitted Transaction
(any such prohibited Transaction described in immediately preceding clauses (i),
(ii), (iii) or (iv), a “Prohibited Transaction”).

 

55

--------------------------------------------------------------------------------



 

Section 6.12                             No Impairment of Collateral Shares. 
Borrower shall not, and shall not permit any of its Affiliates to, (x) take any
action that would impair any Applicable Lender’s security interest in the
Collateral Shares or its ability to exercise remedies against such Collateral
Shares or (y) transfer any Share to the Collateral Account after the Closing
Date, except as explicitly required by the Margin Loan Documentation.

 

Section 6.13                             Tax Status.  Borrower shall not take
any action that would change Borrower’s U.S. federal income tax status. 
Accordingly, without limitation, no such action shall (i) change Borrower’s
status as an entity disregarded as separate from Guarantor as its regarded owner
(which is a U.S. Person for U.S. federal income tax purposes) or (ii) subject
Borrower to Tax in any jurisdiction other than the United States or any
subdivision thereof.

 

Section 6.14                             Agreements.  (i) Borrower shall not
enter into any agreement other than (w) its Organization Documents, (x) the
Margin Loan Documentation, (y) routine administrative agreements entered into in
the ordinary course of its business, provided that Borrower shall not have any
monetary obligations under such administrative agreements exceeding, in the
aggregate, $500,000 per annum (excluding any fees or expenses paid on or around
the Closing Date or out of the proceeds of the initial Advances) and (z) any
agreement or agreements relating to any Permitted Collateral Share Sales or
Permitted Transactions, provided that, in the case of clause (z), Borrower shall
not have any obligations thereunder, other than the obligation to deliver Shares
against payment of the proceeds therefor to the Collateral Accounts or pursuant
to other arrangements reasonably satisfactory to each Lender, and (ii) Borrower
shall not, and shall not permit any of its Affiliates to, enter into, or suffer
the existence of any shareholders’ agreement, investor rights agreement or any
voting or other contractual restriction with respect to the Collateral Shares
other than each Issuer Agreement, the Registration Rights Agreement, any
agreement entered into pursuant to any Permitted Transaction, and the THL Voting
Agreement, or any other such agreement that expressly acknowledges and permits
the pledge of the Collateral Shares and the Lender’s rights and remedies under
the Margin Loan Documentation, including the foreclosure over any Collateral
Shares, a copy of which (or the relevant portion thereof) has been provided to
each Lender prior to its effectiveness.

 

Section 6.15                             Anti-Corruption Laws and Sanctions. 
Borrower shall not request any Advance, and Borrower shall not use the proceeds
of any Advance (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with a Sanctioned Person or in any Sanctioned Country or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 6.16                             Employee Matters.  Borrower and its
ERISA Affiliates shall not (a) establish, maintain, contribute to or incur any
obligation to contribute to any Employee Benefit Plan and (b) fail to satisfy an
exception under the Plan Asset Regulations which failure causes the assets of
Borrower to be deemed assets of an ERISA Plan.

 

56

--------------------------------------------------------------------------------



 

ARTICLE 7
EVENTS OF DEFAULT

 

Section 7.01                             Events Of Default.  If any of the
following events (“Events of Default”) shall occur:

 

(a)                       Borrower shall fail to pay any principal of any
Advance when and as the same shall become due and payable, whether at the due
date thereof or a date fixed for prepayment thereof or otherwise;

 

(b)                       Borrower shall fail to pay the amounts required to be
prepaid pursuant to Section 2.08(b), the Upfront Fee, Undrawn Fee or the Early
Termination Fee;

 

(c)                        a Collateral Call Trigger Event occurs and is not
cured prior to the applicable Cure Time or Extended Cure Time, as applicable, or
Borrower shall fail to deliver a notice within such time or shall fail to
satisfy the other requirements of such notice, in each case as set forth in
Section 2.08(c);

 

(d)                       Borrower shall fail to pay any interest on any Advance
or any other amount (other than an amount referred to in Section 7.01(a) or
Section 7.01(b)) payable under this Agreement or under any other Margin Loan
Documentation, when and as the same shall become due and payable and upon the
expiry of any relevant grace period, and, if the LTV Level at such time is less
than the Maintenance LTV Level, such failure shall continue unremedied for a
period of three (3) Business Days;

 

(e)                        any representation or warranty made or deemed made by
or on behalf of the Borrower herein or in connection with this Agreement or any
other Margin Loan Documentation or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Margin Loan Documentation or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been materially incorrect (or any such representation or warranty that is
qualified as to materiality shall prove to have been incorrect) when made or
deemed made;

 

(f)                         the Borrower (or, in the case of clause (ii), until
the Guarantee Termination Date, the Guarantor) shall fail to perform or observe:

 

(i) any covenant, condition or agreement in Section 5.01, Section 5.02,
Section 5.03, Section 5.13 or Article 6 of this Agreement;

 

(ii) any covenant, condition or agreement of Guarantor in the Guarantee
Agreement and such failure continues for two (2) Business Days following the
earlier of (x) the date on which Guarantor receives notice of such failure from
Administrative Agent and (y) the date on which Guarantor otherwise becomes aware
of such failure; or

 

(iii) any other covenant, condition or agreement in this Agreement or any other
Margin Loan Documentation and, in the case of this sub-clause (iii), such
failure shall continue unremedied for a period of ten (10) Business Days
following the earlier of (x) the date

 

57

--------------------------------------------------------------------------------



 

on which the Borrower receives notice of such failure from Administrative Agent
and (y) the date on which the Borrower otherwise becomes aware of such failure.

 

(g)                        (x) Borrower or, until the Guarantee Termination
Date, Guarantor fails to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable; (y) any event or condition occurs that
results in any Material Indebtedness of Borrower or, until the Guarantee
Termination Date, Guarantor becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any such Material Indebtedness or any trustee or
agent on its or their behalf to cause any such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; or (z) there occurs under any Swap Contract an
early termination date resulting from (A) any event of default under such Swap
Contract as to which Borrower or, until the Guarantee Termination Date,
Guarantor is the defaulting party (however designated) or (B) any termination
event (however designated) under such Swap Contract as to which Borrower or,
until the Guarantee Termination Date, Guarantor is an affected party (however
designated) and, in either event, the Swap Termination Value owed by such
Borrower or, until the Guarantee Termination Date, Guarantor as a result thereof
is greater than the Threshold Amount.

 

(h)                       (i) Borrower or, until the Guarantee Termination Date,
Guarantor (1) becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, (2) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, (3) makes an
assignment for the benefit of creditors or (4) applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed with respect to Borrower or, until
the Guarantee Termination Date, Guarantor without the application or consent of
Borrower or, until the Guarantee Termination Date, Guarantor, respectively, and
the appointment continues undischarged or unstayed for fifteen (15) calendar
days; (iii) any proceeding under any Debtor Relief Law relating to Borrower or,
until the Guarantee Termination Date, Guarantor or to all or any material part
of its property is instituted without the consent of Borrower or, until the
Guarantee Termination Date, Guarantor, respectively, and continues undismissed
or unstayed for fifteen (15) calendar days, or an order for relief is entered in
any such proceeding; or (iv) Borrower or, until the Guarantee Termination Date,
Guarantor or any Affiliate thereof shall take any action to authorize any of the
actions set forth above in this Section 7.01(h);

 

(i)                           any material provision of any Margin Loan
Documentation for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or the Borrower or any Affiliate thereof shall
challenge the enforceability of any Margin Loan Documentation or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Margin Loan Documentation has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or Borrower or, until the Guarantee Termination Date, Guarantor sells or
otherwise transfers all or substantially all of its assets, or engages in a
merger, consolidation, amalgamation or similar transaction in which Borrower or,
until the Guarantee Termination Date, Guarantor, respectively, is not the
continuing Person, unless the transferee or continuing Person (x) assumes
Borrower’s or, until the Guarantee Termination Date, Guarantor’s

 

58

--------------------------------------------------------------------------------



 

obligations, respectively, under the applicable Margin Loan Documentation
pursuant to documentation reasonably satisfactory to each Lender and
(y) provides each Lender with all information and documentation reasonably
requested by Lender pursuant to 9.15, and such information and documentation is
reasonably acceptable to each Lender;

 

(j)                          the Security Agreement shall for any reason (other
than the failure of the Applicable Lender to take any action to cure such
failure within its control) fail to create a valid and perfected first priority
Lien in the Collateral (subject to no other Lien, other than Permitted Liens),
except as permitted by the terms thereof, or the Security Agreement shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of the Security Agreement, or the
Borrower shall fail to comply with any of the terms or provisions of the
Security Agreement or any Applicable Lender ceases to have a first priority
perfected Lien in the Collateral except for Permitted Liens; or

 

(k)                       (i)(A) one or more judgments, decrees, fines or orders
for the payment of money in an aggregate amount in excess of the Threshold
Amount shall be rendered against any Borrower or, until the Guarantee
Termination Date, Guarantor and (B)(1) in the case of the Guarantor, the same
shall remain undischarged for a period of ten (10) calendar days during which
execution shall not be effectively stayed, (2) the same is not subject to
further appeal or (3) any legal action shall be taken by a judgment creditor to
attach or levy upon any assets of any Borrower or, until the Guarantee
Termination Date, Guarantor to enforce any such judgment, or (ii)(A) any final
non-monetary judgments or orders which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect shall be rendered
against any Borrower or, until the Guarantee Termination Date, Guarantor and
(B)(1) in the case of the Guarantor, Guarantor shall fail within ten
(10) calendar days, during which execution shall not be effectively stayed, to
discharge such judgments or orders, (2) such judgments or orders are not subject
to further appeal or (3) any legal action shall be taken to enforce such
judgments or orders;

 

then, and in any such event, any Lender or Administrative Agent may (or, at the
request of (x) Required Lenders, or (y) in the case of an Event of Default of
the type set forth in Section 7.01(a), Section 7.01(b), Section 7.01(c) or
Section 7.01(h) or an Event of Default relating to a provision of the Margin
Loan Documentation that would require the consent of each Lender to amend or
waive under Section 9.01, any Lender, Administrative Agent shall) notify
Borrower thereof (such notice, an “Event of Default Notice”) with a copy to all
other Lenders and Agents and, following the delivery of such Event of Default
Notice, any Lender may (i) declare such Lender’s Advances to be forthwith due
and payable, whereupon such Lender’s Advances shall become and be forthwith due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by Borrower and (ii) declare such Lender’s
Commitment to be terminated, whereupon the same shall forthwith terminate;
provided, however, that upon the occurrence of any event in Section 7.01(h),
(x) the Total Accrued Loan Amount shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by Borrower and (y) the Commitment shall
automatically be terminated.  Upon the occurrence and the continuance of a
Default, Administrative Agent may increase the rate of interest applicable to
the Advances and other Obligations as set forth in this Agreement and
Administrative Agent or any Lender may exercise any rights and remedies provided
to Lender under the Margin Loan Documentation or at law or equity, including all
remedies provided under the UCC.

 

59

--------------------------------------------------------------------------------



 

7.02                        Lenders’ Rights With Respect to Collateral.

 

(a)                                 For the avoidance of doubt, following the
delivery of an Event of Default Notice or following the occurrence, and during
the continuance, of an Event of Default of the type set forth in
Section 7.01(h), each Lender may choose to exercise any remedies provided for
herein or in any other Margin Loan Documentation, or refrain from exercising
such remedies, in its sole discretion with respect to the Collateral subject to
its control under a Control Agreement (including by virtue of an agency
relationship with any Applicable Lender).  No Lender shall have any fiduciary or
other duties to the other Lenders in connection with the exercise of remedies
against the Collateral securing the Obligations owing to such Lender or
otherwise and no Lender shall interfere with such exercise of remedies or claim
(or support any claim by any third-party) that a sale or other disposition of
any Lender’s Collateral by or on behalf of such Lender was not commercially
reasonable.

 

(b)                                 In connection with any assignment by a
Lender, Borrower agrees to, as promptly as practicable, (i) establish a separate
Collateral Account with a Custodian, (ii) enter into a Control Agreement (in a
form substantially identical to the other relevant Control Agreements) in favor
of the assignee with respect to such Collateral Account, (iii) enter into a
joinder to the Security Agreement granting a Lien in favor of the assignee over
such assignee’s Applicable Percentage of the Collateral of each type, (iv) if
reasonably requested by the relevant Custodian, enter into a customer account
agreement or other agreement with such intermediary and (v) make appropriate
amendments to this Agreement and the other Margin Loan Documentation to reflect
any administrative or technical changes as are reasonably requested by the
assigning Lender, the assignee or Administrative Agent, which do not adversely
affect Borrower’s rights or obligations hereunder.  In connection with any
assignment by a Lender of all of its Advances hereunder, Borrower agrees that
such Lender’s rights and obligations under the other Margin Loan Documentation
may be assigned to the assignee.

 

(c)                                  Notwithstanding anything to the contrary
contained in the Margin Loan Documentation, Borrower, Administrative Agent and
each Lender hereby agree that (i) during the continuance of an Event of Default
and (except in the case of an Event of Default of the type set forth in
Section 7.01(h)) following the delivery of an Event of Default Notice, such
Lender shall have the right individually to require the relevant Custodian (or
the Applicable Lender acting as agent of such Lender for purposes of perfection,
if applicable) to realize upon any of the Collateral subject to such Lender’s
control and to apply the proceeds thereof to the repayment of such Lender’s
Advances outstanding and any other Obligations owing to such Lender and (ii) in
the event of a foreclosure or similar enforcement action by such Lender on its
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), such Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition.

 

(d)                                 Notwithstanding anything to the contrary
contained in the Margin Loan Documentation, when all Obligations (other than
contingent indemnification obligations) owing to any Lender have been paid in
full in cash, upon request of Borrower, such

 

60

--------------------------------------------------------------------------------



 

Lender shall (without notice to, or vote or consent of, any other Lender) take
such actions as shall be reasonably required to release its security interest in
all Collateral under such Lender’s control.

 

(e)                                  Each Lender agrees that it will not
challenge or question or support any other Person in challenging or questioning
in any proceeding the validity, attachment, perfection or priority of any Lien
of any Applicable Lender under any Collateral Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement.

 

(f)                                   Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable Law or the Security Agreement or Control Agreements
or any defect or deficiencies in, or failure to perfect or lapse in perfection
of, or avoidance as a fraudulent conveyance or otherwise of, the Liens securing
any of the Obligations, the subordination of such Liens to any other Liens, or
any other circumstance whatsoever, whether or not any bankruptcy proceeding has
been commenced by or against Borrower, each Lender hereby agrees that any Lien
on the Collateral securing any Obligations now or hereafter held by or on behalf
of any Lender shall be pari passu and secured equally and ratably.

 

(g)                                  Each Lender agrees with, and solely for the
benefit of, each other Lender that it will not take any Bankruptcy Action with
respect to Borrower.

 

ARTICLE 8
AGENTS

 

Section 8.01                             Authorization and Authority.  Each
Lender hereby irrevocably appoints Credit Suisse AG, Cayman Islands Branch to
act on its behalf as Administrative Agent and Credit Suisse Securities (USA) LLC
to act as Calculation Agent under the Margin Loan Documentation and authorizes
each Agent to take such actions on such Lender’s behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article 8 are solely for the benefit of Agents and Lenders,
and Borrower shall not have rights as a third-party beneficiary or otherwise of
any of such provisions.

 

Section 8.02                             Agent Individually.

 

(a)                       Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not such Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or other
Affiliates thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to Lenders.

 

61

--------------------------------------------------------------------------------



 

(b)                       Each Lender understands that each Person serving as an
Agent, acting in its individual capacity, and its Affiliates (collectively, an
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of Borrower or its Affiliates.  Furthermore, an
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including Borrower and its Affiliates and including holding,
for its own account or on behalf of others, equity, debt and similar positions
in Borrower or its Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of Borrower and its Affiliates.  Each Lender understands and agrees that in
engaging in the Activities, an Agent’s Group may receive or otherwise obtain
information concerning Borrower and its Affiliates (including information
concerning the ability of Borrower to perform its obligations hereunder or under
the other Margin Loan Documentation) which information may not be available to
any of the Lenders that are not members of an Agent’s Group.  No Agent nor any
member of such Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that an Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by this Agreement to be transmitted by an Agent to Lenders.

 

(c)                        Each Lender further understands that there may be
situations where members of an Agent’s Group or their respective customers
(including Borrower and its Affiliates) either now have or may in the future
have interests or take actions that may conflict with the interests of any one
or more Lenders (including the interests of Lenders hereunder).  Each Lender
agrees that no member of an Agent’s Group is or shall be required to restrict
its Activities as a result of the Person serving as an Agent being a member of
such Agent’s Group, and that each member of an Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender. 
None of (i) the Margin Loan Documentation, (ii) the receipt by an Agent’s Group
of information (including Information) concerning Borrower or its Affiliates
(including information concerning the ability of Borrower to perform its
obligations hereunder and under the other Margin Loan Documentation) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including any duty of trust or confidence) owing by an Agent
or any member of such Agent’s Group to any Lender including any such duty that
would prevent or restrict an Agent’s Group from acting on behalf of customers
(including Borrower or its Affiliates) or for its own account.

 

Section 8.03                             Duties of Agents; Exculpatory
Provisions.

 

(a)                       An Agent’s duties hereunder and under the other Margin
Loan Documentation are solely ministerial and administrative in nature and no
Agent shall have any duties or obligations except those expressly set forth
herein or therein.  Without limiting the generality of the foregoing, an Agent
(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully

 

62

--------------------------------------------------------------------------------



 

protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of Lenders as shall be
expressly provided for herein), provided that an Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent or any of its Affiliates to liability or that it determines in good
faith is contrary to this Agreement or applicable Law, (ii) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing and (iii) except as expressly set forth herein, an
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

 

(b)                       No Agent shall be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of Lenders as shall be necessary under the
circumstances as provided in Section 9.01, or as such Agent shall believe in
good faith shall be necessary, including for the avoidance of doubt,
Administrative Agent sending an Event of Default Notice at the direction of any
Lender, if such Agent believes in good faith that the related Event of Default
is of a type that would entitle such Lender to issue such direction) or (ii) in
the absence of its own gross negligence or willful misconduct.  No Agent shall
be deemed to have knowledge of any Facility Adjustment Event, Potential Facility
Adjustment Event, Mandatory Prepayment Event, Default or Event of Default or the
event or events that give or may give rise to any Mandatory Prepayment Event,
Default or Event of Default unless and until Borrower or any Lender shall have
given written notice to such Agent describing such Facility Adjustment Event,
Potential Facility Adjustment Event, Mandatory Prepayment Event, Default or
Event of Default and such event or events.

 

(c)                        No Agent nor any member of an Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Margin Loan Documentation, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Facility Adjustment Event,
Potential Facility Adjustment Event, Mandatory Prepayment Event, Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Margin Loan Documentation or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or thereby or
(v) the satisfaction of any condition set forth in Section 2.15 or Article 4 or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to an Agent.

 

(d)                       Nothing in this Agreement shall require an Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any Person on behalf of any Lender and each Lender confirms to
Agents that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
an Agent or any of its Related Parties.

 

63

--------------------------------------------------------------------------------



 

Section 8.04                             Authority.  For so long as such
Applicable Lender controls a Collateral Account, each Lender hereby irrevocably
appoints each Applicable Lender as its agent to act on its behalf for purposes
of Section 2.14 and the Security Agreement and authorizes each Applicable Lender
to take such actions on its behalf and to exercise such powers as are
contemplated by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  In performing its functions and
duties hereunder, each Applicable Lender shall act solely as an agent of the
other Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or fiduciary relationship or trust with or for Borrower or
Guarantor.  The provisions of this Section 8.04 are solely for the benefit of
Lenders, and Borrower shall not have rights as a third-party beneficiary of any
such provision.

 

Section 8.05                             Reliance by Agent.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of any Advance that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless an officer or Authorized Representative of an Agent responsible
for the transactions contemplated hereby shall have received notice to the
contrary from such Lender prior to the making of such Advance.  Each Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.06                             Delegation of Duties.  An Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Margin Loan Documentation by or through any one or more sub
agents appointed by such Agent, and such Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties; provided, in each case, that no such
delegation to a sub-agent or a Related Party shall release an Agent from any of
its obligations hereunder.  Each such sub-agent and the Related Parties of an
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article 8 and Margin Loan Documentation (as though such
sub-agents were an “Agent” hereunder and under the other Margin Loan
Documentation) as if set forth in full herein with respect thereto.

 

Section 8.07                             Resignation of Agent.  An Agent may at
any time give notice of its resignation to Lenders and Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders (as if, for such
purposes, the reference to 33% in the definition thereof were replaced with 67%)
shall have the right, in consultation with Borrower (unless an Event of Default
shall have occurred and be continuing (and not have been cured or waived), in
which case no such consultation shall be required), to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its

 

64

--------------------------------------------------------------------------------



 

resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Agent may on behalf of the Lenders appoint a successor Agent meeting
the qualifications set forth above.  In addition and without any obligation on
the part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify Borrower and Lenders that no qualifying Person has
accepted appointment as successor Agent and of the effective date of such
retiring Agent’s resignation which effective date shall be no earlier than three
(3) Business Days after the date of such notice.  Upon the resignation effective
date established in such notice and regardless of whether a successor Agent has
been appointed and accepted such appointment, the retiring Agent’s resignation
shall nonetheless become effective and (i) the retiring Agent shall be
discharged from its duties and obligations as an Agent hereunder and under the
other Margin Loan Documentation but shall not be relieved of any of its
obligations as a Lender and (ii) all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph.  The successor shall be
consented to by Borrower at all times other than during the existence of an
Event of Default that has not been cured or waived (which consent of Borrower
shall not be unreasonably withheld or delayed).  Upon the acceptance of a
successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as an
Agent of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations as an Agent hereunder and/or
under the other Margin Loan Documentation but shall not be relieved of any of
its obligations as a Lender (if not already discharged therefrom as provided
above in this Section 8.07).  The fees payable by Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Margin Loan Documentation, the provisions of this
Article 8 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as an
Agent.  Notwithstanding anything herein to the contrary, if at any time any
Agent ceases to be a Lender hereunder, such Agent shall be deemed to have
provided its notice of resignation, which notice shall be automatically
effective as of the date such Agent ceased to be a Lender hereunder.

 

Section 8.08                             Non-Reliance on Agents and Other
Lenders.

 

(a)                       Each Lender confirms to Agents, each other Lender and
each of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on Agents, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making its portion of the
Facility and (z) taking or not taking actions hereunder, (ii) is financially
able to bear such risks and (iii) has determined that entering into this
Agreement and making its portion of the Facility is suitable and appropriate for
it.

 

(b)                       Each Lender acknowledges that (i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement and the other Margin
Loan Documentation, (ii) it has, independently and without

 

65

--------------------------------------------------------------------------------



 

reliance upon Agents, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information as it has deemed appropriate and (iii) it will,
independently and without reliance upon Agents, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Margin Loan Documentation and whether or to the extent
to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder, based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning Borrower and its
Affiliates) as it shall from time to time deem appropriate, which may include,
in each case:

 

(i)             the financial condition, status and capitalization of Borrower

 

(ii)               the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and the other Margin Loan Documentation and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement;

 

(iii)                determining compliance or non-compliance with any condition
hereunder to the making of the Advances and the form and substance of all
evidence delivered in connection with establishing the satisfaction of each such
condition;

 

(iv)              the adequacy, accuracy and/or completeness of any other
information delivered by Agents, any other Lender or any of their respective
Related Parties under or in connection with this Agreement, the other Margin
Loan Documentation, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.

 

Section 8.09                             Removal of Administrative Agent.  At
any time, if (a) following the occurrence of an Event of Default, Administrative
Agent shall fail to send an Event of Default Notice when required at the request
of the Required Lenders, or, in the case of an Event of Default of the type that
gives any Lender the right to send an Event of Default Notice under
Section 7.01, any Lender, by 7:00 p.m. on the date such request is sent to
Administrative Agent (or by 9:00 a.m. on the date following such request, if
such request is made after 5:00 p.m.) or (b) following the occurrence of a
Collateral Call Trigger Event on any Scheduled Trading Day, Administrative Agent
shall fail to send a Collateral Call Notice by 7:00 p.m., in each case, the
Required Lenders (as if, for such purposes, the reference to 33% in the
definition thereof were replaced with 67%) shall have the right to remove
Administrative Agent and appoint a successor, which shall be one of the Lenders
party hereto on the date hereof.  Any such removal and appointment shall be
effective upon notice by such proposed successor Administrative Agent to the
removed Administrative Agent and Borrower on behalf of the Required Lenders,
whereupon (i) the current Administrative Agent shall be discharged from its
duties and obligations as an Agent hereunder and under the Margin Loan
Documentation, but shall not be relieved of any of

 

66

--------------------------------------------------------------------------------



 

its obligations as a Lender and (ii) the successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as an
Administrative Agent.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01                             Amendments, Adjustments, Etc.  Neither
this Agreement nor any of the other Margin Loan Documentation nor any provision
hereof or thereof may be waived, amended, modified or supplemented, nor any
consent granted to any deviation to the terms hereof or thereof, except pursuant
to an agreement or agreements in writing entered into by the Required Lenders
(as if, for such purposes, the reference to 33% in the definition thereof were
replaced with 67%) and Borrower, and acknowledged by Administrative Agent;
provided that no such amendment, waiver, modification, supplement or consent
shall, without the consent of each Lender party hereto:

 

(a)                       waive any condition set forth in Article 4;

 

(b)                       extend or increase the Commitment of any Lender or
reinstate the terminated Commitment of any Lender;

 

(c)                        postpone any date on which any payment of principal,
interest, fees or other amounts due to Lenders or Agents is required to be made
hereunder or under any other Margin Loan Documentation;

 

(d)                       change the principal amount of, or the rate at which
interest accrues on, the Advances, or any fees payable hereunder;

 

(e)                        change the definition of “Acceptable Collateral,”
“Aggregate Collateral Share Value,” “Change in Law,” “Change of Control,”
“Delisting,” “Existing Transfer Restrictions,” “Facility Adjustment Event,”
“Free Float,” “Free Float Percentage,” “Independent Director Matters,” “LTV
Level,” “Mandatory Prepayment Amount,” “Mandatory Prepayment Event,” “Market
Disruption Event,” “Market Price,” “Merger Event,” “Ordinary Cash Dividend,”
“Permitted Collateral Share Sale,” “Permitted Transaction,” “PIK Interest
Conditions,” “Potential Facility Adjustment Event,” “Prohibited Transaction,”
“Required Lenders,” “Restricted Transactions,” “Separateness Provisions,”
“Collateral Call Trigger Event,” “Tender Offer,” “Trading Suspension,” or
“Transfer Restrictions” (or, in each case, any defined term used therein), or
increase the Initial LTV, the Collateral Call LTV Level or the Maintenance LTV
Level;

 

(f)                         permit the assignment or transfer by Borrower of any
of its rights and obligations under any Margin Loan Documentation to which it is
a party;

 

(g)                        permit the release of any Collateral other than in
accordance with the Margin Loan Documentation;

 

67

--------------------------------------------------------------------------------



 

(h)                       modify the definition of “Applicable Percentage” or
“Pro Rata Basis” or otherwise affect the manner in which payments are shared, or
Collateral is allocated, ratably among Lenders;

 

(i)                       modify Section 2.08 (other than clause (a) thereof),
Section 2.15, Section 5.13 or Section 6.11;

 

(j)                      modify this Section 9.01 or any other provision herein
that expressly requires the consent of all Lenders or Required Lenders for any
matter or the definition of Required Lenders;

 

(k)                  amend or modify any part of the Fee and Ratio Letter;

 

(l)                      release Guarantor from its obligations under the
Guarantee Agreement; or

 

(m)                   materially impair or diminish, or circumvent, any term or
provision specified above (including, without limitation, by modifying any
defined term used therein or any provision referenced therein);

 

provided further that (i) the provisions set forth in Article 8 shall not be
waived, amended, modified or supplemented, nor any consent granted to any
deviation thereto, without the consent of each Agent affected thereby, (ii) if
the terms of any Advances made on any date differ from the terms of the Advances
made on any other date, no waiver, amendment, modification, supplement, or
consent granted to any deviation from the terms of the Margin Loan Documentation
shall uniquely affect any tranche of Advances without the consent of Required
Lenders (as if, for such purposes, the reference to 33% in the definition
thereof were replaced with 67%, determined with regard solely to such uniquely
affected Advances), and (iii) Sections 2.09, 2.10, 2.11, 2.12 or 2.13 shall not
be amended or waived in a way that adversely affects any Lender without such
Lender’s consent.

 

Notwithstanding the foregoing, each Lender agrees with each other Lender and
with Borrower that no amendment, termination or supplement shall be made to any
Security Agreement, Issuer Agreement or Control Agreement, and no new Margin
Loan Documentation shall be entered into with any Lender (subject, for the
avoidance of doubt, to Section 2.15), unless a substantially identical
amendment, termination or supplement is made to each other Security
Agreement, Issuer Agreement or Control Agreement, or substantially identical
Margin Loan Documentation is entered into with each other Lender (or, in the
case of Section 2.15, each other Lender is already party to substantially
identical Margin Loan Documentation), as the case may be.

 

Notwithstanding anything to the contrary herein, upon the occurrence of any
Facility Adjustment Event or Potential Facility Adjustment Event, Calculation
Agent shall, in a commercially reasonable manner (a) adjust one or more of the
terms or provisions of the Facility as Calculation Agent reasonably determines
necessary to account for the effect of the Facility Adjustment Event or
Potential Facility Adjustment Event on the Facility (unless Calculation Agent
determines that no such adjustment is necessary), and (b) determine the
effective time of the adjustment (taking into account, among other factors,
volatility, correlation, liquidity and free float of the Shares or any other
Collateral, the credit profile of Issuer or the issuer of such other Collateral
and Transfer Restrictions, in each case, relative to the Shares or, if
applicable, any

 

68

--------------------------------------------------------------------------------



 

other Collateral prior to giving effect to the relevant event).  Any such
adjustments pursuant to this paragraph shall be binding on all parties to the
Margin Loan Documentation and all such parties shall enter into such
documentation required or reasonably requested by Administrative Agent to
reflect such adjustments.

 

Notwithstanding the foregoing (and without limitation of the proviso to the
definition of “Potential Facility Adjustment Event”), upon the occurrence of any
Facility Adjustment Event or Potential Facility Adjustment Event, the
adjustments, if any, in respect thereof pursuant to the two immediately
preceding paragraphs will not, solely as a result of such adjustment, directly
cause a Mandatory Prepayment Event to have occurred and be continuing
immediately after giving effect thereto.

 

Section 9.02                             Notices; Effectiveness; Electronic
Communications.

 

(a)                       Notices Generally.  All notices and other
communications provided for herein (including, for the avoidance of doubt, any
Collateral Call Notice) shall be in writing and shall be delivered (i) by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows,or (ii) by electronic mail to the applicable e-mail
address, as follows:

 

(i)    if to Borrower to:

 

Cannae Funding, LLC

1701 Village Center Circle

Las Vegas, NV 89134
Attn: General Counsel
Telephone No.: (702) 243-3251
Email: mgravelle@fnf.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Ariel Kronman

 

(ii)     if to any Lender, as set forth in Schedule I hereto;

 

(iii)     if to Administrative Agent, to:

 

Credit Suisse AG, Cayman Islands Branch

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

5th Floor

New York, New York 10010

Attn: William Brett

Telephone No.: (212) 325-0676

Facsimile No. : (212) 325-6665;

 

69

--------------------------------------------------------------------------------



 

Email: list.eloequ-der@credit-suisse.com; list.ib-opsla-ral@credit-suisse.com

 

with a copy to:

 

Credit Suisse AG, Cayman Islands Branch

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

11th Floor

New York, NY 10010

Attention: Lin Yu

Telephone No.: (212) 538-4353

Facsimile No.: (212) 322-2207

Email: lin.yu@credit-suisse.com

 

(iv)     if to Calculation Agent, to:

 

Credit Suisse Securities (USA) LLC

11 Madison Avenue

5th Floor

New York, New York 10010

Attn: William Brett

Telephone No.: (212) 325-0676

Facsimile No. : (212) 325-6665;

Email: list.eloequ-der@credit-suisse.com; list.ib-opsla-ral@credit-suisse.com

 

with a copy to:

 

Credit Suisse Securities (USA) LLC

11 Madison Avenue

11th Floor

New York, NY 10010

Attention: Lin Yu

Telephone No.: (212) 538-4353

Facsimile No.: (212) 322-2207

Email: lin.yu@credit-suisse.com

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that (x) other than in the case of a
Collateral Call Notice, if such notices or other communication are not given
during normal business hours for the recipient, such notices and other
communications shall be deemed to have been given at the opening of business on
the next Business Day for the recipient or (y) in the case of a Collateral Call
Notice, if such notices or other communications are not given by 8:00 p.m. on
any Scheduled Trading Day (the “Collateral Call Notice Deadline”), such
Collateral Call Notice shall be deemed to have been given at the

 

70

--------------------------------------------------------------------------------



 

opening of business on the next Scheduled Trading Day).  Notices and other
communications delivered through electronic communications shall be effective as
provided in Section 9.02(b).

 

(b)                       Electronic Communications.  Each party hereto agrees
to accept notices and other communications to it hereunder by electronic
communications sent to the email address or addresses set forth in
Section 9.02(a).

 

Notices and other communications sent to an e-mail address shall be deemed
received when sent absent receipt of a failure to deliver notice; provided that
(x) other than in the case of a Collateral Call Notice, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or other communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, or (y) in the
case of a Collateral Call Notice, if such notice or other communication is not
sent by 8:00 p.m. on any Scheduled Trading Day, such notice or communication
shall be deemed to have been given at the opening of business on the next
Scheduled Trading Day.

 

(c)                        Change of Address, Etc.  Any party hereto may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                       Reliance by Agents and Lenders.  Each Agent and Lender
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of Borrower.  All telephonic notices to and other telephonic
communications with any Agent or Lender may be recorded by such Agent or Lender,
and each of the parties hereto hereby consents to such recording.

 

Section 9.03                             No Waiver; Remedies.

 

(a)                       No failure or delay by any Agent or Lender in
exercising any right or power hereunder or under any other Margin Loan
Documentation shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent or Lender hereunder and under any other Margin Loan Documentation are
cumulative and are not exclusive of any rights or remedies that such Agent or
Lender would otherwise have.  No waiver of any provision of any Margin Loan
Documentation or consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 9.01, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of Lender to any
other or further action in any circumstances without notice or demand.  Without
limiting the generality of the foregoing, the making of an Advance shall not be
construed as a waiver of any Event of Default, regardless of whether any Agent
or Lender may have had notice or knowledge of such Event of Default at the time.

 

(b)                       The Advances are made with full recourse to Borrower
and constitute direct, general, unconditional and unsubordinated Indebtedness of
Borrower.

 

71

--------------------------------------------------------------------------------



 

(c)                        Each Party hereto acknowledges and agrees that the
Margin Loan Documentation, collectively, is intended to constitute a “securities
contract” as such term is defined in Section 741(7) of the Bankruptcy Code and
that each delivery, transfer, payment and grant of a security interest made or
required to be made hereunder or contemplated hereby or made, required to be
made or contemplated in connection herewith is a “transfer” and a “margin
payment” or a “settlement payment” within the meaning of
Section 362(b)(6) and/or (27) and Sections 546(e) and/or (j) of the Bankruptcy
Code.  In addition, all obligations under or in connection with the Margin Loan
Documentation represent obligations in respect of “termination values,” “payment
amounts” or “other transfer obligations” within the meaning of Sections 362 and
561 of the Bankruptcy Code.  The parties further acknowledge and agree that the
Margin Loan Documentation collectively constitutes a “master netting agreement”
within the meaning of the Bankruptcy Code.

 

Section 9.04                             Costs And Expenses; Indemnification;
Damage Waiver.

 

(a)                       Costs and Expenses.  Borrower shall pay promptly
(i) all actual, reasonable and documented costs and reasonable out-of-pocket
expenses incurred by Lenders and each Agent, including the reasonable fees,
charges and disbursements of one counsel in each relevant jurisdiction for all
Agents and Lenders, in connection with the credit facility (but excluding any
costs relating to the syndication thereof) provided for herein, the preparation
and administration of the Margin Loan Documentation or any amendments,
modifications or waivers of the provisions of the Margin Loan Documentation
(whether or not the transactions contemplated hereby or thereby shall be
consummated),and (ii) all reasonable costs and reasonable out of pocket expenses
incurred by Lenders and each Agent, including the fees, charges and
disbursements of any counsel for any Agent or Lender (whether outside counsel or
the allocated costs of its internal legal department), in connection with the
enforcement, collection or protection of its rights in connection with the
Margin Loan Documentation, including its rights under this Section 9.04, or in
connection with the Advances made hereunder, including all such expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

 

(b)                       Indemnification by Borrower.  Borrower shall indemnify
each Agent and Lender (and any sub-agent thereof) and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by Borrower or any Related Party of Borrower arising out of,
in connection with, or as a result of (i) the preparation, negotiation,
execution, delivery or administration of this Agreement, any other Margin Loan
Documentation or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the enforcement or protection of their rights hereunder and
thereunder or the consummation of the transactions contemplated by this
Agreement (which, for the avoidance of doubt, shall not include any hedging
activities by any Indemnitee), any other Margin Loan Documentation or any
agreement or instrument contemplated hereby or thereby, (ii) any Advance or the
use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Related Party of Borrower,
and regardless of whether any Indemnitee is a party thereto; provided

 

72

--------------------------------------------------------------------------------



 

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties or (y) arise out of any dispute
among Indemnitees (other than a dispute involving claims against Administrative
Agent or any Calculation Agent, in each case, in their respective capacities as
such) that did not involve actions or omissions of the Borrower or its
Affiliates.  This Section 9.04 shall not apply to Taxes, other than any Taxes
that represent losses, claims, damages or liabilities in respect of a non-Tax
claim.  With respect to expenses of counsel that are indemnifiable hereunder,
the Borrower shall provide an indemnity only if all Indemnitees that obtain
indemnification hereunder with respect to a substantially related claim engage a
single counsel in each relevant jurisdiction unless the interest of such
Indemnitees are materially adverse to one another or to the extent it would be
advisable with respect to applicable legal, regulatory or self-regulatory
requirements or with related policies and procedures applicable to such
Indemnitees to engage separate counsel.

 

(c)                        Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by applicable Law, Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Margin Loan Documentation or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof.  No Indemnitee referred to in
Section 9.04(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Margin Loan Documentation or the
transactions contemplated hereby or thereby, except to the extent such charges
result from the willful misconduct, bad faith or gross negligence of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

(d)                       Post-Default Hedging Costs.  After (i) the occurrence
of an Event of Default and (ii) acceleration of Obligations of any Lender,
Borrower shall pay, on demand, each Lender’s costs, charges, fees, expenses,
Taxes or duties of any kind (including, for these purposes, a reduction in
rebate received by such Lender in respect of its own borrowing of securities) in
connection with its (i) Advances or (ii) acquisition, establishment,
re-establishment, substitution, maintenance, unwinding or disposition of, or
realization or recovery of the proceeds of, or any part thereof, any
transaction(s), position(s) or asset(s) that such Lender deems necessary (in its
sole discretion) to hedge the market risk of the Collateral, with respect to
each hedge entered into after the occurrence, and during the continuance, of an
Event of Default that has not been waived or deemed not to occur pursuant to the
last sentence of Section 7.01, in each case regardless of whether such funding
is obtained from third parties, an Affiliate of such Lender or such Lender’s
internal sources. Notwithstanding anything to the contrary contained in this
Agreement, Borrower shall not be responsible for any costs, charges, fees,
expenses, taxes or duties of any kind related to any hedging activities of such
Lender in connection with this Facility other than as set forth in this
Section 9.04(d).

 

(e)                        Payments.  All amounts due under this Section 9.04
shall be payable immediately upon demand therefor.

 

73

--------------------------------------------------------------------------------



 

(f)                         Survival.  The agreements in this Section 9.04 shall
survive the termination of the Facility and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 9.05                             Payments Set Aside.  To the extent that
any payment by or on behalf of Borrower is made to any of Administrative Agent
or Lenders (or Administrative Agent on behalf of the Lenders), or Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or any Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

Section 9.06                             Governing Law; Submission To
Jurisdiction.

 

(a)                       Governing Law.  The Margin Loan Documentation shall be
governed by, and construed in accordance with, laws of the State of New York
without giving effect to its conflict of laws provisions other than Section 5
1401 of the New York General Obligations Law.

 

(b)                       Submission to Jurisdiction.  Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any U.S. Federal or New York State court sitting in
New York, New York in any action or proceeding arising out of or relating to any
Margin Loan Documentation, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Margin Loan Documentation shall affect
any right that any Agent or Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Margin Loan Documentation
against Borrower or its properties in the courts of any jurisdiction.

 

(c)                        Waiver of Venue.  Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Margin Loan Documentation in any court referred to in
Section 9.06(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                       Service of Process.  Each party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 9.02(a).  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

74

--------------------------------------------------------------------------------



 

(e)                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER MARGIN LOAN
DOCUMENTATION OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
MARGIN LOAN DOCUMENTATION BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.06(E).

 

Section 9.07                             Successors and Assigns.

 

(a)                       The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder, or under any other Margin
Loan Documentation, without the prior written consent of each Lender (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  Any Lender may
assign to one or more assignees that make the Purchaser Representations for the
benefit of each “Lender” hereunder all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Advances);
provided that except in the case of an assignment to an Affiliate of such Lender
(other than a special purpose vehicle, securitization vehicle or other similar
Person), an Approved Fund or an Approved Lender, Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, it being understood that it shall be reasonable for Borrower to
withhold consent from a proposed assignee or transferee with which Borrower or
its Affiliates do not have a commercial relationship); provided further that any
consent of Borrower otherwise required under this Section 9.07(a) shall not be
required if a payment or bankruptcy Event of Default has occurred and is
continuing; provided further that, solely to the extent such assignment would
cause such Lender’s Pro Rata share to be reduced below 33%, such assigning
Lender shall offer each Original Lender and/or any of its Affiliates a right of
first refusal to acquire the interests, rights and obligations of such Lender by
assignment ratably in accordance with such Original Lender’s ratable share based
upon the relative amount of such Lender’s Advances and if any such Original
Lender and/or any of its Permitted Affiliates do not accept such offer within
ten (10) Business Days, then it shall be deemed to have waived its right of
first refusal.  Subject to notification of an assignment, the assignee shall be
a party hereto and, to the extent of the interest assigned, have the rights and
obligations of Lender under this Agreement, and Lender shall, to the extent of
the interest assigned, be released from its obligations under this Agreement
(and, in the case of an assignment covering all of Lender’s rights and
obligations under this Agreement, Lender shall cease to be a party hereto but
shall

 

75

--------------------------------------------------------------------------------



 

continue to be entitled to the benefits of Sections 2.09, 2.10, 2.12, 9.04 and
9.14).  Borrower hereby agrees to execute any amendment and/or any other
document that may be necessary to effectuate such an assignment.  Borrower shall
maintain a copy of each assignment delivered to it and a register for the
recordation of the names and addresses of Lenders and their respective
successors and assigns, and the commitments of, and principal amounts of and
interest on the Obligations owing to, each assignee pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Borrower, Lenders and the assignees shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by Borrower and each Lender or assignee (but
only as to its own holdings), at any reasonable time and from time to time upon
reasonable prior notice.

 

(b)                       Any Lender may sell participations to one or more
banks or other entities (other than the Borrower of any of its Affiliates) (a
“Participant”) that make the Purchaser Representations for the benefit of each
Lender hereunder in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Margin Loan Documentation (including all or a
portion of the Advances); provided that (i) such Lender’s obligations under the
Margin Loan Documentation shall remain unchanged, (ii) such Lender shall remain
solely responsible to Borrower for the performance of such obligations,
(iii) Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) such Lender shall maintain a register of all Participants detailing each
Participant’s entitlement to principal and interest and (v) if the participation
provides the Participant with control rights with respect to the Lender’s rights
under this Agreement, (A) such Participant is an Affiliate of such Lender (other
than a special purpose vehicle, securitization vehicle or other similar Person),
an Approved Fund or an Approved Lender or (B) Borrower has given its prior
written consent to such participation (which consent shall not be unreasonably
withheld, it being understood that it shall be reasonable for Borrower to
withhold consent from a proposed participant with which Borrower or its
Affiliates do not have a commercial relationship).  Subject to Section 9.07(c),
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Section 9.07(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.14 as though it were a Lender.

 

(c)                        A Participant shall not be entitled to receive any
greater payment under Section 2.09 and Section 2.10 than a Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent or results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each
Participant will comply with Section 2.10(e) as though it were a Lender, except
that such tax forms shall be provided to Lender and not Borrower.  A
participating Lender shall, acting solely for this purpose as a non-fiduciary
agent of Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Advances or other obligations under the Margin
Loan Documentation (the “Participant Register”); provided that Lender shall not
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under

 

76

--------------------------------------------------------------------------------



 

any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or any
amended or successor version) or in order to obtain the consent set forth in
Section 9.07(b)(v).  The entries in the Participant Register shall be conclusive
absent manifest error, and any Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(d)                       Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, and this Section 9.07 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                        No Lender may acquire credit protection or similar
derivative arrangement, including a total return swap, with respect to a Loan if
such instrument provides the seller thereof with control rights with respect to
the Lender’s rights under this Agreement unless (i) such seller is an Affiliate
of such Lender (other than a special purpose vehicle, securitization vehicle or
other similar Person), an Approved Fund or an Approved Lender or (ii)  Borrower
has given its prior written consent thereto (which consent shall not be
unreasonably withheld, it being understood that it shall be reasonable for
Borrower to withhold consent to a proposed seller of credit protection with
which Borrower or its Affiliates do not have a commercial relationship).

 

Section 9.08                             Severability.  Any provision of any
Margin Loan Documentation held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 9.09                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Margin Loan Documentation and any separate
letter agreements with respect to fees payable to any Agent or Lender constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by each Agent
and Lender and when each Agent and Lender shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually-executed counterpart of this Agreement.

 

Section 9.10                             Survival Of Representations.  All
covenants, agreements, representations and warranties made by the Borrower or
Guarantor in the Margin Loan Documentation and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement

 

77

--------------------------------------------------------------------------------



 

or any other Margin Loan Documentation shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
the Margin Loan Documentation and the making of any Advances, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent or Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Advance or any other Obligation
under this Agreement is outstanding and unpaid or unsatisfied.  The provisions
of Sections 2.09, 2.10 and 2.12 and Article 9 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Advances or the termination of this Agreement or
any provision hereof.

 

Section 9.11                             Confidentiality.  Subject to
Section 5.06, each Agent and Lender agrees to maintain the confidentiality of
the Information (as defined below) pursuant to the requirements hereof in
accordance with its customary procedures for handling confidential information
of such nature, except that Information may be (1) used by any Agent or Lender,
its affiliates, agents and/or hedging counterparties in connection with, or
upon, the exercise of any remedies hereunder or under any other Margin Loan
Documentation or any action or proceeding relating to this Agreement or any
other Margin Loan Documentation or the enforcement of rights hereunder or
thereunder or (2) disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority having jurisdiction over such Agent or Lender (in which case the
disclosing party agrees to inform Borrower promptly of such disclosure, unless
such notice is prohibited by applicable Law and except in connection with any
request as part of a regulatory examination of an audit or examination conducted
by bank accountants), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
disclosing party agrees to inform Borrower promptly of such disclosure to the
extent permitted by Law and except in connection with a regulatory examination
of an audit or examination conducted by bank accountants), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Margin Loan Documentation or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.11, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.11 or (ii) becomes available to such Agent or Lender on a
non-confidential basis from a source other than Borrower or its Affiliates.  For
the purposes of this Section 9.11, “Information” means all information received
from Borrower or its Affiliates relating to Borrower or its Affiliates or its
business hereunder or pursuant hereto, other than any such information that is
available to an Agent or Lender on a non-confidential basis prior to disclosure
by Borrower or its Affiliates; provided that in the case of information received
from Borrower or its Affiliates after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 9.11
shall be

 

78

--------------------------------------------------------------------------------



 

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 9.12                             No Advisory Or Fiduciary Relationship. 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Margin Loan Documentation), Borrower acknowledges and agrees
that: (a)(i) the arranging and other services regarding this Agreement provided
by any Agent or Lender are arm’s-length commercial transactions between Borrower
and its Affiliates, on the one hand, and such Agent or Lender and its
Affiliates, on the other hand, (ii) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (iii)  Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Margin Loan Documentation; (b)(i) each Agent and Lender is and has been
acting solely as a principal and, except as expressly agreed in writing herein
or otherwise by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower, any of its Affiliates or
any other Person and (ii) each Agent and Lender has no obligation to Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Margin Loan
Documentation; and (c) each Agent and Lender and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of Borrower and its Affiliates, and each Lender has no obligations to disclose
any of such interests to Borrower or any of its Affiliates.  To the fullest
extent permitted by law, Borrower hereby waives and releases any claims that it
may have against each Agent and Lender or its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.13                             Right Of Setoff.  If an Event of
Default shall have occurred and be continuing, each Agent and Lender and each of
their respective Affiliates (each, a “Set-off Party”) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Set-off Party to or for the credit or the account of Borrower against
any of and all the obligations and liabilities of Borrower, irrespective of
whether or not the relevant Set-off Party shall have made any demand under the
Margin Loan Documentation and although such obligations may be unmatured.  The
rights of each Set-off Party under this Section 9.13  are in addition to other
rights and remedies (including other rights of setoff) which such Set-off Party
may have.  Each Lender agrees to notify the Borrower promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

Section 9.14                             Judgment Currency.  If a judgment,
order or award is rendered by any court or tribunal for the payment of any
amounts owing to any Agent or Lender under this Agreement or any other Margin
Loan Documentation or for the payment of damages in respect of a judgment or
order of another court or tribunal for the payment of such amount or damages,
such judgment, order or award being expressed in a currency (the “Judgment
Currency”) other than Dollars, Borrower agrees (a) that its obligations in
respect of any such amounts owing shall be discharged only to the extent that on
the Business Day following such Agent or Lender’s receipt of any sum adjudged in
the Judgment Currency, such Agent or Lender may purchase

 

79

--------------------------------------------------------------------------------



 

Dollars with the Judgment Currency and (b) to indemnify and hold harmless such
Agent or Lender against any deficiency in terms of Dollars in the amounts
actually received by such Agent or Lender following any such purchase (after
deduction of any premiums and costs of exchange payable in connection with the
purchase of, or conversion into, Dollars).  The indemnity set forth in the
preceding sentence shall (notwithstanding any judgment referred to in the
preceding sentence) constitute an obligation of Borrower separate and
independent from its other obligations hereunder, shall apply irrespective of
any indulgence granted by any Agent or Lender, and shall survive the termination
of this Agreement.

 

Section 9.15                             USA PATRIOT Act Notice.  Each Agent and
Lender is subject to the requirements of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)), as amended (the “Patriot Act”)
and hereby notifies Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of such Persons and
other information that will allow such Agent or Lender to identify such Persons
in accordance with the Patriot Act.  Borrower agrees to promptly provide each
Agent and Lender with all of the information requested by such Agent or Lender
to the extent such Agent or Lender deems such information reasonably necessary
to identify the Borrower in accordance with the Patriot Act, and any other
information or documentation reasonably requested by such Agent or Lender in
connection with “know your customer” requirements and such Agent or Lender’s
customary client on-boarding process.

 

Section 9.16                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts which are treated as interest on such Advance under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by any Lender holding such Advance in accordance with applicable law,
the rate of interest payable in respect of such Advance hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Advance but were not payable as a result of the operation of
this Section 9.16 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Advances or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

Section 9.17                             Disclosure.  Borrower hereby
acknowledges and agrees that each Agent and Lender and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with Borrower or its Affiliates.

 

Section 9.18                             Calculation Agent Determinations.  All
calculations and determinations made by Calculation Agent shall be made in good
faith and in a commercially reasonable manner.  Upon receipt of written request
from Borrower, Calculation Agent shall promptly provide Borrower with a written
explanation describing in reasonable detail any calculation, adjustment or
determination made by it (including any quotations, market data or information
from internal or external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Calculation Agent’s
proprietary models or other

 

80

--------------------------------------------------------------------------------



 

information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Business Days from the receipt of such request.

 

[END OF TEXT]

 

81

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized, as of the date first above written.

 

 

BORROWER:

 

 

 

 

CANNAE FUNDING, LLC,
as Borrower

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name: Michael L. Gravelle

 

 

Title: Manager

 

[Signature Page to Margin Loan Agreement]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender

 

 

 

By:

/s/ William Brett

 

 

Name: William Brett

 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Tucker Martin

 

 

Name: Tucker Martin

 

 

Title: Authorized Signatory

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent

 

 

 

 

By:

/s/ William Brett

 

 

Name: William Brett

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Tucker Martin

 

 

Name: Tucker Martin

 

 

Title: Authorized Signatory

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Calculation Agent

 

 

 

/s/ William Brett

 

Name: William Brett

 

Title: Managing Director

 

[Signature Page to Margin Loan Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, LONDON BRANCH,
as Lender

 

 

 

 

By:

/s/ John ODowd

 

 

Name: John ODowd

 

 

Title: Attorney in Fact

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Attorney in Fact

 

[Signature Page to Margin Loan Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE I- COMMITMENTS AND LENDER INFORMATION

 

Commitments and Lender Information

 

Lender

 

Commitment

 

Applicable
Percentage

 

Delivery Address

Credit Suisse AG, Cayman Islands Branch

 

$

180,000,000

 

60

%

Credit Suisse AG, Cayman Islands Branch
c/o Credit Suisse Securities (USA) LLC
11 Madison Avenue
5th Floor
New York, New York 10010
Attn: William Brett
Telephone No.: (212) 325-0676
Facsimile No. : (212) 325-6665;
Email: list.eloequ-der@credit-suisse.com; list.ib-opsla-ral@credit-suisse.com



With a copy to:



Credit Suisse AG, Cayman Islands Branch
c/o Credit Suisse Securities (USA) LLC
11 Madison Avenue
11th Floor
New York, NY 10010
Attention: Lin Yu
Telephone No.: (212) 538-4353
Facsimile No.: (212) 322-2207
Email: lin.yu@credit-suisse.com

Deutsche Bank AG, London Branch

 

$

120,000,000

 

40

%

Deutsche Bank AG, London Branch
c/o Deutsche Bank AG, London Branch
60 Wall Street
New York, NY 10005
Attention: Andrew Yaeger
Telephone: +1 212 250 2717
Facsimile: +1 212 797 7499
Electronic Mail Address: andrew.yaeger@db.com



with copy to:



Deutsche Bank AG, London Branch
c/o Deutsche Bank AG, London Branch
60 Wall Street
New York, NY 10005
Attention: Paul Stowell
Telephone: +1 212 250 6270
Facsimile: +1 212 797 7499
Electronic Mail Address: paul.stowell@db.com



With an electronic copy to:



equity-linked.notifications@list.db.com
cmny.usba@db.com
lars.kestner@db.com
john.odowd@db.com

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Borrowing Notice

 

[Credit Suisse AG, Cayman Islands Branch], as Administrative Agent
[     ]
Attn: [     ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [     ] (“Borrower”), refers to the Margin Loan Agreement,
dated [     ] (as from time to time amended, the “Margin Loan Agreement,” the
terms defined therein being used herein as therein defined), among Borrower,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(“Administrative Agent”), CREDIT SUISSE SECURITIES (USA) LLC, as calculation
agent (“Calculation Agent”) and the lenders from time to time party thereto
(each, a “Lender”) and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Margin Loan Agreement, that the undersigned hereby requests
an Advance under the Margin Loan Agreement, and in that regard sets forth below
the information relating to such Advance (the “Proposed Borrowing”) as required
by Section 2.02(a) of the Margin Loan Agreement:

 

(i)                                     The Business Day of the Proposed
Borrowing is          ,     .

 

(ii)                                  The aggregate amount of the Proposed
Borrowing is $             .

 

(iii)                               The Funding Account to which proceeds of the
Proposed Borrowing should be deposited is             .

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

 

(a)         Each of the representations and warranties contained in Article 3 or
in any other Margin Loan Documentation shall be true and correct on and as of
the date of such Proposed Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

Exhibit A to Margin Loan Agreement

 

A-1

--------------------------------------------------------------------------------



 

(b)         Since [      ], no event or condition has resulted in, or would be
reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect;

 

(c)          On the date of such Proposed Borrowing, after giving effect
thereto, the LTV Level shall not exceed the Initial LTV Level and all types and
amounts of Collateral shall be held on a Pro Rata Basis;

 

(d)         No Default, Event of Default, Mandatory Prepayment Event, Collateral
Call Trigger Event or Adjustment Determination Period shall have occurred and be
continuing, or would result from such Proposed Borrowing or from the application
of the proceeds therefrom;

 

(e)          The Collateral Requirement has been satisfied in all respects; and

 

(f)           Substantially all of the Borrower’s assets are comprised of the
Collateral and substantially all of the Borrower’s liabilities are those created
under the Margin Loan Documentation.

 

This Borrowing Notice is a representation and warranty by Borrower that all
other conditions specified in Section 4.01 and 4.02 will be satisfied on and as
of the date of the Proposed Borrowing.

 

Very truly yours,

 

 

 

[     ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Security Agreement

 

[Attached]

 

Exhibit B to Margin Loan Agreement

 

B-1

--------------------------------------------------------------------------------



 

PLEDGE AND SECURITY AGREEMENT

 

This Pledge and Security Agreement (as amended, supplemented or otherwise
modified from time to time, this “Security Agreement”) is entered into as of
[·], by and among, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent for the Lenders (in such capacity as administrative agent, together with
any successors and assigns, the “Administrative Agent”), EACH LENDER FROM TIME
TO TIME PARTY HERETO OR PARTY TO A JOINDER AGREEMENT (as defined below) (each
such Lender, in such capacity, referred to individually as an “Applicable
Lender” and, collectively, as the “Applicable Lenders”), as collateral agent for
the benefit of itself, the Agents (as defined in the Loan Agreement referred to
below), the Agented Lenders (as defined in the Loan Agreement referred to below)
and each other Applicable Lender, and CANNAE FUNDING, LLC, a Delaware limited
liability company, as grantor (“Grantor”).

 

Reference is made herein to that certain Margin Loan Agreement of even date
herewith (as such may be amended, modified, supplemented or restated from time
to time, the “Loan Agreement”) by and among the Grantor, as borrower, the
several lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and Credit Suisse Securities (USA) LLC, as calculation
agent. Capitalized terms used but not defined herein shall have the meanings
given such terms in the Loan Agreement, unless otherwise noted.

 

WHEREAS, it is a condition precedent to the Closing Date of the Loan Agreement
that the parties hereto execute and deliver this Security Agreement; and

 

WHEREAS, each Applicable Lender (i) is a secured party hereunder and will be
granted a security interest in the Collateral and (ii) is, or will become, party
to a Control Agreement in order to obtain control over one or more Collateral
Accounts.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto agree as follows:

 

1.                                     Security Interest. For good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, as
collateral security for the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations (as defined
below), the Grantor hereby pledges, collaterally assigns and grants to each
Applicable Lender, as collateral agent for the benefit of itself, each Agented
Lender, each other Applicable Lender and the Agents, a continuing first priority
security interest (each, a “Security Interest” and collectively, the “Security
Interests”) in all of the Grantor’s right, title and interest in and to, or
otherwise with respect to, the Collateral (as defined below).

 

2.                                     Collateral. Each Security Interest herein
granted shall secure all Secured Obligations, and is in all of the Grantor’s
right, title and interest in and to, or otherwise with respect to, the following
property and assets whether now owned or existing or hereafter acquired or
arising and regardless of where located (collectively, the “Collateral”):

 

(a)                       (i) the Collateral Shares (any security entitlements
in respect thereof) credited to any Collateral Account (the “Relevant Collateral
Shares”); (ii) all dividends, shares, securities, cash, instruments, moneys or
property (A) representing a dividend, distribution or return of capital in
respect of any of the Relevant Collateral Shares (including, without limitation,
any Ordinary Cash Dividend thereon), (B) resulting from a split-up (including,
without limitation, a split-off), revision,

 

--------------------------------------------------------------------------------



 

reclassification, recapitalization or other similar change with respect to any
of the Relevant Collateral Shares, (C) otherwise received in exchange for or
converted from any of the Relevant Collateral Shares and any subscription
warrants, rights or options issued to the holders of, or otherwise in respect
of, any of the Relevant Collateral Shares or (D) in connection with a spin-off
with respect to the Relevant Collateral Shares; and (iii) in the event of any
Merger Event in which Issuer is not the surviving entity, all shares of each
class of the capital stock of the successor entity formed by or resulting from
such Merger Event received with respect to the Relevant Collateral Shares and
any other consideration that is exchanged for the Relevant Collateral Shares or
into which the Relevant Collateral Shares are converted;

 

(b)                       each Collateral Account (as defined below), any Cash,
Cash Equivalents, securities (including the Collateral Shares), general
intangibles, investment property, financial assets, and other property that may
from time to time, in each case, be deposited, credited, held or carried in such
Collateral Accounts or that is delivered to or in possession or control of any
Applicable Lender or any of such Applicable Lender’s agents pursuant to this
Security Agreement or the Loan Agreement; all security entitlements as defined
in Section 8-102(a)(17) of the UCC with respect to any of the foregoing and all
income and profits on any of the foregoing, all dividends, interest and other
payments and distributions with respect to any of the foregoing, all other
rights and privileges appurtenant to any of the foregoing, including any voting
rights and any redemption rights, and any substitutions for any of the foregoing
and any proceeds of any of the foregoing, in each case whether now existing or
hereafter arising; and

 

(c)                        (1) all Proceeds (as defined below) of the Collateral
described in the foregoing clauses (a) and (b) and (2) any dividends or other
distributions in respect of any shares of capital stock issued by the Issuer in
respect of any Collateral Shares or other securities constituting Collateral or
any securities or other property distributed in respect of or exchanged for any
Collateral Shares or other securities constituting Collateral, or into which any
such Collateral Shares or other securities are converted, in connection with any
merger or similar event or otherwise.

 

As used herein, the term “Collateral Accounts” means each Account (as such term
is defined in each Control Agreement). Any reference to an “Applicable Lender’s
Collateral Account” shall mean the Collateral Accounts that are identified in
the Control Agreement to which such Applicable Lender is party. Any reference to
a Collateral Account shall include any successor, renumbered or redesignated
account and shall also include all sub-accounts of any such Collateral Account.
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, or other disposition of, or other realization upon, any Collateral.
“Relevant Collateral” means, with respect to any Applicable Lender, the
Collateral credited to or held in, or required to be credited to or held in,
such Applicable Lender’s Collateral Accounts.

 

The Security Interests granted hereunder are granted as security only and shall
not subject any Applicable Lender to, or transfer or in any way affect or
modify, any obligation or liability of any Grantor with respect to any of the
Collateral or any transaction in connection therewith.

 

3.                                     Collateral Maintenance and
Administration.

 

(a)                       Subject to the terms of Section 2.10 of the Loan
Agreement, promptly upon written demand of any Applicable Lender, the Grantor
shall pay to such Applicable Lender the amount of any Taxes that such Applicable
Lender may pay or be required to pay with respect to the Collateral by reason of
the security interest granted herein (including but not limited to any Taxes
with respect to (x) income earned with respect to the Collateral or (y) any
proceeds or income from the sale, loan or other transfer of any Collateral) or
to free any Collateral from any Lien thereon (other than

 

2

--------------------------------------------------------------------------------



 

Permitted Liens, except in connection with a foreclosure of the Collateral). For
the avoidance of doubt, this provision does not apply to Taxes imposed on such
Applicable Lender in its capacity as beneficial owner of any assets formerly
held as Collateral should such Applicable Lender acquire such assets from the
Grantor.

 

(b)                       The parties hereto agree that at all times prior to
the sale of any Collateral pursuant to an exercise of remedies hereunder, the
Grantor shall be treated as the owner of its Collateral for U.S. Federal and
state tax purposes.

 

(c)                        At all times prior to the foreclosure sale or other
disposition of any Relevant Collateral Shares or other securities constituting
Collateral pursuant to Section 9 hereof, the Grantor shall have the right to
exercise all voting and consensual powers pertaining to such Collateral for all
purposes.

 

(d)                       The Grantor shall cause Collateral to be posted to
accounts designated by the relevant Applicable Lender (which shall initially be
such Applicable Lender’s Collateral Accounts) on a Pro Rata Basis, as and when,
and in the manner, required under the Loan Agreement. In the case of Collateral
Shares, Grantor shall cause such Collateral Shares to be credited to the
Collateral Accounts as and when, and in the manner required under the Loan
Agreement.

 

4.                                     Secured Obligations. All Obligations owed
to each Agent, Agented Lender or any Applicable Lender (collectively, the
“Secured Obligations’”) are secured by this Security Agreement.

 

5.                                     Grantors’ Representations and Warranties.
The Grantor hereby represents and warrants to each Applicable Lender that:

 

(a)                       The Security Interests in the Collateral granted to
the Applicable Lenders pursuant to this Security Agreement are valid and binding
security interests in the Collateral (subject to no other Liens, other than
Permitted Liens).

 

(b)                       Upon the execution and delivery by the parties hereto
of this Security Agreement, (i) with respect to each Applicable Lender’s
Collateral Account, all financial assets credited thereto and all security
entitlements in respect thereof, when a Control Agreement is executed and
delivered by each Grantor, such Applicable Lender and the Custodian with respect
to such Collateral Account, the Security Interest in such Collateral Account,
all financial assets credited thereto and all security entitlements in respect
thereto created hereunder in favor of such Applicable Lender will constitute a
valid and perfected, first priority security interest securing the Secured
Obligations, such Security Interest will not be subject to any liens other than
Permitted Liens, and such Applicable Lender will have Control (as defined in
Section 8-106, Section 9-104 or Section 9-106, as applicable, of the UCC)
thereof and (ii) no action based on an adverse claim to such security
entitlement or such financial asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against the
Applicable Lenders.

 

(c)                        With respect to all Collateral that may be perfected
by filing a financing statement pursuant to the UCC, when a UCC financing
statement is filed in the appropriate office against the Grantor in the location
listed on Schedule 1 (naming the Grantor as the debtor and such Applicable
Lender as the secured party), such Applicable Lender will have a valid and
perfected first priority security interest in such Collateral as security for
the payment and performance of the Secured Obligations.

 

(d)                       (i) The Advances made by each Applicable Lender or any
Agented Lender under the Loan Agreement and the pledge of the Relevant
Collateral Shares (or security entitlements in

 

3

--------------------------------------------------------------------------------



 

respect thereof) by the Grantor hereunder are not a device to secure the sale
thereof, (ii) the Grantor has no expectation or intention that an Event of
Default will occur under the Loan Agreement, (iii) the Grantor intends and
expects to repay in full the respective Secured Obligations in a manner that
will not result in a sale by any Applicable Lender of such Relevant Collateral
Shares and (iv) the pledge of such Relevant Collateral Shares hereunder
constitutes a bona fide pledge.

 

6.                                     Grantors’ Covenants. During the term of
this Security Agreement:

 

(a)                       The Grantor shall defend the Collateral and the
Security Interests conveyed to the Applicable Lenders by this Security Agreement
against all claims and demands of all persons (other than the Security Interests
of the other Applicable Lenders, subject to the provisions of the Loan
Agreement) at any time claiming any interest therein adverse to such Applicable
Lender.

 

(b)                       Whether the Collateral is or is not in any Applicable
Lender’s possession, and without any obligation to do so and without waiving the
Grantor’s default for failure to make any such payment, such Applicable Lender
at its option may, following notice to the Grantor when it may reasonably do so
without prejudice, pay any such costs and expenses and discharge encumbrances on
the Collateral, and any payments of such costs and expenses and any payments to
discharge such encumbrances shall be a part of the Secured Obligations. The
Grantor agrees to reimburse such Applicable Lender on demand for any payments of
such costs and expenses and any payments to discharge such encumbrances.

 

(c)                        The Grantor shall take such other actions as such
Applicable Lender shall reasonably determine is necessary or appropriate to
preserve, protect, perfect and duly record the Lien created under this Security
Agreement in the Collateral credited to such Applicable Lender’s Collateral
Account, including executing, delivering, filing and/or recording, in such
locations and jurisdictions as such Applicable Lender shall specify, any
financing statement, register of mortgages and charges, notice, instrument,
document, agreement or other papers that may be necessary or desirable (in the
reasonable judgment of such Applicable Lender) to create, preserve or perfect
the Security Interest granted pursuant hereto and the priority thereof or to
enable such Applicable Lender to exercise and enforce its rights under this
Security Agreement with respect to such Security Interest, including, without
limitation, executing and delivering or causing the execution and delivery of a
control agreement with respect to the Applicable Lender and such Applicable
Lender’s Collateral Account and/or, in the event that any Collateral (other than
Cash or Cash Equivalents) is not held through The Depository Trust Company (the
“DTC”) or another clearing corporation (as defined in the UCC), causing any or
all of the Collateral to be transferred of record into the name of such
Applicable Lender or its nominee.

 

(d)                       The Grantor shall: (i) promptly furnish to each
Applicable Lender any information with respect to the Collateral reasonably
requested by such Applicable Lender, (ii) allow each Applicable Lender or its
representatives to inspect and copy, or furnish such Applicable Lender or its
representatives with copies of, all records relating to the Collateral (other
than, in each case, information or records the Grantor is prohibited from
disclosing due to applicable Law, and Tax returns of the Grantor,
Guarantor, Issuer or Affiliates of any of the foregoing, other than receipts or
other evidence showing the payment of Taxes with respect to the Collateral),
subject to Section 5.07 of the Loan Agreement and (iii) deliver to each
Applicable Lender, at the time or times reasonably requested by such Applicable
Lender, such properly completed and executed documentation that it is legally
entitled to deliver and that is reasonably requested by such Applicable Lender
in order to permit such Applicable Lender to exercise its rights under this
Security Agreement in a manner that will avoid or, to the extent possible,
minimize Tax upon a disposition of the Collateral. Notwithstanding the
foregoing, to the extent any information

 

4

--------------------------------------------------------------------------------



 

requested by any Applicable Lender is not then available, the Grantor will
furnish to such Applicable Lender or cause to be furnished to such Applicable
Lender such information as soon as reasonably practicable after such request.

 

(e)                        Without at least thirty (30) days’ prior written
notice to the Applicable Lenders, the Grantor shall not (i) maintain any of the
Grantor’s books and records with respect to the Collateral at any office, or
maintain the Grantor’s place of business (or, if the Grantor has more than one
place of business, the Grantor’s chief executive office) at any place other than
at the address indicated in Section 9.02(a) of the Loan Agreement or (ii) make
any change to the Grantor’s name, or the name under which the Grantor does
business, or the form or jurisdiction of the Grantor’s organization from the
name, form and jurisdiction set forth on the first page of this Security
Agreement.

 

(f)                         The Grantor shall not close any Applicable Lender’s
Collateral Account or transfer any Collateral held therein or credited thereto
(it being understood that the Grantor may request a release of Collateral in
accordance with Section 2.08(d) of the Loan Agreement) without obtaining the
prior written consent of such Applicable Lender. Grantor shall cause all
Collateral Shares to be registered in the name of Cede & Co. and credited to the
account of the Custodian at the DTC and further crediting by the Custodian to
the Collateral Accounts of each respective Applicable Lender.

 

7.                                     Ownership and Bust-Up.

 

(a)                       Definitions. As used in this Section 7:

 

“Beneficial Ownership” means, in respect of an Applicable Lender or an Agented
Lender, the “beneficial ownership” (within the meaning of Section 13(d)) of
outstanding Shares, without duplication, by such Applicable Lender or such
Agented Lender, together with any of its Affiliates or other Persons subject to
aggregation with such Applicable Lender or such Agented Lender, as the case may
be, under Section 13(d) for purposes of “beneficial ownership” or under any
Applicable Restriction (as defined below), or by any “group” (within the meaning
of Section 13(d)) of which such Applicable Lender or such Agented Lender is, or
is deemed to be, a part (such Applicable Lender or such Agented Lender and any
such Affiliates, Persons and groups, collectively, with respect to such
Applicable Lender, the “Applicable Lender Group” or, with respect to such
Agented Lender, the “Lender Group”) (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
application of the equivalent calculation for purposes of determining whether a
person is a beneficial owner of more than 10 percent of any class of equity
securities registered under Section 12 of the Exchange Act for the purposes of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder results in a different ownership level, such ownership level).

 

“Lender Person” means any Lender, Lender Group or any other Person whose
ownership position would be aggregated with that of any Lender or any member of
a Lender Group.

 

“Qualifying Disposition” means a sale, transfer or other disposition of Relevant
Collateral Shares:

 

(i)                                    to any Person who acquires them in a
broadly distributed public offering of the Collateral Shares that is registered
under the Securities Act (including the underwriter of such offering, which may
be an Applicable Lender or an Affiliate of such Applicable Lender);

 

(ii)                                 effected on any securities exchange so long
as an Applicable Lender (or any Affiliate of such Applicable Lender) did not
solicit or arrange for the solicitation of orders to buy such Collateral Shares
in anticipation of or in connection with such sale;

 

5

--------------------------------------------------------------------------------



 

(iii)                              made in compliance with the manner-of-sale
requirements set forth in Rule 144(g) of the Securities Act;

 

(iv)                             to a Person that an Applicable Lender believes
in good faith is not, and after giving effect to such sale, transfer or other
disposition, will not be, an Affiliate (as such term is used under the
Securities Act) of the Issuer of such Shares;

 

(v)                                to a Person that is an Affiliate (as such
term is used under the Securities Act) of the Issuer prior to such sale,
transfer or other disposition so long as the number of Collateral Shares, or
Shares that are collateral or other security for any other transaction to which
an Applicable Lender or any Affiliate thereof is party, sold, transferred or
otherwise disposed of to such Person (in any manner at any time, in one
transaction or a series of transactions) does not in the aggregate exceed 5% of
the outstanding Shares; or

 

(vi)                             to Issuer or any Subsidiary thereof.

 

“Section 13(d)” means Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.

 

“Applicable Lender Person” means any Applicable Lender or any Applicable Lender
Group or any other Person whose ownership position would be aggregated with that
of any member of an Applicable Lender Group.

 

(b)                       Ownership Provision.

 

(i)                                     Notwithstanding any other provision of
the Margin Loan Documentation to the contrary, in no event shall an Applicable
Lender or any Agented Lender be entitled to acquire, receive, vote or exercise
any other rights of an Applicable Lender in respect of any such Collateral
Shares to the extent (but only to the extent) that immediately upon giving
effect to such acquisition, receipt or exercise of such rights:

 

(A)                             it would cause such Applicable Lender Person or,
in the case of an Agented Lender, Lender Person to have Beneficial Ownership
equal to or greater than 9.0% of the number of the total outstanding Shares of
Issuer; or

 

(B)                             any Applicable Lender Person or, in the case of
an Agented Lender, any Lender Person, under any federal, state or local laws,
rules, regulations or regulatory orders or any provisions of the Organization
Documents of Issuer or any agreement to which the Grantor or any Affiliate
thereof or Issuer is a party, in each case, applicable to ownership of Shares
(“Applicable Restrictions’’), would own, beneficially own, constructively own,
control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of such Shares equal to: (i) the number of such
Shares that would give rise to any reporting or registration obligation or other
requirement (including obtaining prior approval by any Person or entity) of such
Applicable Lender Person or such Lender Person, as applicable, or would result
in an adverse effect on such Applicable Lender Person or such Lender Person, as
applicable, under any Applicable Restriction, as determined by such Applicable
Lender in its reasonable discretion, in each case minus (ii) 1% of the number of
the total outstanding relevant Shares (each of paragraphs (A) and (B) above, an
“Ownership Limitation”).

 

6

--------------------------------------------------------------------------------



 

(ii)                                  The inability of an Applicable Lender or
any Agented Lender to acquire, receive or exercise rights with respect to any
Collateral Shares as provided above at any time as a result of an Ownership
Limitation shall not preclude such Applicable Lender or any Agented Lender from
taking such action at a later time when no such Ownership Limitation is then
existing or would result under this provision. Notwithstanding any other
provision of the Margin Loan Documentation to the contrary, each Applicable
Lender Person and each Lender Person shall not become the record or beneficial
owner, or otherwise have any rights as a holder, of any Collateral Shares that
such Applicable Lender or the Agented Lender, as the case may be, is not
entitled to acquire or receive, or exercise any other rights of an Applicable
Lender or an Agented Lender in respect hereof, at any time pursuant to this
Ownership Provision, until such time as such Applicable Lender or such Agented
Lender, as the case may be, is not prohibited from acquiring, receiving or
exercising such rights in respect thereof under an Ownership Provision, and any
such acquisition, receipt or exercise of such rights shall be void and have no
effect to the extent (but only to the extent) that such Applicable Lender or
such Agented Lender, as the case may be, is so prohibited.

 

(c)                        Bust-up Provision. Notwithstanding any other
provision of the Margin Loan Documentation to the contrary, any sale, transfer
or other disposition of Collateral Shares by an Applicable Lender must be a
Qualifying Disposition.

 

(d)                       The Issuer is an intended third-party beneficiary of
this Section 7.

 

8.                                     Power of Attorney. Subject to Section 7
of this Security Agreement, the Grantor, in such capacity, hereby irrevocably
constitutes and appoints each Applicable Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the name of the
Grantor or in its own name, to take upon the occurrence and during the
continuance of an Event of Default that has not been waived, cured or deemed not
to occur pursuant to Section 7.01 of the Loan Agreement, any and all action and
to execute any and all documents and instruments that such Applicable Lender at
any time and from time to time deems necessary or desirable to accomplish the
purposes of this Security Agreement, including, without limitation, selling any
of the Collateral on behalf of the Grantor as agent or attorney in fact for the
Grantor, in the name of the Grantor and applying the proceeds received therefrom
in accordance with Section 2.14(c) of the Loan Agreement; provided that nothing
in this Section 8 shall be construed to obligate such Applicable Lender to take
any action hereunder nor shall such Applicable Lender be liable to the Grantor
for failure to take any action hereunder. This appointment shall be deemed a
power coupled with an interest, is irrevocable, and shall continue until the
Secured Obligations have been paid and performed in full other than (i) those
not then due and expressly stated to survive termination or (ii) contingent
indemnification obligations for which no claim has been asserted or accrued.
Without limiting the generality of the foregoing, so long as such Applicable
Lender shall be entitled under Section 9 to make collections in respect of the
Collateral, such Applicable Lender shall have the right and power to receive,
endorse and collect all checks made payable to the order of the Grantor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

9.                                     Remedies.

 

(a)                       Upon the occurrence and during the continuance of an
Event of Default, subject to Section 7, each Applicable Lender may: take control
of its Relevant Collateral and proceeds thereof, including stock received as
dividends or by reason of stock splits; release the Relevant Collateral in its
possession to the Grantor or others, temporarily or otherwise; take control of
funds generated by its Relevant Collateral, such as cash dividends, interest and
proceeds, and use the

 

7

--------------------------------------------------------------------------------



 

same to reduce any part of the Secured Obligations and exercise all other rights
that an owner of such Collateral may exercise; and at any time transfer any of
the Relevant Collateral or evidence thereof into its own name or that of its
nominee. Each Applicable Lender shall not be liable for failure to collect any
account or instruments, or for any act or omission on the part of such
Applicable Lender, its officers, agents or employees, except for any act or
omission arising out of their own willful misconduct, gross negligence or fraud.
The foregoing rights and powers of each Applicable Lender will be in addition
to, and not a limitation upon, any rights and powers of such Applicable Lender
given by law in equity, elsewhere in this Security Agreement, the other Margin
Loan Documentation or otherwise.

 

(b)                       Subject to Section 7, in addition to and not in lieu
of the rights set forth in Section 9(a), upon the occurrence and during the
continuance of an Event of Default, each Applicable Lender may, without notice
of any kind, which the Grantor hereby expressly waives (except for any notice
required under this Security Agreement or any other Margin Loan Documentation
that may not be waived under applicable Law), at any time thereafter exercise
and/or enforce any of the following rights and remedies, at such Applicable
Lender’s option:

 

(i)                                    Deliver or cause to be delivered from
such Applicable Lender’s Collateral Account to itself or to an Affiliate,
Collateral Shares (or security entitlements in respect thereof) and any other
Collateral;

 

(ii)                                 Demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral in such Applicable Lender’s Collateral Account, and
otherwise exercise all of the Grantor’s rights with respect to any and all of
the Collateral in such Applicable Lender’s Collateral Account, in its own name,
in the name of the Grantor or otherwise; provided that such Applicable Lender
shall have no obligation to take any of the foregoing actions; and

 

(iii)                              Sell, lease, assign or otherwise dispose of
all or any part of the Collateral in such Applicable Lender’s Collateral
Account, at such place or places and at such time or times as such Applicable
Lender deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, upon such terms
and conditions as it deems advisable, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required by applicable Law and cannot be waived), and any
Applicable Lender or Agented Lender may be the purchaser, lessee, assignee or
recipient of any or all of such Collateral so disposed of at any public sale or
at one or more private sales and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of the Grantor, any such demand, notice and
right or equity being hereby expressly waived and released. Each Applicable
Lender may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.

 

(c)                        The Grantor specifically understands and agrees that
any sale by any Applicable Lender of all or part of the Collateral in such
Applicable Lender’s Collateral Account pursuant to the terms of this Security
Agreement may be effected by such Applicable Lender at times and in manners that
could result in the proceeds of such sale being significantly and materially
less than might have been received if such sale had occurred at different times
or in different manners (including, without limitation, as a result of the
provisions of Section 7 hereof and the Issuer

 

8

--------------------------------------------------------------------------------



 

Agreements), and the Grantor hereby releases each Applicable Lender and its
officers and representatives from and against any and all obligations and
liabilities arising out of or related to the timing or manner of any such sale,
to the extent permitted under applicable Law. Without limiting the generality of
the foregoing, if, in the reasonable opinion of an Applicable Lender, there is
any question that a public sale or distribution of any Collateral in such
Applicable Lender’s Collateral Account may violate any state or federal
securities law, including without limitation, the Securities Act, such
Applicable Lender may offer and sell such Collateral in a transaction exempt
from registration under the Securities Act (including, without limitation,
pursuant to Section 4(a)(2) thereof), and/or limit purchasers to Qualified
Institutional Buyers (as defined in Rule 144A of the Securities Act) and/or who
will agree, among other things, to acquire the Collateral for their own account,
for investment and not with a view to the distribution or resale thereof and/or
who will agree to comply with restrictions on transfer as set forth in the
relevant Issuer Agreement, and any such sale made in good faith by such
Applicable Lender shall be deemed “commercially reasonable”. Furthermore, the
Grantor acknowledges that any such restricted or private sales may be at prices
and on terms less favorable to the Grantor than those obtainable through a
public sale without such restrictions, and agrees such sales shall not be
considered to be not commercially reasonable solely because they are so
conducted on a restricted or private basis. The Grantor further acknowledges
that any specific disclaimer of any warranty of title or the like by such
Applicable Lender will not be considered to adversely affect the commercial
reasonableness of any sale of Collateral. The parties agree and acknowledge that
the Relevant Collateral Shares are traded on a recognized market.

 

(d)                       If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to this Section 9 are
insufficient to cover the costs and expenses of such sale, collection or
realization and the payment in full of the Secured Obligations (other than
(i) those not then due and expressly stated to survive termination or
(ii) contingent indemnification obligations for which no claim has been asserted
or accrued), each Applicable Lender may continue to enforce its remedies under
this Security Agreement and the other Margin Loan Documentation to collect the
deficiency.

 

(e)                        Each Applicable Lender’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if it
exercises reasonable care in physically safekeeping such Collateral or, in the
case of Collateral in the custody or possession of a bailee or other third
Person, exercises reasonable care in the selection of the bailee or other third
Person, and such Applicable Lender need not otherwise preserve, protect, insure
or care for any Collateral. Each Applicable Lender shall not be obligated to
preserve any rights the Grantor may have against prior parties, to realize on
the Collateral at all or in any particular manner or order, or to apply any cash
proceeds of Collateral in any particular order of application.

 

(f)                         If any Applicable Lender shall determine to exercise
its right to sell all or any portion of the Collateral pursuant to this
Section 9, the Grantor agrees that, upon request of such Applicable Lender, the
Grantor will, at its own expense:

 

(i)                                    execute and deliver, and use commercially
reasonable efforts to cause the officers and directors of the Issuer to execute
and deliver, to any Person or Governmental Authority, as the Applicable Lender
may choose, any and all documents and writings that, in such Applicable Lender’s
reasonable judgment, may be required by any Governmental Authority located in
any city, county, state or country where the Grantor or Issuer engages in
business in order to permit the transfer of, or to more effectively or
efficiently transfer, the Collateral or otherwise enforce such Applicable
Lender’s rights hereunder; and

 

9

--------------------------------------------------------------------------------



 

(ii)                                 do or cause to be done all such other acts
and things as may be necessary to make such sale of the Collateral or any part
thereof valid and binding and in compliance with applicable Law.

 

(g)                        Except as otherwise expressly provided in this
Security Agreement, the proceeds of any collection, sale or other realization of
all or any part of the Collateral pursuant hereto, and any other Cash or other
amounts received or held by any Applicable Lender as Collateral, following the
occurrence, and during the continuance, of an Event of Default, shall be applied
by such Applicable Lender in accordance with Section 2.14(c) of the Loan
Agreement.

 

(h)                       The Grantor acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this Section 9
and that such failure would not be adequately compensable in damages, and
therefore agrees that its agreements contained in this Section 9 may be
specifically enforced.

 

(i)                           Each Applicable Lender acknowledges and agrees
that upon any sale or other disposition by any Applicable Lender of its Relevant
Collateral, the security interest of each other Lender therein shall
automatically terminate; provided, however, that the security interest of each
such other Lender shall attach to any Proceeds of such sale or other
disposition, subject to clause (g) of this Section.

 

10.                              Applicable Lenders as Gratuitous Collateral
Agents.

 

Each Lender party hereto, and by accepting the benefits hereof, each Agent and
each Agented Lender hereby appoints each Applicable Lender as its gratuitous
collateral agent for purposes of the security interest granted to such
Applicable Lender hereunder. In addition, solely for purposes of perfecting the
Liens of any Agented Lender, each Applicable Lender and each Agent (the
“Perfection Parties”) in the Collateral, each Applicable Lender, hereby
acknowledges, with respect to all of the Collateral that it controls, that it
will also hold control over such property as gratuitous collateral agent and
bailee for the benefit of such Perfection Parties (such agency and bailment
being intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(b)(2) and 9-313(c) of the UCC); provided that such Applicable
Lender shall not have any fiduciary or other duty hereunder to any such
Perfection Party as a result of either its role as gratuitous collateral agent
or gratuitous bailee.

 

11.                              General.

 

(a)                       Successors and Assigns. The provisions of this
Security Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that (i) the Grantor
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Margin Loan Documentation without the prior written consent
of the Administrative Agent and each Applicable Lender (and any attempted
assignment or transfer by the Grantor without such consent shall be null and
void) and (ii) no Applicable Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with Section 9.07 of the Loan
Agreement. Upon any assignment pursuant to Section 9.07 of the Loan Agreement,
if such assignee was not an Applicable Lender immediately prior to such
assignment, the applicable Permitted Assignee, the Grantor and the
Administrative Agent shall execute and deliver a counterpart of the joinder
agreement substantially in the form of Exhibit A hereto (“Joinder Agreement”)
(unless such Lender has elected to remain an Agented Lender and does not intend
to become an Applicable Lender), and each of the parties hereto agrees that upon
such execution and delivery, such Permitted Assignee shall constitute an
Applicable Lender for all purposes under this Security Agreement. Nothing in
this Security Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, the Perfection Parties and their
respective

 

10

--------------------------------------------------------------------------------



 

successors and assigns permitted under the Loan Agreement) any legal or
equitable right, remedy or claim under or by reason of this Security Agreement.

 

(b)                       No Waiver. No failure or delay by any Applicable
Lender in exercising any right or power hereunder or under any other Margin Loan
Documentation shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Applicable Lender hereunder and under any other Margin Loan Documentation
are cumulative and are not exclusive of any rights or remedies that it would
otherwise have. No waiver of any provision of any Margin Loan Documentation or
consent to any departure by the Grantor therefrom shall in any event be
effective unless the same shall be permitted by Sections 9.01 and 9.03 of the
Loan Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
the Grantor in any case shall entitle the Grantor to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of such Applicable Lender to any other or further action in any circumstances
without notice or demand. Without limiting the generality of the foregoing, the
making of an Advance shall not be construed as a waiver of any Event of Default,
regardless of whether any Applicable Lender or any Agented Lender may have had
notice or knowledge of such Event of Default at the time.

 

(c)                        Continuing Agreement; Release of Collateral. This
Security Agreement shall constitute a continuing agreement and shall continue in
effect until the Secured Obligations have been paid in full other than (i) those
not then due and expressly stated to survive termination or (ii) contingent
indemnification obligations for which no claim has been asserted or accrued, at
which time the Collateral shall automatically be released from the Liens created
hereby, and this Security Agreement and all obligations (other than those
expressly stated to survive such termination) of each Applicable Lender and the
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantor. At the request and sole expense of the Grantor following
any such termination, each Applicable Lender shall deliver to the Grantor any
Collateral held by such Applicable Lender hereunder, and execute and deliver to
the Grantor such documents as the Grantor shall reasonably request to evidence
such termination, including notice to any securities intermediary terminating
the applicable Control Agreement. Except as expressly set forth in the Loan
Agreement, including but not limited to Section 2.08(d) of the Loan Agreement,
no Collateral shall be released prior to the payment in full of the Secured
Obligations, other than (i) those not then due and expressly stated to survive
termination or (ii) contingent indemnification obligations for which no claim
has been asserted or accrued. Notwithstanding the foregoing, if at any time, any
payment to an Applicable Lender in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise, the rights and obligations of the parties
hereunder, and the Liens of Applicable Lenders on the Collateral, shall be
automatically reinstated and the Grantor shall promptly deliver any
documentation reasonably requested by any Applicable Lender to evidence such
reinstatement.

 

(d)                       Definitions. Unless the context indicates otherwise,
definitions in the UCC apply to words and phrases in this Security Agreement; if
UCC definitions conflict, Article 8 and/or 9 definitions of the UCC shall apply.

 

(e)                        Notice. Each notice to, or other communication with,
any party hereunder shall be given to such party as provided under Section 9.02
of the Loan Agreement.

 

11

--------------------------------------------------------------------------------



 

(f)                         Modifications. No provision hereof shall be modified
or limited except pursuant to Section 9.01 of the Loan Agreement. The provisions
of this Security Agreement shall not be modified or limited by course of conduct
or usage of trade.

 

(g)                        Financing Statement. The Grantor hereby irrevocably
authorizes each Applicable Lender (or its designee) at any time and from time to
time to file in any jurisdiction any financing or continuation statement and
amendment thereto or any registration of charge, mortgage or otherwise,
containing any information required under the UCC or the Law of any other
applicable jurisdiction (in each case, without the signature of the Grantor to
the extent permitted by applicable Law), necessary or appropriate in the
judgment of such Applicable Lender to perfect or evidence its Security Interest
in and lien on the Collateral credited to such Applicable Lender’s Collateral
Account. The Grantor agrees to provide to each Applicable Lender (or its
designees) any and all information required under the UCC or the Law of any
other applicable jurisdiction for the effective filing of a financing statement
and/or any amendment thereto or any registration of charge, mortgage or
otherwise.

 

(h)                       Counterparts; Integration; Effectiveness. This
Security Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Security Agreement and the other Margin Loan Documentation constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Security Agreement shall
become effective when it shall have been executed by each Applicable Lender and
when each Applicable Lender shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Security Agreement by facsimile or electronic
transmission shall be effective as delivery of an original executed counterpart
of such signature page.

 

(i)                           Severability. Any provision of any Margin Loan
Documentation held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

(j)                          WAIVER OF MARSHALING. THE GRANTOR AND EACH
APPLICABLE LENDER ACKNOWLEDGES AND AGREES THAT IN EXERCISING ANY RIGHTS UNDER OR
WITH RESPECT TO THE COLLATERAL HEREUNDER OR UNDER ANY OTHER SECURITY AGREEMENT:
(A) SUCH APPLICABLE LENDER IS UNDER NO OBLIGATION TO MARSHAL ANY SUCH
COLLATERAL; (B) SUCH APPLICABLE LENDER MAY, IN ITS ABSOLUTE DISCRETION, REALIZE
UPON SUCH COLLATERAL IN ANY ORDER AND IN ANY MANNER IT SO ELECTS; AND (C) SHALL
APPLY THE PROCEEDS OF ANY OR ALL OF SUCH COLLATERAL TO THE SECURED OBLIGATIONS
IN ACCORDANCE WITH SECTION 2.14(C) OF THE LOAN AGREEMENT. THE GRANTOR WAIVES ANY
RIGHT TO REQUIRE THE MARSHALING OF ANY SUCH COLLATERAL.

 

(k)                       Governing Law; Submission to Jurisdiction. This
Security Agreement constitutes “Margin Loan Documentation” entered into in
connection with the Loan Agreement. The

 

12

--------------------------------------------------------------------------------



 

provisions of Section 9.06 of the Loan Agreement shall apply mutatis mutandis to
this Security Agreement as if such provisions were fully set forth herein.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.

 

 

Grantor

 

 

 

CANNAE FUNDING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------



 

 

[·], as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[·], as an Applicable Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------



 

 

[·], as an Applicable Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------



 

Schedule 1

 

UCC Filing Location

 

1.                                     [·]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

JOINDER AGREEMENT

 

Pursuant to this Joinder Agreement (this “Agreement”), each of the undersigned
identified as a “New Applicable Lender” in its acknowledgment signature herein
below ([the][each, a] “New Applicable Lender”) hereby agrees to be bound as an
Applicable Lender under and pursuant to the terms and conditions of that certain
Pledge and Security Agreement, dated as of [·], (the “Security Agreement”), by
and among CANNAE FUNDING, LLC, a Delaware limited liability company (“Grantor”),
[·], as administrative agent for the Lenders (in such capacity as administrative
agent, the “Administrative Agent”), and EACH OF THE APPLICABLE LENDERS SIGNATORY
THERETO OR TO A JOINDER AGREEMENT. The Administrative Agent, on behalf of itself
and each Applicable Lender, and [each][the] New Applicable Lender hereby
agree[s] and acknowledge[s] that such New Applicable Lender shall constitute an
“Applicable Lender” (as such term is used and defined in the Security Agreement)
for all purposes under the Security Agreement.  Capitalized terms used herein
but not defined herein are used with the meanings given them in the Security
Agreement.

 

The Grantor hereby acknowledges, agrees and confirms that (i) it is a party to
the Security Agreement as a “Grantor” (as defined in the Security Agreement),
(ii) the Secured Obligations are and remain secured pursuant to the Security
Agreement, (iii) the New Collateral Account (hereinafter defined) shall
constitute a “Collateral Account” (as such term is used and defined in the
Security Agreement) and Collateral for all purposes under the Security Agreement
and (iv) the Security Agreement is in full force and effect as of the date
hereof and is hereby ratified.

 

[The][Each] Collateral Account of [each][the] New Applicable Lender is
identified in the Control Agreement to which it is a party ([collectively,]
[the][each] “New Collateral Account”). As collateral security for the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, the Grantor hereby pledges and grants to
the New Applicable Lender, as collateral agent for the benefit of the Lenders
and the Agents, a security interest in all of its right, title and interest in
and to the Collateral, including any Collateral in the New Collateral Account
and any Collateral credited thereto or deposited thereto.

 

This Agreement constitutes “Margin Loan Documentation” entered into in
connection with the Loan Agreement. The provisions of Section [9.06] of the Loan
Agreement shall apply mutatis mutandis to this Agreement as if such provisions
were fully set forth herein.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

Agreed to this [          ] day of [          ], 20[     ].

 

 

NEW APPLICABLE LENDER

 

 

 

[Name of New Applicable Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GRANTOR:

 

 

 

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to

 

 

as of the date set forth above:

 

 

 

 

 

 

 

 

[·], as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

CONTROL AGREEMENT

 

[Attached]

 

Exhibit C to Margin Loan Agreement

 

C-1

--------------------------------------------------------------------------------



 

ACCOUNT CONTROL AGREEMENT

 

THIS ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated as of [·], among
Cannae Funding, LLC, a Delaware limited liability company under the laws of
Delaware with an address of [·] (the “Pledgor”), [·] (“Intermediary”) with an
address [·] and [·] as agent for itself, each other Lender, and each Agent
(“Secured Party”), with an address of [·].

 

DEFINITIONS

 

1.                                     “Accounts” shall mean each of the
following Account and any sub-account thereto:

 

(a)                                Account with account number [·] established
and maintained by Intermediary hereunder in the name of [·], identifying [·] as
pledgee of [·] (as the same may be redesignated, renumbered or otherwise
modified) (the “Collateral Account”) to hold Collateral. For purposes of the
UCC, such Account shall be deemed to be a “securities account” (within the
meaning of Section 8-501(a) of the UCC), and for purposes of the Hague
Convention (as hereinafter defined), such Collateral Account shall be deemed to
be a “securities account” (within the meaning of Article 1(1)(b) of the Hague
Convention); and

 

Pledgor shall be the entitlement holder with respect to each Account.

 

2.                                     “Authorized Person” shall be any person,
whether or not an officer or employee of Secured Party, duly authorized by
Secured Party to give Written Instructions on behalf of Secured Party, each such
person to be designated in Schedule 1 attached hereto (as it may be updated from
time to time), which shall contain a specimen signature of such person (unless
such person is a signatory hereto).

 

3.                                     “Collateral” for purposes of this
Agreement shall mean all cash, securities, securities entitlements, financial
assets, investment property and other assets held in or credited to any Account
from time to time, and the proceeds thereof.

 

4.                                     “Hague Convention” means the Convention
on the Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary, dated July 5, 2006, as signed by the United States on such date,
which came into legal force and effect on April 1, 2017.

 

5.                                     “Issuer Agreement” means those agreements
set forth in the definition of “Issuer Agreement” (as such term is defined in
the Loan Agreement) to which Secured Party is a party.

 

6.                                     “Loan Agreement” shall mean the Margin
Loan Agreement, dated as of November 7, 2018, among the Pledgor, as borrower,
Credit Suisse AG, Cayman Islands Branch, as administrative agent, Credit Suisse
Securities (USA) LLC, as calculation agent, and the lenders from time to time a
party thereto, as the same may be amended from time to time.

 

7.                                     “Release Conditions” shall mean that
(i) all Obligations owed to Secured Party, each Agent and any other Lender have
been paid in full (other than (A) those not then due and expressly stated to
survive termination or (B) contingent indemnification obligations for which no
claim has been asserted or accrued), (ii) the Commitments of Secured Party, each
Agent and any other Lender have been terminated in full and (iii) any shares of
the Issuer being released have been, or upon transfer will be, re-legended in
accordance with the applicable Issuer Agreement (if required by the Issuer).

 

--------------------------------------------------------------------------------



 

8.                                     “Security Agreement” shall mean the
Pledge and Security Agreement, dated as of November 7, 2018, among Cannae
Funding, LLC, as grantor, Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders, and each Applicable Lender (as defined
therein) party thereto.

 

9.                                     “UCC” shall mean the Uniform Commercial
Code as in effect in the State of New York.

 

10.                              “Written Instructions” shall mean instructions
in writing by an Authorized Person received by Intermediary via letter,
facsimile transmission, or other method or system specified by Intermediary as
available for use in connection with this Agreement.

 

The terms “entitlement holder”, “entitlement order”, “financial asset”,
“investment property”, “proceeds”, “security”, “security entitlement” and
“securities intermediary” shall have the meanings set forth in Articles 8 and 9
of the UCC and “customer” shall have the meaning set forth in Section 4-104 of
the UCC..

 

Any capitalized term used but not defined herein shall have the meaning given to
such term in the Loan Agreement or the Security Agreement (collectively, the
“Loan Documents”), as the context shall require.

 

Pledgor, Intermediary and Secured Party are entering into this Agreement to
provide for the control of the Accounts and the Collateral and to perfect the
security interest of Secured Party for the benefit of itself, each other Lender
and each Agent in the Account and the Collateral.

 

Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:

 

1.                                     Appointment of Intermediary.  The Pledgor
and Secured Party hereby appoint [·] as Intermediary in accordance with the
terms and conditions set forth herein, and Intermediary hereby accepts such
appointment.

 

2.                                     Security Interest.  The parties
acknowledge that, to secure the prompt and complete payment, performance and
observance of all of the Obligations owed to Secured Party, each other Lender
and the Agents, the Pledgor has granted to Secured Party, for its benefit and
the benefit of (x) any other Lender, and (y) any Agent, pursuant to the Security
Agreement, a security interest in all of its right, title and interest in the
Collateral.

 

3.                                     The Accounts

 

(a)                                Intermediary hereby represents and warrants
to, and agrees with, Secured Party and the Pledgor that (i) the Accounts have
been established in the name of the Pledgor, identifying Secured Party as
pledgee of the Pledgor, (ii) Intermediary will maintain appropriate records
identifying the Collateral in the Accounts as pledged by the Pledgor to Secured
Party, (iii) to the best of Intermediary’s knowledge, except for the claims and
interest of Secured Party and Pledgor in the Accounts (subject to any claim in
favor of Intermediary permitted under Section 6), Intermediary does not know of
any claim to or interest in the Accounts and (iv) Intermediary will credit to
the relevant Account all proceeds received by it with respect to the Collateral
held in any such Account. The Pledgor and Intermediary agree that they will not
terminate the Accounts prior to termination of this Agreement without the prior
written consent of Secured Party. All parties agree that Account number [·]
together with all sub-accounts thereof is a “securities account” within the
meaning of Article 8 of the UCC and that all property, including cash, held by
Intermediary in the Accounts shall be treated as

 

--------------------------------------------------------------------------------



 

“financial assets” within the meaning of Article 8 of the UCC. Intermediary
confirms and agrees that (x) it is a “securities intermediary” within the
meaning of Article 8 of the UCC and acting in such capacity with respect to each
Account and all Collateral credited thereto and (y) for purposes of Article 8 of
the UCC, the State of New York is Intermediary’s jurisdiction. Intermediary
further represents and warrants that it has a qualifying office in the United
States at which it effects or monitors entries to securities accounts or
administers payments or corporate actions relating to securities held with
Intermediary. Intermediary makes no representation or warranty, and shall have
no responsibility or liability, with respect to the effectiveness of the
Security Agreement or this Agreement in granting or perfecting Secured Party’s
security interest in the Collateral.

 

(b)                                All securities or other property underlying
any financial assets credited to each Account shall be registered in the name of
Intermediary (or a nominee), indorsed to Intermediary or in blank or credited to
another securities account maintained in the name of Intermediary, and in no
case shall any financial asset credited to any Account be registered in the name
of the Pledgor, payable to the order of the Pledgor or specially indorsed to the
Pledgor except to the extent the foregoing have been specially indorsed to
Intermediary or in blank.

 

4.                                     Deposit into the Accounts.  The Pledgor,
on or prior to the Closing Date (as defined in the Loan Agreement), shall have
caused the initial Collateral to be deposited in the Collateral Account, which
initial Collateral, together with any additional Collateral deposited in the
Accounts, (i) shall be allocated among the Accounts in accordance with Written
Instructions delivered to Intermediary by the Pledgor (for which purpose the
Pledgor will be deemed to represent and warrant for the benefit of Intermediary
and Secured Party that such allocation and deposit are being made in accordance
with all applicable requirements of the Loan Agreement) and (ii) from time to
time following the date hereof, shall be held by Intermediary upon the terms and
conditions hereinafter set forth. Any cash maintained in the Accounts will bear
interest at a rate agreed between the Pledgor and Intermediary from time to
time. Intermediary shall have no duty to solicit the Collateral. The Pledgor or
Secured Party shall notify Intermediary in writing at or prior to the time when
Collateral is sent to Intermediary pursuant to this Agreement. Intermediary
shall have no liability for Collateral, or interest thereon, sent to it that
remains unclaimed and/or is returned if such written notification is not given.

 

5.                                     Distribution of Collateral.  Intermediary
shall hold the Collateral in its possession until instructed hereunder to
deliver the Collateral or any specified portion thereof in accordance with a
Written Instruction signed by an Authorized Person of Secured Party pursuant to
Section 7 or 15 hereof.

 

6.                                     Priority of Lien.  Intermediary hereby
acknowledges the security interest granted to Secured Party (on behalf of
itself, any Agent and any other Lender) by the Pledgor. Intermediary hereby
waives and releases all liens, encumbrances, claims and rights of setoff it may
have against the Accounts or any financial asset carried in, or credited to, the
Accounts or any credit balance in the Accounts and agrees that, except for
payment of its customary fees and charges relating to the Accounts in an
aggregate amount not to exceed $100,000, it shall not assert any such lien,
encumbrance, claim or right against the Accounts or any financial asset carried
in the Accounts or any credit balance in the Accounts. Intermediary (i) shall
not enter into any agreement with any third party that (x) provides that
Intermediary shall comply with entitlement orders concerning the Accounts
originated by such third party or (y) purports to limit or condition the
obligation of Intermediary to comply with Written Instructions, including
entitlement orders, originated by Secured Party hereunder without the prior
written consent of the Pledgor, and (ii) represents and warrants to Secured
Party that it has made no agreement of the type set forth in clause (i). For the
avoidance of doubt, Intermediary’s security interest in and lien on the Accounts
and the Collateral set forth in this

 

--------------------------------------------------------------------------------



 

Section 6 shall not secure any amounts owed by the Pledgor to Intermediary
pursuant to any other agreement between the Pledgor and Intermediary.

 

7.                                     Control.  Secured Party and the Pledgor
hereby intend that this Agreement establish “control” by Secured Party of the
Accounts and the Collateral for purposes of perfecting Secured Party’s security
interest in the Accounts and the Collateral (on behalf of itself, any Agent and
any other Lender) pursuant to Articles 8 and 9 of the UCC, and Intermediary
hereby acknowledges that it has been advised of the Pledgor’s grant to Secured
Party of a security interest in each Account and the Collateral. Intermediary
shall comply at all times with entitlement orders and instructions originated by
Secured Party concerning the Accounts or any financial assets credited to the
Accounts without further consent by the Pledgor. Secured Party shall at all
times have sole and exclusive control of the Accounts and the Collateral held
therein. Unless an Event of Default has occurred and is continuing, Secured
Party hereby covenants, for the benefit of the Pledgor, that Secured Party will
not originate entitlement orders or instructions concerning the Accounts or the
Collateral, except in accordance with the Loan Documents. The foregoing covenant
is for the benefit of the Pledgor only and will not be deemed to constitute a
limitation on Secured Party’s right, as between Intermediary and Secured Party,
to originate entitlement orders or instructions with respect to the Accounts,
any financial assets credited to the Accounts and the Collateral or on
Intermediary’s obligation to comply with those entitlement orders or
instructions.

 

For the avoidance of doubt, Intermediary shall at all times, without inquiry,
comply with Written Instructions (including entitlement orders) solely from
Secured Party with respect to the Accounts and any financial assets credited to
the Accounts.

 

Intermediary shall transfer Collateral from the Accounts only in accordance with
the provisions of this Section 7 and as provided in Section 15.

 

Upon request by Secured Party from time to time, Intermediary will establish,
and transfer specified portions of Collateral to, sub-accounts within the
Accounts.

 

8.                                     Statements and Notices. Intermediary
shall send copies of all monthly statements concerning the Accounts within five
(5) business days of the end of each month and advices of transactions affecting
the Accounts promptly following the occurrence of such transactions, in each
case, to the Pledgor and Secured Party at the addresses set forth in the heading
of this Agreement. Upon receipt of written notice of any lien, encumbrance or
adverse claim against the Accounts or in any financial asset carried
therein, Intermediary shall make reasonable efforts to promptly notify Secured
Party and the Pledgor thereof. In addition, Intermediary shall provide to the
persons indicated on Schedule 2 hereto (as updated from time to time by Secured
Party) the ability to view the types and amounts of Collateral held in or
credited to the Accounts, pursuant to Intermediary’s online platform.

 

9.                                     Limited Responsibility of Intermediary. 
Intermediary shall have no responsibility or liability to the Pledgor for
complying with entitlement orders or instructions concerning the Accounts
originated by Secured Party. Intermediary shall have no responsibility or
liability to Secured Party with respect to the value of the Accounts (except on
account of any breach of this Agreement by Intermediary) or any asset held
therein. Intermediary shall have no duty to investigate or make any
determination as to whether a default exists under any agreement between the
Pledgor and Secured Party.

 

10.                              Indemnification of Intermediary.  The Pledgor
hereby agrees to indemnify, defend and hold harmless Intermediary, its
directors, officers, agents and employees against any and all claims, causes of
action, liabilities, lawsuits, demands and damages, including, without
limitation, any and all court costs and reasonable attorneys’ fees, in any way
related to or arising out of or in connection

 

--------------------------------------------------------------------------------



 

with this Agreement or any action taken or not taken pursuant hereto, except to
the extent resulting from Secured Party’s or Intermediary’s gross negligence,
willful misconduct or breach of this Agreement. This indemnity shall be a
continuing obligation of the Pledgor and its successors and assigns,
notwithstanding the earlier of resignation of Intermediary or termination of
this Agreement.  In no event shall the Pledgor be liable for any indirect,
consequential, punitive or special damages, regardless of the form of action and
whether or not any such damages were foreseeable or contemplated.

 

Secured Party hereby agrees to indemnify and hold Intermediary harmless from and
against any and all any costs, expenses, damages, liabilities or claims,
including attorneys’ fees, sustained or incurred by or asserted against
Intermediary by reason of or as a result of any Written Instructions (including
entitlement orders) originated by Secured Party (except Written Instructions
requested by the Pledgor) with respect to the Accounts and the Collateral;
provided that Secured Party shall not indemnify Intermediary for those losses
arising out of the Pledgor’s or Intermediary’s gross negligence, willful
misconduct or breach of this Agreement. This indemnity shall be a continuing
obligation of Secured Party and its successors and assigns, notwithstanding the
earlier of resignation of Intermediary or termination of this Agreement.

 

11.                              Compensation of Intermediary.  Intermediary
shall be entitled to payment from the Pledgor for customary fees and expenses
for all services rendered by it hereunder as separately agreed to in writing
between the Pledgor and Intermediary (as such fees may be adjusted from time to
time). Annual fees are due annually in advance for each year or any part
thereof. The Pledgor shall reimburse Intermediary on demand for all loss,
liability, damage, disbursements, advances or reasonable expenses paid or
incurred by it in the administration of its duties hereunder, including, but not
limited to, all outside counsel, advisors’ and agents’ fees and disbursements
and all taxes or other governmental charges relating to the Collateral incurred
in connection herewith. At all times, Intermediary will have a right of set off
and first lien on the funds in the Collateral for payment of customary fees and
expenses and all such loss, liability, damage or expenses, in an aggregate
amount not to exceed $100,000. Such compensation and expenses may, at the
election of Intermediary, be paid from any Collateral that would otherwise be
released to the Pledgor to the extent not otherwise paid within thirty (30) days
after an invoice has been rendered to the Pledgor. The obligations contained in
this Section 11 shall survive the termination of this Agreement and the
resignation or removal of Intermediary.

 

12.                              Resignation of Intermediary.  Intermediary may
resign and be discharged from its duties hereunder at any time by giving thirty
(30) calendar days’ prior written notice of such resignation to the Pledgor and
Secured Party. The Pledgor and Secured Party may jointly remove Intermediary at
any time by giving thirty (30) calendar days’ prior written notice to
Intermediary. Upon such notice, a successor intermediary shall be appointed by
the Pledgor and Secured Party, and Secured Party shall provide written notice of
such to the resigning or removed Intermediary. Such successor intermediary shall
become Intermediary hereunder upon the resignation or removal date specified in
such notice. If the Pledgor and Secured Party are unable to agree upon a
successor intermediary within thirty (30) days after notice of such resignation,
Intermediary may apply to a court of competent jurisdiction for the appointment
of a successor intermediary or for other appropriate relief. The costs and
expenses (including its reasonable attorneys’ fees and expenses) incurred by
Intermediary in connection with such proceeding shall be paid by the Pledgor.
Upon receipt of the identity of the successor intermediary and such successor
intermediary agreeing to act as Intermediary hereunder and to comply with this
Agreement, Intermediary shall deliver the Collateral then held hereunder to the
successor intermediary; provided that Intermediary may condition such delivery
on the payment of any accrued fees, costs and expenses or other obligations
(other than contingent indemnification obligations for which no claim has been
asserted or accrued)

 

--------------------------------------------------------------------------------



 

owed to Intermediary hereunder. Upon its resignation and delivery of the
Collateral as set forth in this Section 12, Intermediary shall be discharged of
and from any and all further obligations arising in connection with the
Collateral or this Agreement.

 

13.                              Intermediary.

 

(a)                                The duties, responsibilities and obligations
of Intermediary shall be limited to those expressly set forth herein, and no
duties, responsibilities or obligations shall be inferred or implied against
Intermediary. Intermediary shall not be subject to, nor required to comply with,
any other agreement to which the Pledgor or Secured Party is a party, even
though reference thereto may be made herein, or to comply with any direction or
instruction (other than those contained herein or delivered in accordance with
this Agreement) from the Pledgor or Secured Party or an entity acting on its
behalf. Intermediary shall not be required to expend or risk any of its own
funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties hereunder.

 

(b)                                If at any time Intermediary is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects the Collateral
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the transfer of the
Collateral), Intermediary is authorized to, in good faith, comply therewith in
any manner it (in its reasonable determination) or legal counsel of its own
choosing deems appropriate; and if Intermediary complies with any such judicial
or administrative order, judgment, decree, writ or other form of judicial or
administrative process, Intermediary shall not be liable to any of the parties
hereto or to any other person or entity even though such order, judgment,
decree, writ or process may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect.

 

(c)                                 Intermediary shall not be liable for any
action taken or omitted or for any loss or injury resulting from its actions or
its performance or lack of performance of its duties hereunder in the absence of
gross negligence, willful misconduct or breach of this Agreement on its part. In
no event shall Intermediary be liable (i) for acting in accordance with or
conclusively relying upon any instruction, notice, demand, certificate or
document from Secured Party, (ii) for any indirect, consequential, punitive or
special damages, regardless of the form of action and whether or not any such
damages were foreseeable or contemplated, (iii) for the acts or omissions of its
nominees, correspondents, designees, agents, subagents or subcustodians or
(iv) for an amount in excess of the value of the Collateral, but only to the
extent of direct money damages.

 

(d)                                If any fees, expenses or costs incurred by,
or any obligations owed to, Intermediary or its counsel hereunder are not
promptly paid when due, Intermediary may reimburse itself therefor from the
Collateral consisting of cash (in an aggregate amount not to exceed $100,000)
for such purpose. In addition, Intermediary may in its sole discretion withhold
from any distribution of Collateral that would otherwise be released to Pledgor
an amount it believes would, upon sale or liquidation, produce proceeds equal to
any unpaid amounts to which Intermediary is entitled to hereunder.

 

(e)                                 As security for the due and punctual
performance of any and all of the Pledgor’s obligations to Intermediary
hereunder, now or hereafter arising, in an aggregate amount not to exceed
$100,000, the Pledgor hereby pledges, assigns and grants to Intermediary a
continuing security interest in, and a lien on, the Collateral and all
distributions thereon or additions thereto. The security interest of
Intermediary shall at all times be valid, perfected and

 

--------------------------------------------------------------------------------



 

enforceable by Intermediary against the Pledgor and all third parties in
accordance with the terms of this Agreement.

 

(f)                                  Intermediary may consult with legal counsel
of its own choosing, at the reasonable expense of the Pledgor, as to any matter
relating to this Agreement, and Intermediary shall not incur any liability in
acting in good faith in accordance with any advice from such counsel.

 

(g)                                 Intermediary shall not incur any liability
for not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of Intermediary
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility); provided that Intermediary shall (i) use commercially
reasonable efforts to resume performance as promptly as practicable thereafter
and (ii) promptly provide written notice to the Pledgor and Secured Party if it
is not able to perform any act or fulfill any duty, obligation or responsibility
hereunder by reason of such occurrence.

 

(h)                                Intermediary shall be entitled to
conclusively rely upon any order, judgment, certification, demand, notice,
instrument or other writing delivered to it hereunder (subject to
Section 13(l) below) without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. Intermediary may act in conclusive reliance upon any instrument
or signature believed by it to be genuine (subject to Section 13(l) below) and
may assume that any person purporting to give receipt or advice to make any
statement or execute any document in connection with the provisions hereof has
been duly authorized to do so.

 

(i)                                    Intermediary shall not be responsible in
any respect for the form, execution, validity, value or genuineness of documents
or securities deposited hereunder, or for any description therein, or for the
identity, authority or rights of persons executing or delivering or purporting
to execute or deliver any such document, security or endorsement. Intermediary
shall not be called upon to advise any party as to the wisdom in selling or
retaining or taking or refraining from any action with respect to any securities
or other property deposited hereunder.

 

(j)                                   Intermediary shall not be under any duty
to give the Collateral held by it hereunder any greater degree of care than it
gives its own similar property and shall not be required to invest any funds
held hereunder. Uninvested funds held hereunder shall not earn or accrue
interest.

 

(k)                                When Intermediary acts on any information,
instructions, communications, (including, but not limited to, communications
with respect to the delivery of securities or the wire transfer of funds) sent
by facsimile, email or other form of electronic or data
transmission, Intermediary, absent gross negligence, willful misconduct, bad
faith or a breach of this Agreement on its part, shall not be responsible or
liable in the event such communication is not an authorized or authentic
communication of Secured Party or is not in the form Secured Party sent or
intended to send (whether due to fraud, distortion or otherwise). The party that
sent such communication shall indemnify Intermediary against any loss,
liability, claim or expense (including legal fees and expenses) it may incur
with its acting in accordance with any such communication.

 

--------------------------------------------------------------------------------



 

(l)                                    Intermediary shall at all times solely
comply with the instructions or entitlement orders of Secured Party.

 

(m)                            Intermediary does not have any interest in the
Collateral deposited hereunder but is serving as securities intermediary and
having only possession thereof. The Pledgor shall pay or reimburse Intermediary
upon request for any transfer taxes or other taxes relating to the Collateral
incurred in connection herewith and shall indemnify and hold harmless
Intermediary from any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from the Accounts shall be subject to withholding
regulations then in force with respect to United States taxes. The Pledgor and
Secured Party will provide Intermediary with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that Intermediary shall only be responsible for
income reporting with respect to income earned on the Collateral and will not be
responsible for any other reporting. For all applicable tax reporting and
accounting purposes, all dividends, interest, distributions, gains and other
income with respect to the Accounts shall be reported in the name of the
Pledgor. This Section 13(m) shall survive notwithstanding any termination of
this Agreement or the resignation or removal of Intermediary.

 

(n)                                For purposes of sending and receiving
instructions or directions hereunder, all such instructions or directions shall
be, and Intermediary may conclusively rely upon such instructions or directions,
delivered and executed by an Authorized Person of the Pledgor or Secured Party.

 

14.                              Termination.

 

(a)                                The rights and powers granted herein to
Secured Party have been granted in order to perfect its security interest in the
Accounts and the Collateral, are powers coupled with an interest and shall not
be affected by the lapse of time.

 

(b)                                In the event of prepayment of all of Secured
Party’s Advances, under Section 2.08(a) of the Loan Agreement, in respect of
which all Obligations owed to such Secured Party have been paid in full (other
than (A) those not then due and expressly stated to survive termination or
(B) contingent indemnification obligations for which no claim has been asserted
or accrued), as soon as reasonably practicable after such prepayment Secured
Party shall, to the extent there is Collateral remaining in any of the Accounts
on the date Secured Party is prepaid, either (i) cause its rights under this
Agreement to be assigned to another Lender specified by the Administrative Agent
or (ii) instruct Intermediary to deposit all Collateral from the Accounts into
such other Collateral Account(s) specified by the Administrative Agent.

 

(c)                                 In connection with any assignment by Secured
Party of all of its Advances under the Margin Loan Documentation, as soon as
reasonably practical after such assignee has entered into a Control Agreement
and entered into a Joinder Agreement (as defined in the Security Agreement),
Secured Party shall instruct Intermediary to deposit all Collateral from the
Accounts into the New Collateral Account (as such term is defined in the Joinder
Agreement) and upon such transfer this Agreement will terminate.

 

(d)                                This Agreement shall continue in effect until
the earliest of (i) as to Intermediary, Intermediary’s resignation or removal
and delivery of the Collateral to a successor intermediary that agrees to act as
Intermediary hereunder and comply with this Agreement, in accordance with
Section 12, (ii) any termination following the withdrawal of all

 

--------------------------------------------------------------------------------



 

Collateral from the Accounts pursuant to Section 15(b) below, (iii) Secured
Party having notified Intermediary in writing that this Agreement is to be
terminated, (iv) the transfer of all Collateral from the Accounts as provided in
clause (b)(ii) or (c) above.

 

15.                              Withdrawal of Collateral by Pledgor.

 

(a)                                For the avoidance of doubt, Intermediary
shall not release any Collateral upon a request from the Pledgor and shall act
solely upon the Written Instructions of Secured Party at all times, and
Section 15(b) and (c) shall not in any way affect the obligation of Intermediary
to comply with other instructions or entitlement orders originated by Secured
Party.

 

(b)                                The Pledgor may, following satisfaction of
the Release Conditions, provide written notice to Secured Party that the Pledgor
is entitled to return of all of the Collateral held in any Account. If the
Release Conditions have been met and the Pledgor so requests, then Secured Party
agrees, vis a vis the Pledgor, to deliver Written Instructions to Intermediary
to transfer the Collateral as requested in writing by the Pledgor, and
Intermediary shall comply with such Written Instructions.  Secured Party agrees,
solely for the benefit of the Pledgor, that it will deliver such Written
Instructions promptly following satisfaction of the Release Conditions and a
request from the Pledgor therefor. For the avoidance of doubt, Intermediary
shall have no duty to determine whether the Release Conditions have been
satisfied. This Agreement shall terminate upon Intermediary’s delivery of all of
the Collateral held in the Accounts to the Pledgor in accordance with the terms
of this Section 15(b).

 

(c)                                 Notwithstanding any provision of this
Agreement to the contrary, but subject to Section 15(a) above, the Pledgor may,
following satisfaction of the conditions set forth in Section 2.08(d) of the
Loan Agreement, provide written notice to Secured Party that the Pledgor is
entitled to release of the specified portion of the Collateral held in the
Accounts to the extent permitted under Section 2.08(d) of the Loan Agreement. If
(x) Administrative Agent has notified Secured Party that it is reasonably
satisfied that the conditions for such release under the applicable clause of
Section 2.08(d) of the Loan Agreement have been met and (y) in the case of any
release of shares of the Issuer, such shares have been, or upon transfer will
be, re-legended in accordance with the Issuer Agreement (if required by the
Issuer), then Secured Party agrees, solely for the benefit of the Pledgor, to
promptly deliver Written Instructions to Intermediary to effect such release as
requested by the Pledgor, and Intermediary shall, without inquiry and in
reliance on such Written Instructions, transfer such specified portion of
Collateral pursuant to such Written Instructions of Secured Party. For the
avoidance of doubt, Intermediary shall have no duty to determine whether the
relevant conditions to release set forth in the Loan Agreement have been
satisfied.

 

16.                              Representations.  Each party hereto represents
and warrants that (i) it has the power to execute this Agreement, to deliver
this Agreement and to perform its obligations under this Agreement and has taken
all necessary action to authorize such execution, delivery and performance and
(ii) its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

17.                              Ambiguity. In the event of any ambiguity or
uncertainty hereunder or in any Written Instructions, Intermediary may request
clarification thereof and refrain from taking any action other than to retain
possession of the Collateral, unless and until Intermediary receives new or
revised Written

 

--------------------------------------------------------------------------------



 

Instructions which eliminate such ambiguity or uncertainty; provided that
nothing in this sentence shall affect the rights or obligations of Secured Party
and Intermediary under Section 7 of this Agreement.

 

18.                              Entire Agreement.  This Agreement, any
schedules hereto and the instructions and notices required or permitted to be
executed and delivered hereunder set forth the entire agreement of the parties
with respect to the subject matter hereof.

 

19.                              Amendments.  No amendment, modification or
(except as otherwise specified in Section 15(b) above) termination of this
Agreement, nor any assignment of any rights hereunder, shall be binding on any
party hereto unless it is in writing and is signed by each of the parties
hereto, and any attempt to so amend, modify, terminate or assign except pursuant
to such a writing shall be null and void. No waiver of any rights hereunder
shall be binding on any party hereto unless such waiver is in writing and signed
by the party against whom enforcement is sought.

 

20.                              Severability.  If any term or provision set
forth in this Agreement shall be invalid or unenforceable, the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.

 

21.                              Successors.  The terms of this Agreement shall
be binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.

 

22.                              Notices.  Any notice, request or other
communication required or permitted to be given under this Agreement shall be in
writing and signed by an authorized person and shall be deemed to have been
properly given (i) when delivered in person, (ii) when sent by telecopy or other
electronic means as approved in advance by Intermediary and electronic
confirmation of error free receipt is received or (iii) upon receipt of notice
sent by certified or registered mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth next to such parties’ name at
the heading of this Agreement. Any party may change its address for notices in
the manner set forth above.

 

23.                              Counterparts.  This Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts. Delivery of an executed counterpart of this
Agreement by facsimile shall be effective as delivery of an original executed
counterpart of this Agreement.

 

24.                              Governing Law; Jurisdiction; Waiver of
Immunity; Jury Trial Waiver.  This Agreement and the Accounts shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof to the extent inconsistent with
such choice of New York law. As permitted by Article 4 of the Hague Convention,
the parties hereto agree that the law of the State of New York shall govern the
Collateral Account and all issues specified in Article 2(1) of the Hague
Convention. Notwithstanding anything to the contrary contained in any other
agreements between Secured Party, Intermediary and/or the Pledgor governing the
Collateral Account (collectively, the “Account Agreements”), each such Account
Agreement is hereby amended to provide that the law applicable to all of the
issues specified in Article 2(1) of the Hague Convention shall be the law of the
State of New York. Further, each party hereto covenants and agrees that it will
not enter into any amendment to any Account Agreement that amends, modifies or
in any way alters the provisions in this Section 24 or otherwise take any action
with respect to any Account Agreement that would or would reasonably be expected
to result in any law, other than the laws of the State of New York, governing
any of the issues specified in Article 2(1) of the Hague Convention. The State
of New York shall be deemed to be Intermediary’s

 

--------------------------------------------------------------------------------



 

jurisdiction. Secured Party, the Pledgor and Intermediary hereby consent to the
jurisdiction of a state or federal court situated in New York County, New York
in connection with any dispute arising hereunder. To the extent that in any
jurisdiction any party hereto may now or hereafter be entitled to claim, for
itself or its assets, immunity from suit, execution, attachment (before or after
judgment) or other legal process, such party irrevocably agrees not to claim,
and hereby waives, such immunity. Secured Party, the Pledgor and Intermediary
each hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement.

 

25.                              USA PATRIOT Act Section 326 Customer
Identification Program.  The Pledgor acknowledges that in order to help the
United States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act), all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The Pledgor agrees
that it will provide to Intermediary such information as it may request, from
time to time, in order for Intermediary to satisfy the requirements of the USA
PATRIOT Act, including but not limited to the name, address, tax identification
number and other information that will allow it to identify the individual or
entity who is establishing the relationship or opening the account and may also
ask for formation documents such as articles of incorporation or other
identifying documents to be provided.

 

26.                              Conflict.  In the case of a conflict between
this Agreement and any custody or account agreement between the Pledgor and
Intermediary, this Agreement shall prevail. As between the Pledgor and Secured
Party, in the case of any conflict between this Agreement and any Margin Loan
Documentation, the relevant Margin Loan Documentation shall prevail.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

[·], as Secured Party

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Account Control Agreement]

 

--------------------------------------------------------------------------------



 

 

Cannae Funding, LLC as Pledgor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Account Control Agreement]

 

--------------------------------------------------------------------------------



 

 

[·],

 

as Intermediary

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Schedule I

 

--------------------------------------------------------------------------------



 

Authorized Persons

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2

 

--------------------------------------------------------------------------------



 

Authorized Persons for Online Access

 

Name

 

Company Name

 

Email Address

 

Telephone Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Margin Loan Agreement, dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Advance(s) in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower, and (2) the
undersigned shall have at all times furnished Borrower with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

Exhibit D-1 to Margin Loan Agreement

 

D-1

--------------------------------------------------------------------------------



 

EXHIBIT D-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Margin Loan Agreement, dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished Lender with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Lender in writing, and (2) the
undersigned shall have at all times furnished Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

Exhibit D-2 to Margin Loan Agreement

 

D-2

--------------------------------------------------------------------------------



 

EXHIBIT D-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Margin Loan Agreement, dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Lender and (2) the undersigned shall have at all times
furnished Lender with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two (2) calendar years preceding such payments.

 

Exhibit D-3 to Margin Loan Agreement

 

D-3

--------------------------------------------------------------------------------



 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

D-4

--------------------------------------------------------------------------------



 

EXHIBIT D-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non. U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Margin Loan Agreement, dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Advance(s) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s), (iii) with
respect to the extension of credit pursuant to this Agreement or any other
Margin Loan Documentation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower, and (2) the undersigned shall have at all times
furnished Borrower with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two (2) calendar years preceding such payments.

 

Exhibit D-4 to Margin Loan Agreement

 

D-5

--------------------------------------------------------------------------------



 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[ ]

 

D-6

--------------------------------------------------------------------------------



 

EXHIBIT E
FORM OF GUARANTEE AGREEMENT

 

[Attached]

 

Exhibit E to Margin Loan Agreement

 

E-1

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

GUARANTY

 

dated as of November 7, 2018

 

Section 1.01.                          Guaranty.

 

(a)                                 Subject to the terms and conditions hereof,
including but not limited to Section 1.08 below, Cannae Holdings, Inc. (the
“Guarantor”) hereby, absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether by acceleration, demand or otherwise, of all
present and future obligations payable by Cannae Funding, LLC (the “Obligor”) to
the Administrative Agent, for the benefit of the Lenders on a Pro Rata Basis
(the “Beneficiary”), under the terms of that certain margin loan agreement,
dated as of November 7, 2018 (the “Loan Agreement”), between the Obligor, Credit
Suisse AG, Cayman Islands Branch, as administrative agent, Credit Suisse
Securities (USA) LLC, as calculation agent, and the lenders form time to time
party thereto and the Security Agreement provided that such obligations become
due and payable prior to the Guarantee Termination Date (such obligations, the
“Guaranteed Obligations”).  For the avoidance of doubt, amounts that may be
paid-in-kind shall not be deemed due and payable until they are required to be
paid in cash. Without limiting the generality of the foregoing, the liability of
the Guarantor shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be payable by the Obligor to the Beneficiary under or in
respect of the Margin Loan Documentation giving rise to such Guaranteed
Obligations (collectively, the “Guaranteed Documents”) but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Obligor.  This Guaranty is a
guaranty of payment and not of collection.

 

(b)                                 Each of the Guarantor, and by its acceptance
of this Guaranty, the Beneficiary, hereby confirm that it is the intention that
this Guaranty and the Guaranteed Obligations of the Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of the Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Guaranteed Obligations of the Guarantor hereunder.  To
effectuate the foregoing intention, the Beneficiary and the Guarantor hereby
irrevocably agree that the Guaranteed Obligations of the Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of the Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance under the Debtor Relief Laws or any
comparable provision of applicable Law.

 

Section 1.02.                          Guaranty Absolute.  The Guarantor
guarantees that its Guaranteed Obligations will be paid in accordance with the
terms of the Guaranteed Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Beneficiary with respect thereto.  The Obligations of the
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of the Obligor under or in respect of the
Guaranteed Documents, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Obligor or whether the Obligor is
joined in any such action or actions.  The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional, and the Guarantor
hereby irrevocably waives any defenses (other than payment in full of the
Guaranteed Obligations) it may now have or hereafter acquire in any way relating
to any or all of the following:

 

--------------------------------------------------------------------------------



 

(a)                                 any lack of validity or enforceability of
any Guaranteed Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of its Guaranteed Obligations or
any other Obligations of the Obligor under or in respect of the Guaranteed
Documents, or any other amendment or waiver of or any consent to departure from
any Guaranteed Document, including, without limitation, any increase in its
Guaranteed Obligations resulting from the extension of additional credit to the
Obligor;

 

(c)                                  any taking, exchange, release or
non-perfection of the Collateral or any other collateral, or any taking, release
or amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of its Guaranteed Obligations;

 

(d)                                 any manner of application of Collateral or
any other collateral, or proceeds thereof, to all or any of its Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of its Guaranteed Obligations or any other
assets of the Obligor;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Obligor, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Obligor or
the Guarantor, or its assets or any resulting discharge of any obligation of the
Obligor or the Guarantor contained in the Guaranteed Documents;

 

(f)                                   any failure of the Beneficiary to disclose
to the Guarantor any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Obligor
now or hereafter known to the Beneficiary (the Guarantor waiving any duty on the
part of the Beneficiary to disclose such information);

 

(g)                                  the failure of any other Person to execute
or deliver any other guaranty or agreement or the release or reduction of
liability of any other guarantor or surety with respect to its Guaranteed
Obligations; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by the Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Obligor or any other
guarantor or surety other than satisfaction in full of the Obligations.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of the Guarantor’s Guaranteed Obligations is
rescinded or must otherwise be returned by the Beneficiary or any other Person
upon the insolvency, bankruptcy or reorganization of the Obligor or the
Guarantor, all as though such payment had not been made.

 

Section 1.03.                          Waiver and Acknowledgments.

 

(a)                                 The Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of its Guaranteed
Obligations and this Guaranty (other than any demand, presentment or notice
expressly required by the Guaranteed Documents) and any requirement that the
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Obligor or any other
Person or any Collateral.

 

2

--------------------------------------------------------------------------------



 

(b)                                 The Guarantor hereby acknowledges that this
Guaranty is continuing in nature and applies to all of its Guaranteed
Obligations, whether existing now or in the future.

 

(c)                                  The Guarantor hereby unconditionally and
irrevocably waives any defense arising by reason of any claim or defense based
upon an election of remedies by the Beneficiary that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against the Obligor, any other guarantor or
any other Person or any Collateral and any defense based on any right of set-off
or counterclaim against or in respect of any Obligations of the Guarantor under
this Guaranty; provided that the Guarantor shall be entitled to exercise or
assert, as the case may be, any right, claim or defense that is available to the
Obligor other than any right, claim or defense arising out of a bankruptcy or
similar proceeding with respect to Obligor.

 

(d)                                 The Guarantor hereby unconditionally and
irrevocably waives any duty on the part of the Beneficiary to disclose to the
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Obligor now or hereafter known by the Beneficiary.

 

(e)                                  The Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
and other accommodations contemplated by the Guaranteed Documents and that the
waivers set forth in this Guaranty are knowingly made in contemplation of such
benefits.

 

(f)                                   The Beneficiary shall not be obligated to
file any claims relating to the Obligations in the event that the Obligor
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Beneficiary to so file shall not affect the Guarantor’s
obligations under this Guaranty.

 

Section 1.04.                          Expenses.  The Guarantor will pay on
demand (without duplication) all out-of-pocket expenses, including the
reasonable fees and disbursements of the Beneficiary’s counsel, incurred in the
enforcement or protection of the rights of the Beneficiary under this Guaranty;
provided that the Guarantor shall not be liable for any expenses of the
Beneficiary if no payment under this Guaranty is due.

 

Section 1.05.                          Subrogation.  The Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against the Obligor or any insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Guaranteed Obligations under or in respect any Guaranteed Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Beneficiary against any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Obligor or any other insider guarantor, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until the date of
termination of the Facility.  If any amount shall be paid to the Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the date of termination of the Facility and (b) the Maturity Date, such
amount shall be received and held in trust for the benefit of the Beneficiary,
shall be segregated from other property and funds of the Guarantor and shall
forthwith be paid or delivered to the Beneficiary in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guarantor’s Guaranteed Obligations and all other amounts payable
by it under this Guaranty, whether matured or unmatured, in accordance with the
terms of the Guaranteed

 

3

--------------------------------------------------------------------------------



 

Documents, or to be held as Collateral for any of the Guarantor’s Guaranteed
Obligations or other amounts payable by it under this Guaranty thereafter
arising.  If (i) all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and (ii) the Maturity
Date shall have occurred, the Beneficiary will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guaranty.

 

Section 1.06.                          Payment Free and Clear of Taxes.  Any and
all payments by the Guarantor under this Guaranty shall be made in accordance
with the provisions of this Guaranty, including the provisions of Section 2.10
of the Loan Agreement (and the Guarantor shall make such payments of
Taxes, Indemnified Taxes or Other Taxes to the extent described in Section 2.10
of the Loan Agreement), as though such payments were made by the Obligor.  Any
obligation of the Obligor under Section 2.10 of the Loan Agreement to pay any
additional amounts to, or indemnify, any Lender for any taxes that are required
to be withheld or deducted from payments made to any Lender or to pay for, or
indemnify any Lender for, any stamp and other similar taxes, shall apply mutatis
mutandis (and without duplication) to each Guarantor with respect to this
Guaranty and payments made hereunder.

 

Section 1.07.                          No Waiver; Remedies.  No failure on the
part of the Beneficiary to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 1.08.                          Termination.  This Guaranty shall remain
in full force and effect, and be binding upon the Guarantor and its successors
and permitted assigns, and inure to the benefit of the Beneficiary and its
successors and permitted assigns, until the earlier of (x) the payment in full
in Dollars of all Obligations and the satisfactory performance and/or payment of
all other obligations under the Margin Loan Documentation, and all Commitments
shall have terminated or expired or (y) the date that is one (1) year following
the Closing Date (such date, the “Guarantee Termination Date”); provided,
however, that at any point in time following the date that is eight (8) months
following the Closing Date, at which the “current public information” conditions
set forth in Rule 144(c)(1) under the Securities Act of 1933, as amended, are
satisfied with respect to the Issuer, this Guaranty shall not be enforceable by
the Beneficiary at such time.  For the avoidance of doubt, if at any point prior
to the date that is one (1) year following the Closing Date the “current public
information” conditions set forth in Rule 144(c)(1) under the Securities Act of
1933, as amended, are not satisfied with respect to the Issuer, this Guaranty
shall be enforceable by the beneficiary in accordance with its terms. 
Notwithstanding anything herein or in the Margin Loan Documentation to the
contrary, following the termination in accordance with this Section 1.08 (or at
any time this Guaranty is unenforceable hereunder), the Guarantor shall have no
liability (in contract or otherwise) to the Beneficiary (or its successors or
permitted assigns), including, without limitation, for any breach of, under or
in connection with this Guaranty or any Margin Loan Documentation, including,
without limitation, Articles 3, 5 and 6 of the Margin Loan Agreement.

 

Section 1.09.                          Assignments under this Guaranty.  This
Guaranty shall be binding upon the Guarantor, its successors and assigns, and
inure to the benefit of and be enforceable by the Beneficiary and its permitted
successors, transferees and assigns.  The Guarantor shall have no right to
assign its rights hereunder or any interest herein without the prior written
consent of the Beneficiary.

 

Section 1.10.                          Limitation of Liability.  Notwithstanding
anything to the contrary contained herein or in the Loan Agreement, whether
express or implied, the Guarantor shall in no event be required to pay or be
liable to the Beneficiary for any consequential, indirect or punitive damages,
opportunity costs or lost profits.

 

4

--------------------------------------------------------------------------------



 

Section 1.11.                          GOVERNING LAW; JURISDICITON.  This
Guaranty shall be governed by and construed in accordance with the laws of the
State of New York.  The Guarantor hereby irrevocably consents to, for the
purposes of any proceeding arising out of this Guaranty, the jurisdiction of the
courts of the State of New York and the United States District Court located in
the borough of Manhattan in New York City.

 

Section 1.12.                          Miscellaneous.

 

(a)                                 Defined Terms.  Capitalized terms used but
not defined herein have the respective meaning given to such terms in the Loan
Agreement.

 

(b)                                 Integration. This Guaranty (i) shall
supersede any prior or contemporaneous representation, statements or agreements,
oral or written, made by or between the Guarantor and the Beneficiary with
regard to the subject matter hereof and (ii) may be amended only by a written
instrument executed by the Guarantor and the Beneficiary.

 

(c)                                  Severability. If at any time any one or
more of the provisions contained in this Guaranty should be held invalid,
illegal or unenforceable in any respect, no party hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained in this Guaranty shall not in any way be affected
or impaired (it being further understood and agreed that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(d)                                 Counterparts. Delivery of an executed
signature page of this Guaranty by facsimile or other electronic transmission
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENTATION OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 1.13.                          Representation and Warranties, The
Guarantor (x) represents and warrants to beneficiary that any representations
and warranties with respect to the Guarantor contained in the Loan Agreement are
true and correct and (y) covenants to the Beneficiary that it will comply with
any covenants in the Loan Agreement expressly applicable to the Guarantor.

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty by its duly
authorized officer as of the day first above written.

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------